 



Exhibit 10.1
THIRD AMENDMENT TO CREDIT AGREEMENT
     This Third Amendment to Credit Agreement (this “Amendment”) is entered into
as of December 7, 2007, among Madison Capital Funding LLC, as Agent for the
Lenders, the undersigned Existing Lenders and New Lenders (collectively, the
“Lenders”), and Compass Group Diversified Holdings LLC, a Delaware limited
liability company (“Borrower”).
W I T N E S S E T H
     WHEREAS, Borrower, Agent and certain of the undersigned Lenders (the
“Existing Lenders”) are parties to that certain Credit Agreement dated as of
November 21, 2006 (as amended to date, the “Credit Agreement”; capitalized terms
used herein and not otherwise defined herein shall have the respective meanings
given to them in the Credit Agreement); and
     WHEREAS, Borrower has requested that Agent and Lenders agree to amend the
Credit Agreement in certain respects, including adding certain new Lenders (the
“New Lenders”) to become parties to the Amended Credit Agreement (as defined
below), subject to the terms and conditions contained herein;
     NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein, the parties hereto agree as follows:
     1. Amendments to Credit Agreement. In reliance upon the representations and
warranties of Borrower set forth in Section 2 below and subject to the
conditions to effectiveness set forth in Section 3 below, the Credit Agreement
is hereby amended to reflect all of the terms and conditions set forth in the
updated version of the Credit Agreement that is attached hereto as Exhibit A
(such updated Credit Agreement shall be referred to herein as the “Amended
Credit Agreement”).
     2. Representations and Warranties. Borrower hereby represents and warrants
to Agent and Lenders that, both before and after giving effect to this
Amendment:
     (a) The execution, delivery and performance of this Amendment has been duly
authorized by all requisite corporate action on the part of Borrower;
     (b) No Default or Event of Default has occurred and is continuing; and
     (c) The representations and warranties of Borrower set forth in the Amended
Credit Agreement are true and correct on the date hereof.
     3. Conditions Precedent to Effectiveness. The effectiveness of this
Amendment is subject to the prior or concurrent consummation of each of the
following conditions:
     (a) Agent shall have received a fully executed copy of this Amendment,
together with the other documents, agreements and instruments set forth on the
Closing

 



--------------------------------------------------------------------------------



 



Checklist attached hereto as Exhibit B and any other documents, agreements and
instruments as Agent may reasonably require or request;
     (b) all proceedings taken in connection with the transactions contemplated
by this Amendment and all documents, instruments and other legal matters
incident thereto shall be reasonably satisfactory to Agent and its legal
counsel; and
     (c) no Default or Event of Default shall have occurred and be continuing or
shall be caused by the transactions contemplated by this Amendment.
     4. Joinder. Each Lender (including, without limitation, each New Lender)
party to this Amendment agrees that it is a Lender and is bound as a Lender
under the terms of the Amended Credit Agreement, to the extent of the
Commitments of such Lender set forth on Annex I of the Amended Credit Agreement.
The Borrower acknowledges and agrees that each Lender shall have all of the
rights and privileges as a Lender under the Amended Credit Agreement to the
extent of the Commitments set forth on Annex I of the Amended Credit Agreement.
     5. Reallocation of Loans. The Lenders hereby agree to make such
inter-Lender wire transfers as may be required on the date hereof to give effect
to the reallocation of the “Loans” and “Commitments” provided for in the Credit
Agreement as in effect prior to the date hereof (as indicated on Annex I of the
Original Credit Agreement) and the Loans and Commitments provided for pursuant
to the Amended Credit Agreement (as indicated on Annex I of the Amended Credit
Agreement).
     6. Miscellaneous.
     (a) Governing Law. THIS AMENDMENT SHALL BE A CONTRACT MADE UNDER AND
GOVERNED BY THE INTERNAL LAWS OF THE STATE OF ILLINOIS.
     (b) Counterparts. This Amendment may be executed in any number of
counterparts, and by the parties hereto on the same or separate counterparts,
and each such counterpart, when executed and delivered, shall be deemed to be an
original, but all such counterparts shall together constitute but one and the
same Amendment.
     (c) Reference to Credit Agreement. Each reference in the Credit Agreement
to “this Agreement,” “hereunder,” “hereof,” “herein” or words of like import,
and each reference in the Credit Agreement or in any other Loan Document, or
other agreements, documents or other instruments executed and delivered pursuant
to the Credit Agreement, shall mean and be a reference to the Amended Credit
Agreement.
     (d) Costs and Expenses. Borrower acknowledges that Section 10.4 of the
Credit Agreement applies to this Amendment and the transactions, agreements and
documents contemplated hereunder.
[Signature Page Follows]
Signature Page to Third Amendment

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
duly executed and delivered by their duly authorized officers as of the day and
year first above written.

              COMPASS GROUP DIVERSIFIED HOLDINGS LLC
 
       
 
  By:    
 
       
 
  Title:    
 
       

[Additional Signature Pages to Follow]

 



--------------------------------------------------------------------------------



 



              EXISTING LENDERS:
 
            MADISON CAPITAL FUNDING LLC,
as Agent and a Lender
 
       
 
  By:    
 
       
 
  Title:    
 
       

[Additional Signature Pages to Follow]
Signature Page to Third Amendment

 



--------------------------------------------------------------------------------



 



              U.S. BANK NATIONAL ASSOCIATION,
as a Lender
 
       
 
  By:    
 
       
 
  Title:    
 
       

[Additional Signature Pages to Follow]
Signature Page to Third Amendment

 



--------------------------------------------------------------------------------



 



              THE CIT GROUP/BUSINESS CREDIT, INC.,
as a Lender
 
       
 
  By:    
 
       
 
  Title:    
 
       

[Additional Signature Pages to Follow]
Signature Page to Third Amendment

 



--------------------------------------------------------------------------------



 



              THE PRUDENTIAL INSURANCE COMPANY OF AMERICA,
as a Lender
 
       
 
  By:    
 
       
 
  Title:    
 
       

[Additional Signature Pages to Follow]
Signature Page to Third Amendment

 



--------------------------------------------------------------------------------



 



              GOLUB CAPITAL MASTER FUNDING LLC,
as a Lender
 
       
 
  By:    
 
       
 
  Title:    
 
       

[Additional Signature Pages to Follow]
Signature Page to Third Amendment

 



--------------------------------------------------------------------------------



 



              ALLIED CAPITAL CORPORATION,
as a Lender
 
       
 
  By:    
 
       
 
  Title:    
 
       

[Additional Signature Pages to Follow]
Signature Page to Third Amendment

 



--------------------------------------------------------------------------------



 



              NEWSTAR CP FUNDING LLC,
as a Lender
 
            By: NewStar Financial, Inc., its Designated Manager
 
       
 
  By:    
 
       
 
  Title:    
 
       

[Additional Signature Pages to Follow]
Signature Page to Third Amendment

 



--------------------------------------------------------------------------------



 



              FIFTH THIRD BANK,
as a Lender
 
       
 
  By:    
 
       
 
  By:    
 
       
 
  Title:    
 
       

[Additional Signature Pages to Follow]
Signature Page to Third Amendment

 



--------------------------------------------------------------------------------



 



              FIRST TENNESSEE BANK NATIONAL ASSOCIATION,
as a Lender
 
       
 
  By:    
 
       
 
  By:    
 
       
 
  Title:    
 
       

[Additional Signature Pages to Follow]
Signature Page to Third Amendment

 



--------------------------------------------------------------------------------



 



              ALLIED IRISH BANKS, P.L.C.,
as a Lender
 
       
 
  By:    
 
       
 
  By:    
 
       
 
  Title:    
 
       

[Additional Signature Pages to Follow]
Signature Page to Third Amendment

 



--------------------------------------------------------------------------------



 



              NEW LENDERS:
 
            SUNTRUST BANK,
as a Lender
 
       
 
  By:    
 
       
 
  By:    
 
       
 
  Title:    
 
       

[Additional Signature Pages to Follow]
Signature Page to Third Amendment

 



--------------------------------------------------------------------------------



 



              BRANCH BANKING AND TRUST COMPANY,
as a Lender
 
       
 
  By:    
 
       
 
  By:    
 
       
 
  Title:    
 
       

[Additional Signature Pages to Follow]
Signature Page to Third Amendment

 



--------------------------------------------------------------------------------



 



              THE PRIVATEBANK AND TRUST COMPANY,
as a Lender
 
       
 
  By:    
 
       
 
  By:    
 
       
 
  Title:    
 
       

[Additional Signature Pages to Follow]
Signature Page to Third Amendment

 



--------------------------------------------------------------------------------



 



              HSBC BANK USA, NATIONAL ASSOCIATION,
as a Lender
 
       
 
  By:    
 
       
 
  By:    
 
       
 
  Title:    
 
       

[Additional Signature Pages to Follow]
Signature Page to Third Amendment

 



--------------------------------------------------------------------------------



 



              CITIBANK, N.A.,
as a Lender
 
       
 
  By:    
 
       
 
  By:    
 
       
 
  Title:    
 
       

[Additional Signature Pages to Follow]
Signature Page to Third Amendment

 



--------------------------------------------------------------------------------



 



              GOLDENTREE CAPITAL OPPORTUNITIES, L.P.,
as a Lender
 
            By: GoldenTree Asset Management, LP
 
       
 
  By:    
 
       
 
  Title:    
 
       

              GOLDENTREE CAPITAL SOLUTIONS FUND FINANCING,,
as a Lender
 
            By: GoldenTree Asset Management, LP
 
       
 
  By:    
 
       
 
  Title:    
 
       

Signature Page to Third Amendment

 



--------------------------------------------------------------------------------



 



EXHIBIT A
Amended Credit Agreement
See attached.

 



--------------------------------------------------------------------------------



 



EXHIBIT B
Closing Checklist
See attached.

 



--------------------------------------------------------------------------------



 



 
 
CREDIT AGREEMENT
dated as of November 21, 2006
among
COMPASS GROUP DIVERSIFIED HOLDINGS LLC
as Borrower,
THE FINANCIAL INSTITUTIONS PARTY HERETO,
as Lenders,
AC FINANCE LLC,
designated as Syndication Agent,
and
MADISON CAPITAL FUNDING LLC,
as Agent*
 
 
*This version of the Credit Agreement reflects modifications agreed to by the
parties hereto pursuant to that certain Third Amendment to Credit Agreement
dated December 7, 2007, to which this document is attached.

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                          Page Section 1.   Definitions; Interpretation.   1
 
            1.1.   Definitions.   1
 
            1.2.   Interpretation.   22
 
            Section 2.   Credit Facilities.   22
 
            2.1.   Commitments.   22
 
  2.1.1.   Revolving Loan Commitments.   22
 
  2.1.2.   Term Loan Commitment.   22
 
  2.1.3.   Request for Increase of Revolving Loan Commitments/Term Loan.   22
 
            2.2.   Loan Procedures.   23
 
  2.2.1.   Loan Types.   23
 
  2.2.2.   Borrowing.   24
 
  2.2.3.   Conversion; Continuation.   24
 
            2.3.   Letters of Credit.   25
 
  2.3.1.   Commitment.   25
 
  2.3.2.   Application.   25
 
  2.3.3.   Reimbursement Obligations.   25
 
  2.3.4.   Participations in Letters of Credit.   26
 
            2.4.   Commitments Several.   27
 
            2.5.   Certain Conditions.   27
 
            2.6.   Loan Accounting.   27
 
  2.6.1.   Recordkeeping.   27
 
  2.6.2.   Notes.   27
 
            2.7.   Interest.   27
 
  2.7.1.   Interest Rates.   27
 
  2.7.2.   Interest Payment Dates.   28
 
  2.7.3.   Setting and Notice of LIBOR Rates.   28
 
  2.7.4.   Computation of Interest.   28
 
            2.8.   Fees.   28
 
  2.8.1.   Commitment Fee.   28
 
  2.8.2.   Letter of Credit Fees.   28
 
  2.8.3.   Agent's Fees.   29
 
            2.9.   Commitment Reduction.   29
 
  2.9.1.   Voluntary Reduction or Termination of Revolving Loan Commitments.  
29
 
  2.9.2.   Reduction of Revolving Loan Commitments in Connection with    
 
      Mandatory Prepayment.   29
 
  2.9.3.   All Reductions of Revolving Loan Commitments.   29
 
            2.10.   Prepayment.   30
 
  2.10.1.   Voluntary Prepayment.   30
 
  2.10.2.   Mandatory Prepayment.   30
 
  2.10.3.   All Prepayments.   31

-i-



--------------------------------------------------------------------------------



 



                          Page 2.11.   Repayment.   32
 
  2.11.1.   Revolving Loans.   32
 
  2.11.2.   Term Loan.   32
 
            2.12.   Payment.   32
 
  2.12.1.   Making and Settlement of Payments.   32
 
  2.12.2.   Application of Payments and Proceeds.   32
 
  2.12.3.   Payment Dates.   33
 
  2.12.4.   Set-off.   33
 
  2.12.5.   Proration of Payments.   34
 
            Section 3.   Yield Protection.   34
 
            3.1.   Taxes.   34
 
            3.2.   Increased Cost.   35
 
            3.3.   Inadequate or Unfair Basis.   36
 
            3.4.   Change in Law.   36
 
            3.5.   Funding Losses.   36
 
            3.6.   Manner of Funding; Alternate Funding Offices.   37
 
            3.7.   Mitigation of Circumstances; Replacement of Lenders.   37
 
            3.8.   Conclusiveness of Statements; Survival.   37
 
            Section 4.   Conditions Precedent.   38
 
            4.1.   Initial Credit Extension.   38
 
  4.1.1.   Financial Statements; Total Debt to EBITDA Ratio.   38
 
  4.1.2.   Initial Loans; Availability.   38
 
  4.1.3.   [Reserved.]   38
 
  4.1.4.   Fees.   38
 
  4.1.5.   Delivery of Loan Documents.   38
 
            4.2.   All Credit Extensions.   40
 
            Section 5.   Representations and Warranties.   40
 
            5.1.   Organization.   40
 
            5.2.   Authorization; No Conflict.   40
 
            5.3.   Validity; Binding Nature.   41
 
            5.4.   Financial Condition.   41
 
            5.5.   No Material Adverse Effect.   41
 
            5.6.   Litigation.   41
 
            5.7.   Ownership of Properties; Liens.   41
 
            5.8.   Capitalization.   42
 
            5.9.   Pension Plans.   42
 
            5.10.   Investment Company Act.   42

-ii-



--------------------------------------------------------------------------------



 



                          Page 5.11.   [Intentionally Omitted].   42
 
            5.12.   Margin Stock.   42
 
            5.13.   Taxes.   43
 
            5.14.   Solvency.   43
 
            5.15.   Environmental Matters.   43
 
            5.16.   Insurance.   43
 
            5.17.   Information.   43
 
            5.18.   Intellectual Property.   44
 
            5.19.   Restrictive Provisions.   44
 
            5.20.   Labor Matters.   44
 
            5.21.   No Default.   44
 
            5.22.   Related Agreements.   44
 
            Section 6.   Affirmative Covenants.   45
 
            6.1.   Information.   45
 
  6.1.1.   Annual Report.   45
 
  6.1.2.   Interim Reports.   45
 
  6.1.3.   Compliance Certificate.   46
 
  6.1.4.   Reports to SEC and Shareholders.   46
 
  6.1.5.   Notice of Default; Litigation; ERISA Matters.   46
 
  6.1.6.   Availability Certificate.   47
 
  6.1.7.   Management Report.   47
 
  6.1.8.   Projections.   47
 
  6.1.9.   Notice of an Event of Default under Intercompany Debt Documents.   47
 
  6.1.10.   Other Information.   47
 
            6.2.   Books; Records; Inspections.   47
 
            6.3.   Maintenance of Property; Insurance.   48
 
            6.4.   Compliance with Laws; Payment of Taxes and Liabilities.   49
 
            6.5.   Maintenance of Existence.   49
 
            6.6.   Employee Benefit Plans.   49
 
            6.7.   Environmental Matters.   49
 
            6.8.   Further Assurances.   49
 
            Section 7.   Negative Covenants.   50
 
            7.1.   Debt.   50
 
            7.2.   Liens.   50
 
            7.3.   [Intentionally Omitted].   52
 
            7.4.   Restricted Payments.   52
 
            7.5.   Mergers; Consolidations; Asset Sales.   52

-iii-



--------------------------------------------------------------------------------



 



                          Page 7.6.   Modification of Organizational Documents.
  53
 
            7.7.   Use of Proceeds.   53
 
            7.8.   Transactions with Affiliates.   53
 
            7.9.   Inconsistent Agreements.   53
 
            7.10.   Business Activities.   54
 
            7.11.   Investments.   54
 
            7.12.   Restriction of Amendments to Certain Documents.   55
 
            7.13.   Fiscal Year.   55
 
            7.14.   Financial Covenants.   55
 
  7.14.1.   Fixed Charge Coverage Ratio.   55
 
  7.14.2.   Interest Coverage Ratio.   55
 
  7.14.3.   Total Debt to EBITDA Ratio.   55
 
            7.15.   Bank Accounts.   56
 
            7.16.   Subsidiaries.   56
 
            Section 8.   Events of Default; Remedies.   56
 
            8.1.   Events of Default.   56
 
  8.1.1.   Non-Payment of Credit.   56
 
  8.1.2.   Default Under Other Debt.   56
 
  8.1.3.   Bankruptcy; Insolvency.   56
 
  8.1.4.   Non-Compliance with Loan Documents.   57
 
  8.1.5.   Representations; Warranties.   57
 
  8.1.6.   Pension Plans.   57
 
  8.1.7.   Judgments.   57
 
  8.1.8.   Invalidity of Collateral Documents.   57
 
  8.1.9.   Invalidity of Subordination Provisions.   57
 
  8.1.10.   Change of Control.   58
 
  8.1.11.   Activities of the Trust or Borrower.   58
 
            8.2.   Remedies.   58
 
  8.2.1.   Termination of Revolving Loan Commitments; Acceleration.   58
 
  8.2.2.   Remedial Action Against Collateral.   59
 
            8.3.   Purchase Option for Term Lenders Upon Acceleration Event.  
59
 
  8.3.1.   Purchase Notice.   59
 
  8.3.2.   Purchase Option Closing.   59
 
  8.3.3.   Purchase Price.   60
 
  8.3.4.   Nature of Sale.   60
 
            Section 9.   Agent.   60
 
            9.1.   Appointment; Authorization.   60
 
            9.2.   Delegation of Duties.   61
 
            9.3.   Limited Liability.   61
 
            9.4.   Reliance.   61

-iv-



--------------------------------------------------------------------------------



 



                          Page 9.5.   Notice of Default.   61
 
            9.6.   Credit Decision.   62
 
            9.7.   Indemnification.   62
 
            9.8.   Agent Individually.   62
 
            9.9.   Successor Agent.   63
 
            9.10.   Collateral Matters.   63
 
            9.11.   Subordinated Debt.   63
 
            9.12.   Documentation and Syndication Agent.   64
 
            Section 10.   Miscellaneous.   64
 
            10.1.   Waiver; Amendments.   64
 
            10.2.   Notices.   65
 
            10.3.   Computations.   65
 
            10.4.   Costs; Expenses.   65
 
            10.5.   Indemnification by Borrower.   66
 
            10.6.   Marshaling; Payments Set Aside.   66
 
            10.7.   Nonliability of Lenders.   67
 
            10.8.   Assignments; Participations.   67
 
  10.8.1.   Assignments.   67
 
  10.8.2.   Participations.   68
 
            10.9.   Confidentiality.   68
 
            10.10.   Captions.   69
 
            10.11.   Nature of Remedies.   69
 
            10.12.   Counterparts.   69
 
            10.13.   Severability.   69
 
            10.14.   Entire Agreement.   69
 
            10.15.   Successors; Assigns.   70
 
            10.16.   Governing Law.   70
 
            10.17.   Forum Selection; Consent to Jurisdiction.   70
 
            10.18.   Waiver of Jury Trial.   70
 
            10.19.   USA PATRIOT Act Notification.   71

-v-



--------------------------------------------------------------------------------



 



      Annexes    
Annex I
  Commitments and Pro Rata Shares
Annex II
  Addresses
Annex III
  Conditions Precedent to Permitted Eligible Acquisition
Annex IV
  Conditions Precedent to Permitted Ineligible Acquisition

      Exhibits    
Exhibit A
  Form of Assignment Agreement
Exhibit B
  Form of Compliance Certificate
Exhibit C
  Form of Availability Certificate
Exhibit D
  Form of Note
Exhibit E
  Form of Borrowing Notice
Exhibit F
  Form of Conversion/Continuation Notice
Exhibit G
  Form of Excess Cash Flow Certificate

      Schedules    
Schedule 1.1
  Approved Professionals
Schedule 1.2
  Existing US Bank Letters of Credit
Schedule 4.1.3
  Prior Debt
Schedule 5.6
  Litigation
Schedule 5.8
  Capitalization
Schedule 5.15
  Environmental Matters
Schedule 5.20
  Labor Matters
Schedule 7.1
  Existing Debt
Schedule 7.2
  Existing Liens
Schedule 7.8
  Affiliate Transactions
Schedule 7.11
  Existing Investments
Schedule 7.15
  Bank Accounts

1



--------------------------------------------------------------------------------



 



CREDIT AGREEMENT
     Credit Agreement dated as of November 21, 2006 (as amended, restated or
otherwise modified from time to time, this “Agreement”) among Compass Group
Diversified Holdings LLC, a Delaware limited liability company (“Borrower”), the
financial institutions party hereto from time to time (“Lenders”), and Madison
Capital Funding LLC (in its individual capacity, “Madison”), as Agent for all
Lenders.
     In consideration of the mutual agreements herein contained, the parties
hereto agree as follows:
     Section 1.  Definitions; Interpretation.
          1.1.  Definitions.
     When used herein the following terms shall have the following meanings:
     Acceleration Event means the occurrence of any of the following: (i) an
Event of Default under Section 8.1.3; (ii) an Event of Default under
Section 8.1.1 and the termination or suspension of the Revolving Loan
Commitments pursuant to Section 8.2; or (iii) any other Event of Default under
Section 8.1 and the election by (x) the Required Revolving Lenders to declare
the Revolver Debt to be due and payable or to terminate the Revolving Loan
Commitments pursuant to Section 8.2 or (y) the Required Term Lenders to declare
the Term Debt to be due and payable.
     Account has the meaning set forth in the Collateral Agreement.
     Account Debtor means any Person who is obligated to Borrower or any
Subsidiary with respect to any Account.
     Acquisition means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or a substantial portion of the assets of a Person, or of all or a substantial
portion of any business or division of a Person, (b) the acquisition of in
excess of 50% of the capital stock, partnership interests, membership interests
or equity of any Person, or otherwise causing any Person to become a Subsidiary,
or (c) a merger or consolidation or any other combination with another Person
(other than a Person that is already a Subsidiary).
     Acquisition Subsidiary has the meaning set forth in Section 7.16.
     Advanced Circuits means Compass AC Holdings, Inc., a Delaware corporation.
     Adjusted Working Capital means the remainder of (a) the consolidated
current assets of Borrower and the Subsidiaries minus, in each case to the
extent included in such consolidated current assets, (i) the amount of cash and
cash equivalents and (ii) assets from discontinued operations, minus (b) the
consolidated current liabilities of Borrower and the Subsidiaries minus, in each
case to the extent included in such consolidated current liabilities, (i) the
amount of consolidated short-term Debt (including current maturities of
long-term Debt), (ii) obligations in respect of discontinued operations and
(iii) obligations under the Supplemental Put Agreement.
     Aeroglide means Aeroglide Holdings, Inc., a Delaware corporation.

2



--------------------------------------------------------------------------------



 



     Affiliate of any Person means (a) any other Person which, directly or
indirectly, controls or is controlled by or is under common control with such
Person, (b) with respect to any Person other than a Lender, any officer or
director of such Person and (c) with respect to any Lender, any entity
administered or managed by such Lender or an Affiliate or investment advisor
thereof which is engaged in making, purchasing, holding or otherwise investing
in commercial loans. A Person shall be deemed to be “controlled by” any other
Person if such Person possesses, directly or indirectly, power to vote 10% or
more of the securities (on a fully diluted basis) having ordinary voting power
for the election of directors or managers or power to direct or cause the
direction of the management and policies of such Person whether by contract or
otherwise; provided, that the provisions of this sentence shall not apply to CGI
and its Subsidiaries unless and until CGI or any of its Subsidiaries possesses,
directly or indirectly, the power to vote 50% or more of the voting securities
(on a fully diluted basis) of the Trust or Borrower. Unless expressly stated
otherwise herein, neither Agent nor any Lender shall be deemed an Affiliate of
Borrower, the Trust or any Subsidiary.
     Agent means Madison in its capacity as agent for all Lenders hereunder and
any successor thereto in such capacity.
     Agreement has the meaning set forth in the Preamble.
     Allocation Interests has the meaning assigned to such term in the Borrower
LLC Agreement.
     Allocation Member has the meaning assigned to such term in the Borrower LLC
Agreement.
     Allocation Member Distributions means distributions payable to the
Allocation Member pursuant to and in accordance with the provisions of
Section 5.2 of the Borrower LLC Agreement upon either (i) a Disposition of a
Subsidiary that is permitted by Section 7.5(b) of this Agreement or (ii) with
respect to each Subsidiary, the election by the Allocation Member on or after
the date that is five (5) years after the date on which Borrower acquired a
controlling interest in such Subsidiary and at a time when no Event of Default
has occurred and is continuing to receive a distribution in respect thereof and,
to the extent incremental federal and state income taxes of the Allocation
Member then due and owing in respect of such distributions and other allocations
of Borrower’s income pursuant to the Borrower LLC Agreement exceed such
distributions, the amount of such excess.
     American Furniture means AFM Holding Corporation, a Delaware corporation.
     Anodyne means Anodyne Medical Device, Inc., a Delaware corporation.
     Applicable Margin means the following:
     With respect to the Term Loan, the Applicable Margin shall mean (i) 3.00%,
in the case of the portion of the Term Loan comprised of Base Rate Loans and
(ii) 4.00%, in the case of the portion of the Term Loan comprised of LIBOR
Loans.
     With respect to the Revolving Loans, the Applicable Margin shall mean the
applicable rate per annum corresponding to the applicable Total Debt to EBITDA
Ratio, as set forth in the following table:

3



--------------------------------------------------------------------------------



 



                  Total Debt to EBITDA Ratio   Revolving Loans       Base Rate  
  LIBOR Rate  
> 2.75
    2.50 %     3.50 %
 
           
> 1.75, but £ 2.75
    2.00 %     3.00 %
 
           
£ 1.75
    1.50 %     2.50 %
 
           

     The Applicable Margin in respect of the Revolving Loans shall be adjusted
quarterly, to the extent applicable, on the date financial statements are
required to be delivered pursuant to Section 6.1.2 (or, in the case of the last
Fiscal Quarter of each Fiscal Year, Section 6.1.1) after the end of each related
Fiscal Quarter based on the Total Debt to EBITDA Ratio as of the last day of
such Fiscal Quarter. Notwithstanding the foregoing, (a) if Borrower fails to
deliver the financial statements required by Section 6.1.1 or 6.1.2, as
applicable, and the related Compliance Certificate required by Section 6.1.3, by
the respective date required thereunder after the end of any related Fiscal
Quarter, the Applicable Margin in respect of the Revolving Loans shall be the
rates corresponding to the highest tier in the foregoing table until such
financial statements and Compliance Certificate are delivered, and (b) no
reduction to the Applicable Margin in respect of the Revolving Loans shall
become effective at any time when an Event of Default has occurred and is
continuing.
     If, as a result of any restatement of or other adjustment to the financial
statements of Borrower or for any other reason, Agent determines (or Borrower
determines with the reasonable concurrence of Agent) that (a) the Total Debt to
EBITDA Ratio as calculated by Borrower as of any applicable date was inaccurate
and (b) a proper calculation of the Total Debt to EBITDA Ratio would have
resulted in different pricing for any period, then if the proper calculation of
the Total Debt to EBITDA Ratio would have resulted in higher or lower pricing
for such period, then, in the case of higher pricing, Borrower shall
automatically and retroactively be obligated to pay to Agent, for the benefit of
the applicable Lenders, promptly on demand by Agent, an amount equal to the
excess of the amount of interest and fees that should have been paid for such
period over the amount of interest and fees actually paid for such period, and ,
in the case of lower pricing, Borrower shall be credited toward future payments
owing hereunder an amount equal to the amount of interest and fees actually paid
for such period over the amount of interest and fees that should have been paid
for such period.
     With respect to the Commitment Fee, the Applicable Margin shall mean the
applicable rate per annum corresponding to the average Revolving Outstandings
for the Fiscal Quarter most recently completed, as set forth in the following
table:

          Average Revolving Outstandings   Commitment Fee  
£ 33.3% of the Revolving Loan Commitments
    1.25 %
 
     
> 33.3% of the Revolving Loan Commitments, but £ 66.6% of the Revolving Loan
Commitments
    1.00 %
 
     
> 66.6% of the Revolving Loan Commitments
    0.75 %
 
     

     The Applicable Margin in respect of the Commitment Fee shall be adjusted
quarterly, to the extent applicable, on the same dates that adjustments are made
in respect of the Applicable Margin for Revolving Loans pursuant to the
provisions above. Notwithstanding the foregoing, no reduction to the Applicable
Margin in respect of the Commitment Fee shall become effective at any time when
an Event of Default has occurred and is continuing.

4



--------------------------------------------------------------------------------



 



     Approval Fee means, with respect to any New Portfolio Company, a fee
payable by Borrower to Agent, for the ratable benefit of the Revolving Lenders
that have timely approved of the reclassification of such New Portfolio Company
as an Existing Portfolio Company in accordance with their Pro Rata Shares, upon
the reclassification of such New Portfolio Company as an Existing Portfolio
Company in an amount equal to one-quarter of one percent (0.25%) of the product
of (i) the New Portfolio Company EBITDA of such New Portfolio Company for the
twelve month period ending on the last day of the month for which financial
statements regarding such New Portfolio Company have been delivered to Agent in
accordance with the terms of this Agreement times (ii) 2.5.
     Approved Fund means (a) any fund, trust or similar entity that invests in
commercial loans in the ordinary course of business and is advised or managed by
(i) a Lender, (ii) an Affiliate of a Lender, (iii) the same investment advisor
that manages a Lender or (iv) an Affiliate of an investment advisor that manages
a Lender or (b) any finance company, insurance company or other financial
institution which temporarily warehouses loans for any Lender or any Person
described in clause (a) above.
     Approved Professional means any Person identified on Schedule 1.1 or
otherwise approved by Agent in writing.
     Assignment Agreement means an agreement substantially in the form of
Exhibit A.
     Availability means (a) with respect to an Existing Portfolio Company, the
least of (i) the product of (x) the Existing Portfolio Company EBITDA of such
Existing Portfolio Company for the twelve month period ending on the last day of
the month for which financial statements regarding such Existing Portfolio
Company have been most recently delivered to Agent in accordance with the terms
of this Agreement times (y) 2.5; (ii) the sum of (x) the principal balance of
the Qualified Intercompany Debt owing by such Existing Portfolio Company to
Borrower plus (y) the product of (I) 2.5 minus a fraction, the numerator of
which shall be the principal balance of the Qualified Intercompany Debt owing by
such Existing Portfolio Company to Borrower and the denominator of which shall
be the Existing Portfolio Company EBITDA of such Existing Portfolio Company for
the twelve month period ending on the last day of the month for which financial
statements regarding such Existing Portfolio Company have been most recently
delivered to Agent in accordance with the terms of this Agreement times (II) the
amount of Compass-Owned EBITDA with respect to such Existing Portfolio Company;
and (iii) for any Existing Portfolio Company that is a Disqualified Portfolio
Company, zero; and (b) with respect to any New Portfolio Company, the least of
(i) the product of (x) the New Portfolio Company EBITDA of such New Portfolio
Company for the twelve month period ending on the last day of the month for
which financial statements regarding such New Portfolio Company have been most
recently delivered to Agent in accordance with the terms of this Agreement times
(y) 1.5; (ii) the sum of (x) the principal balance of the Qualified Intercompany
Debt owing by such New Portfolio Company to Borrower plus (y) the product of
(I) 1.5 minus a fraction, the numerator of which shall be the principal balance
of the Qualified Intercompany Debt owing by such New Portfolio Company to
Borrower and the denominator of which shall be the New Portfolio Company EBITDA
of such New Portfolio Company for the twelve month period ending on the last day
of the month for which financial statements regarding such New Portfolio Company
have been most recently delivered to Agent in accordance with the terms of this
Agreement times (II) the amount of Compass-Owned EBITDA with respect to such New
Portfolio Company; and (iii) for any New Portfolio Company that is a
Disqualified Portfolio Company, zero. It is agreed and understood that the
Availability Amount for any Portfolio Company shall in no event be less than
zero.
     Availability Certificate means a certificate substantially in the form of
Exhibit C.
     Base Rate means, for any day, the greater of (a) the rate of interest which
is identified as the “Prime Rate” and normally published in the Money Rates
section of The Wall Street Journal (or, if

5



--------------------------------------------------------------------------------



 



such rate ceases to be so published, as quoted from such other generally
available and recognizable source as Agent may select) and (b) the sum of the
Federal Funds Rate plus 0.5%. Any change in the Base Rate due to a change in
such Prime Rate or the Federal Funds Rate shall be effective on the effective
date of such change in such Prime Rate or the Federal Funds Rate.
     Base Rate Loan means any Loan which bears interest at or by reference to
the Base Rate.
     Borrower has the meaning set forth in the Preamble.
     Borrower Expenses means all cash expenses of Borrower, and all cash
expenses of the Trust reimbursed or otherwise funded by Borrower, in each case
excluding fees paid to Manager and permitted hereunder.
     Borrower LLC Agreement means that certain Second Amended and Restated
Operating Agreement of Borrower dated as of January 9, 2007, as in effect on the
date hereof or as modified in compliance with the provisions hereof.
     Borrowing Availability means, as of any date of determination, an amount
equal to the lesser of (a) the Revolving Loan Commitments and (b) the result of
(i) Combined Eligible Availability minus (ii) Total Debt (excluding Revolving
Outstandings and the Term Loan).
     Borrowing Notice means a notice in substantially the form of Exhibit E.
     Business Day means any day on which commercial banks are open for
commercial banking business in Chicago, Illinois and New York, New York, and, in
the case of a Business Day which relates to a LIBOR Loan, on which dealings are
carried on in the London interbank eurodollar market.
     Capital Expenditures means all expenditures which, in accordance with GAAP,
would be required to be capitalized and shown on the consolidated balance sheet
of the Trust, but excluding (i) expenditures made in connection with the
replacement, substitution or restoration of assets to the extent financed
(a) from insurance proceeds (or other similar recoveries) paid on account of the
loss of or damage to the assets being replaced or restored, (b) with cash awards
of compensation arising from the taking by eminent domain or condemnation of the
assets being replaced or (c) with cash proceeds of Dispositions that are
reinvested in accordance with this Agreement and (ii) expenditures made to fund
the purchase price for assets acquired in a Permitted Eligible Acquisition or a
Permitted Ineligible Acquisition.
     Capital Lease means, with respect to any Person, any lease of (or other
agreement conveying the right to use) any real or personal property by such
Person that, in conformity with GAAP, is accounted for as a capital lease on the
balance sheet of such Person.
     Cash Equivalent Investment means, at any time, (a) any evidence of Debt,
maturing not more than one year after such time, issued or guaranteed by the
United States Government or any agency thereof, (b) commercial paper, or
corporate demand notes, in each case (unless issued by a Lender or its holding
company) rated at least A-l by Standard & Poor’s Ratings Group or P-l by Moody’s
Investors Service, Inc., (c) any certificate of deposit (or time deposit
represented by a certificate of deposit) or banker’s acceptance maturing not
more than one year after such time, or any overnight Federal Funds transaction
that is issued or sold by any Lender (or by a commercial banking institution
that is a member of the Federal Reserve System and has a combined capital and
surplus and undivided profits of not less than $500,000,000), (d) any repurchase
agreement entered into with any Lender (or commercial banking institution of the
nature referred to in clause (c) above) which (i) is secured by a fully
perfected security interest in any obligation of the type described in any of
clauses (a) through (c) above and (ii) has a

6



--------------------------------------------------------------------------------



 



market value at the time such repurchase agreement is entered into of not less
than 100% of the repurchase obligation of such Lender (or other commercial
banking institution) thereunder, (e) money market accounts or mutual funds which
invest exclusively in assets satisfying the foregoing requirements and (f) other
short term liquid investments approved in writing by Agent.
     CBS means CBS Personnel Holdings, Inc., a Delaware corporation.
     CGI means Compass Group Investments, Inc., a Bahamian international
business company.
     Clause I Excess Proceeds has the meaning set forth in Section 2.10.2(b).
     Clause II Excess Proceeds has the meaning set forth in Section 2.10.2(b).
     Clause I Revolver Application Date has the meaning set forth in Section
2.10.2(b).
     Clause II Revolver Application Date has the meaning set forth in Section
2.10.2(b).
     Closing Date means November 21, 2006.
     Collateral has the meaning set forth in the Collateral Agreement.
     Collateral Agreement means the Collateral Agreement dated as of the Closing
Date by Borrower in favor of Agent and Lenders, as amended, restated or
otherwise modified from time to time.
     Collateral Assignment means each agreement in form and substance reasonably
satisfactory to Agent between Borrower and Agent pursuant to which Borrower has
collaterally assigned to Agent to secure the Obligations its rights under
Existing Portfolio Company Acquisition Documents, New Portfolio Company
Acquisition Documents, acquisition documents with respect to an Acquisition of
an Outside Company, or Intercompany Debt Documents (as applicable).
     Collateral Documents means, collectively, the Collateral Agreement, each
Mortgage, each Collateral Assignment, the Management Fee Subordination
Agreement, and each other agreement or instrument pursuant to or in connection
with which Borrower, the Trust or any other Person grants a security interest in
any Collateral to Agent for the benefit of Lenders, each as amended, restated or
otherwise modified from time to time.
     Combined Eligible Availability means, at any time, the lesser of (i) the
sum of (x) the combined total of the Availability for each Existing Portfolio
Company at such time plus (y) the combined total of the Availability for each
New Portfolio Company at such time and (ii) the aggregate principal balance of
the Qualified Intercompany Debt then outstanding; provided, that if the
aggregate amount of the Combined Eligible Availability attributable to any one
Portfolio Company, or any group of Portfolio Companies operating in the same
business industry, exceeds 35%, then any such excess amounts shall be excluded
from the amount of Combined Eligible Availability.
     Commitment means as to any Lender, such Lender’s Pro Rata Revolving Share
of the Revolving Loan Commitment and such Lender’s Pro Rata Share of the Term
Loan Commitment.
     Commitment Fee means the fee payable by Borrower to Lenders pursuant to
Section 2.8.1.

7



--------------------------------------------------------------------------------



 



     Compass-Owned EBITDA means, with respect to any Portfolio Company, the
product of (i) the Existing Portfolio Company EBITDA or New Portfolio Company
EBITDA (as applicable) of such Portfolio Company for the twelve month period
ending on the last day of the month for which financial statements regarding
such Portfolio Company have been most recently delivered to Agent in accordance
with the terms of this Agreement times (ii) the percentage of the equity
interests in such Portfolio Company that are directly or indirectly owned and
controlled by Borrower (on a fully-diluted basis).
     Compliance Certificate means a certificate substantially in the form of
Exhibit B.
     Computation Period means each period of four consecutive Fiscal Quarters
ending on the last day of a Fiscal Quarter (commencing with the Four Fiscal
Quarters ending on or about (i) December 31, 2007, in the case of Section 7.14.3
and (ii) March 31, 2008, in the case of all other financial covenants);
provided, that solely for purposes of calculating the Interest Coverage Ratio
under Section 7.14.2 and the Fixed Charge Coverage Ratio under Section 7.14.1,
the Computation Period for the Fiscal Quarters ending March 31, 2008, June 30,
2008 and September 30, 2008 shall be the period commencing on January 1, 2008
and ending on the last day of such Fiscal Quarter.
     Consolidated EBITDA means the remainder of (i) sum of (x) the combined
total of the Existing Portfolio Company EBITDA for each Existing Portfolio
Company plus (y) the combined total of the New Portfolio Company EBITDA for each
New Portfolio Company, minus (ii) Minority Net Income.
     Consolidated Net Income means, with respect to any Person for any period,
the consolidated net income (or loss) of such Person for such period, excluding
any gains or non-cash losses from Dispositions, any extraordinary gains or
extraordinary non-cash losses and any gains or non-cash losses from discontinued
operations.
     Contingent Obligation means any agreement, undertaking or arrangement by
which any Person guarantees, endorses or otherwise becomes or is contingently
liable upon (by direct or indirect agreement, contingent or otherwise, to
provide funds for payment, to supply funds to or otherwise to invest in a
debtor, or otherwise to assure a creditor against loss) any indebtedness,
obligation or other liability of any other Person (other than by endorsements of
instruments in the course of collection), or guarantees the payment of dividends
or other distributions upon the shares of any other Person. The amount of any
Person’s obligation in respect of any Contingent Obligation shall (subject to
any limitation set forth therein) be deemed to be the principal amount of the
debt, obligation or other liability supported thereby.
     Controlled Group means all members of a controlled group of corporations
and all members of a controlled group of trades or businesses (whether or not
incorporated) under common control which, together with Borrower, are treated as
a single employer under Section 414 of the IRC or Section 4001 of ERISA.
     Conversion/Continuation Notice means a notice in substantially the form of
Exhibit F.
     Debt of any Person means, without duplication, (a) all indebtedness of such
Person for borrowed money, (b) all indebtedness evidenced by bonds, debentures,
notes or similar instruments, (c) all obligations of such Person as lessee under
Capital Leases which have been or should be recorded as liabilities on a balance
sheet of such Person in accordance with GAAP, (d) all obligations of such Person
to pay the deferred purchase price of property or services (excluding trade
accounts payable in the ordinary course of business), (e) all indebtedness
secured by a Lien on the property of such Person, whether or not such
indebtedness shall have been assumed by such Person (with the amount thereof
being measured as the fair market value of such property), (f) all obligations,
contingent or otherwise, with respect to letters of credit (whether or not
drawn), banker’s acceptances and surety bonds issued for the

7



--------------------------------------------------------------------------------



 



account of such Person (including the Letters of Credit, but excluding the SES
Letter of Credit to the extent that it is covered by an indemnity obligation
from Allied Capital Corporation), (g) all Hedging Obligations of such Person,
(h) all Contingent Obligations of such Person, (i) all non-compete payment
obligations and earn-out and similar obligations, (j) all indebtedness of any
partnership of which such Person is a general partner and (k) all obligations of
such Person under any synthetic lease transaction, where such obligations are
considered borrowed money indebtedness for tax purposes but the transaction is
classified as an operating lease in accordance with GAAP.
     Default means any event that, if it continues uncured, will, with the lapse
of time or the giving of notice or both, constitute an Event of Default.
     Disposition means, as to any asset or right of Borrower or any of the
Subsidiaries, (a) any sale, lease, assignment or other transfer by a Portfolio
Company (other than (1) among entities that are within the same Portfolio
Company or within the same Outside Company and (2) any sale, lease, assignment
or other transfer involving substantially all of the assets or equity interests
of a Portfolio Company or Outside Company), (b) any sale, lease assignment or
other transfer by Borrower or, without duplication, any sale, lease, assignment
or other transfer involving substantially all of the assets or equity interests
of a Portfolio Company or Outside Company, (c) any loss, destruction or damage
thereof or (d) any condemnation, confiscation, requisition, seizure or taking
thereof, in each case excluding (i) Dispositions in any Fiscal Year, the Net
Cash Proceeds of which do not in the aggregate exceed (x) with respect to a
Portfolio Company or with respect to an Outside Company, the amount (exclusive
of amounts received in connection with transfers described in (ii) below) that
is equal to 15% of the net book value of the tangible assets of such Portfolio
Company or Outside Company (as applicable) as of the last day of the most
recently ended fiscal year of such Portfolio Company or Outside Company (as
applicable), and (y) with respect to Borrower, $50,000, and (ii) the sale or
other transfer of Inventory in the ordinary course of business.
     Disqualified Portfolio Company means, as of any date, a Portfolio Company
(a) that is not Solvent, (b) in respect of which an Insolvency Event has
occurred or (c) that is in payment default under an Intercompany Debt Document
where such payment has continued unremedied for a period of at least 90 days.
     Dollar and $ mean lawful money of the United States of America.
     Domestic Subsidiary means any Subsidiary that is incorporated or organized
under the laws of a State within the United States of America or the District of
Columbia.
     Enforcement Action means (a) any action by Agent or a Lender to enforce any
Lien in respect of any Collateral, including any foreclosure proceeding, any
public or private sale, or any other Disposition pursuant to Article 9 of the
Uniform Commercial Code as in effect from time to time in the State of Illinois,
(b) the exercise of any other right or remedy provided to Agent or a Lender
under the Loan Documents or applicable law with respect to the Collateral,
including the taking of control, retention or possession of, or the exercise of
any right of set-off with respect to the Collateral, (c) any action by Agent or
a Lender to retain or cause Borrower or any Subsidiary to retain a broker or
investment banker, to prepare for and consummate the sale of any material
portion of Collateral, so long as such actions are diligently pursued in good
faith, (d) the Disposition of Collateral by Borrower or any Subsidiary after the
occurrence and during the continuation of an Event of Default, with the consent
of Agent, (e) the commencement by Agent or any Lender of any legal proceedings
or actions against or with respect to Borrower or any Subsidiary or any of
Borrower’s or any Subsidiary’s property or assets or any Collateral to
facilitate any of the actions described in clause (a), or (f) the commencement
of, or the joinder with any creditor in commencing, any Insolvency Event against
Borrower or any Subsidiary or the Collateral.

8



--------------------------------------------------------------------------------



 



     Environmental Claims means all claims, however asserted, by any
governmental, regulatory or judicial authority or other Person alleging
liability or responsibility for a material violation of any Environmental Law,
or for release or injury to the environment or any Person or property.
     Environmental Laws means all present or future federal, state or local
laws, statutes, common law duties, rules, regulations, ordinances and codes,
together with all administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any governmental authority,
in each case relating to any matter arising out of or relating to health and
safety, or pollution or protection of the environment or workplace, including
any of the foregoing relating to the presence, use, production, generation,
handling, transport, treatment, storage, disposal, distribution, discharge,
release, control or cleanup of any Hazardous Substance.
     ERISA means the Employee Retirement Income Security Act of 1974, as
amended.
     Event of Default means any of the events described in Section 8.1.
     Excess Cash Flow means, for any period, the remainder of (a) the sum of (i)
Consolidated            EBITDA for such period, plus (ii) any net decrease in
Adjusted Working Capital during such period, minus (b) the sum, without
duplication, of ( i) scheduled repayments of principal of Term Loans and other
Debt of Borrower and the Subsidiaries (in respect of Debt permitted in
accordance with Section 7.1) made during such period, in each case excluding any
repayments made in respect of Intercompany Debt, plus (ii) voluntary prepayments
of the Term Loans pursuant to Section 2.10.1 during such period, plus (iii) cash
payments (not financed with the proceeds of Debt other than Revolving Loans)
made in such period with respect to Capital Expenditures, plus (iv) all federal,
state, local and foreign income taxes paid in cash by Borrower and the
Subsidiaries, or paid in cash by Trust with the proceeds of the tax
distributions by Borrower permitted under Section 7.4, during such period, plus
(v) all Interest Expense in respect of Debt permitted in accordance with
Section 7.1 paid in cash by Borrower and the Subsidiaries during such period,
(vi) Management Fees paid in cash during such period to the extent permitted
under Section 7.4 and added back in the calculation of Consolidated EBITDA, plus
(vii) any net increase in Adjusted Working Capital during such period.
     Excess Cash Flow Certificate means a certificate substantially in the form
of Exhibit G.
     Exchange Act means the Securities Exchange Act of 1934, as amended.
     Existing Portfolio Companies means (i) Advanced Circuits, together with its
Wholly-Owned Subsidiaries as of the Closing Date, (ii) Aeroglide, together with
its Wholly-Owned Subsidiaries as of the Third Amendment Date, (iii) American
Furniture, together with its Wholly-Owned Subsidiaries as of the Third Amendment
Date, (iv) Anodyne, together with its Wholly-Owned Subsidiaries as of the Third
Amendment Date, (v) CBS, together with its Wholly-Owned Subsidiaries as of the
Closing Date, (vi) Halo, together with its Wholly-Owned Subsidiaries as of the
Third Amendment Date, (vii) Silvue, together with its Wholly-Owned Subsidiaries
as of the Closing Date, and (viii) any New Portfolio Company, together with its
Wholly-Owned Subsidiaries, with respect to which a reclassification as an
Existing Portfolio Company has been approved by Required Lenders in their sole
discretion (it being agreed and understood that Lenders shall make reasonable
efforts to indicate their response within 15 days of receiving a request for a
reclassification of a New Portfolio Company as an Existing Portfolio Company)
and an Approval Fee for such New Portfolio Company has been paid, in each case
to the extent that any such company remains a Subsidiary of Borrower.
     Existing Portfolio Company Acquisition Documents means the primary
acquisition documents governing the acquisition of any of the Existing Portfolio
Companies.

9



--------------------------------------------------------------------------------



 



     Existing Portfolio Company EBITDA means, for any Existing Portfolio Company
for any period, Consolidated Net Income of such Existing Portfolio Company plus,
to the extent deducted in determining such Consolidated Net Income (and without
duplication), (i) the consolidated interest expense of such Existing Portfolio
Company (including all imputed interest on Capital Leases), (ii) income tax
expense of such Existing Portfolio Company, (iii) depreciation and amortization
of such Existing Portfolio Company, (iv) Management Fees paid that are permitted
under Section 7.4 and satisfied by or otherwise allocable to such Existing
Portfolio Company, (v) non-cash charges incurred to reflect any in-process
research and development acquired by Borrower at the time of its acquisition of
such Existing Portfolio Company, (vi) expense in respect of any forgiveness of
non-cash loans to management of such Existing Portfolio Company, and (vii) other
non-cash expenses (or less gains or income) deducted in the determination of
such Consolidated Net Income and for which no cash outlay (or cash receipt) is
foreseeable prior to the Termination Date; provided, that (x) with respect to an
Existing Portfolio Company that was previously a New Portfolio Company, for
periods prior to the acquisition of such Existing Portfolio Company pursuant to
a Permitted Eligible Acquisition, the amount of such Existing Portfolio Company
EBITDA shall be equal to the Pro Forma EBITDA of such Existing Portfolio Company
for such period, (y) notwithstanding anything to the contrary contained herein,
no Pro Forma EBITDA of Tasco shall be included in Halo’s Existing Portfolio
Company EBITDA and Tasco’s Existing Portfolio Company EBITDA shall be limited to
periods after the consummation of the acquisition of Tasco by Halo; and (z)
notwithstanding anything to the contrary contained herein, for each of the
calendar months preceding the Closing Date set forth below, the Existing
Portfolio Company EBITDA for each Existing Portfolio Company shall be deemed to
be the amount set forth below opposite such month:

                                      January 2007     February 2007     March
2007     April 2007  
Anodyne
  $ 452,000     $ 229,000     $ 899,000     $ 396,000  
Advanced Circuits
  $ 1,658,000     $ 1,777,000     $ 1,975,000     $ 1,712,000  
Aeroglide
  $ 1,296,000     $ 729,000     $ 1,135,000     $ 972,000  
American Furniture
  $ 2,088,000     $ 2,029,000     $ 2,327,000     $ 1,390,000  
CBS
  $ 904,000     $ 682,000     $ 2,722,000     $ 1,693,000  
Halo
    ($247,000 )   $ 423,000       ($222,000 )     ($147,000 )
Silvue
  $ 556,000     $ 715,000     $ 552,000     $ 630,000  

10



--------------------------------------------------------------------------------



 



                                              May 2007     June 2007     July
2007     August 2007     September 2007  
Anodyne
  $ 237,000     $ 346,000     $ 612,000     $ 735,000     $ 392,000  
Advanced Circuits
  $ 1,890,000     $ 1,915,000     $ 1,797,000     $ 1,936,000     $ 1,889,000  
Aeroglide
  $ 804,000     $ 957,000     $ 415,000     $ 595,000     $ 460,000  
American Furniture
  $ 1,261,000     $ 979,000     $ 870,000     $ 1,032,000     $ 1,160,000  
CBS
  $ 1,638,000     $ 2,500,000     $ 1,495,000     $ 2,174,000     $ 3,599,000  
Halo
  $ 587,000     $ 883,000     $ 106,000     $ 1,166,000     $ 1,447,000  
Silvue
  $ 598,000     $ 603,000     $ 622,000     $ 555,000     $ 687,000  

     Existing US Bank Letters of Credit means the letters of credit that are
specified on the Schedule 1.2 attached hereto.
     Federal Funds Rate means, for any day, a rate per annum (rounded upward to
the nearest 1/100th of 1%) equal to the rate published by the Federal Reserve
Bank of New York on the preceding Business Day or, if no such rate is so
published, the average rate per annum, as determined by Agent, quoted for
overnight Federal Funds transactions last arranged prior to such day.
     Fee and Syndication Letter means, that certain fee and syndication letter
dated as of even date herewith by Agent and acknowledged by Borrower, as
amended, restated or otherwise modified from time to time.
     Fiscal Quarter means a fiscal quarter of a Fiscal Year.
     Fiscal Year means the fiscal year of Borrower, which period shall be the
12-month period ending on December 31 of each year.
     Fixed Charge Coverage Ratio means, for any Computation Period, the ratio of
(a) the remainder for such period of (i) Consolidated EBITDA minus (ii) the sum
of all income taxes, and tax distributions described in Section 7.4, paid or
payable in cash by Borrower and the Subsidiaries, minus (iii) all Capital
Expenditures minus (iv) the aggregate amount of Management Fees paid in cash by
Borrower and/or the Portfolio Companies pursuant to the Management Fee Documents
minus (v) Borrower Expenses to (b) the sum for such period of (i) Interest
Expense accrued for such Computation Period and paid or payable in cash at
anytime (excluding in all instances any interest paid in kind), plus
(ii) required payments of principal of Debt (excluding the Revolving Loans and
excluding required payments of principal in respect of Qualified Intercompany
Debt).
     Foreign Subsidiary means any Subsidiary that is not a Domestic Subsidiary.

11



--------------------------------------------------------------------------------



 



     FRB means the Board of Governors of the Federal Reserve System or any
successor thereto.
     GAAP means generally accepted accounting principles in effect in the United
States of America set forth from time to time in the opinions and pronouncements
of the Accounting Principles Board and the American Institute of Certified
Public Accountants and statements and pronouncements of the Financial Accounting
Standards Board (or agencies with similar functions of comparable stature and
authority within the U.S. accounting profession), which are applicable to the
circumstances as of the date of determination.
     Halo means Halo Holding Corporation, a Delaware corporation.
     Hazardous Substances means hazardous waste, hazardous substance, pollutant,
contaminant, toxic substance, oil, hazardous material, chemical or other
substance regulated by any Environmental Law.
     Hedging Obligation means, with respect to any Person, any liability of such
Person under any interest rate, currency or commodity swap agreement, cap
agreement or collar agreement, and any other agreement or arrangement designed
to protect a Person against fluctuations in interest rates, currency exchange
rates or commodity prices. The amount of any Person’s obligation in respect of
any Hedging Obligation shall be deemed to be the incremental obligation that
would be reflected in the financial statements of such Person in accordance with
GAAP.
     Increase Request has the meaning set forth in Section 2.1.3.
     Insolvency Event means, in respect of any Portfolio Company, such Portfolio
Company becomes insolvent or generally fails to pay, or admits in writing its
inability or refusal to pay, debts as they become due; or such Portfolio Company
applies for, consents to, or acquiesces in the appointment of a trustee,
receiver or other custodian for such Portfolio Company or any property thereof,
or makes a general assignment for the benefit of creditors; or, in the absence
of such application, consent or acquiescence, a trustee, receiver or other
custodian is appointed for such Portfolio Company or for a substantial part of
the property of any thereof and is not discharged within 60 days; or any
bankruptcy, reorganization, debt arrangement, or other case or proceeding under
any bankruptcy or insolvency law, or any dissolution or liquidation proceeding,
is commenced in respect of such Portfolio Company, and if such case or
proceeding is not commenced by such Portfolio Company, it is consented to or
acquiesced in by such Portfolio Company, or remains for 60 days undismissed; or
such Portfolio Company takes any action to authorize, or in furtherance of, any
of the foregoing.
     Intercompany Debt means any Debt owing by a Portfolio Company or an Outside
Company to Borrower.
     Intercompany Debt Document means any agreement that governs, guarantees or
secures any Intercompany Debt.
     Interest Coverage Ratio means, for any Computation Period, the ratio of
(a) the remainder of (i) Consolidated EBITDA for such Computation Period minus
(ii) the aggregate amount of Management Fees paid in cash by Borrower and/or the
Portfolio Companies pursuant to the Management Fee Documents minus
(iii) Borrower Expenses to (b) Interest Expense accrued for such Computation
Period and paid or payable in cash at anytime by Borrower and the Subsidiaries
(excluding in all instances any interest paid in kind).

12



--------------------------------------------------------------------------------



 




     Interest Expense means, for any period, the consolidated interest expense
(net of interest income of Borrower) of the Trust, Borrower and the Subsidiaries
for such period (including all imputed interest on Capital Leases, but excluding
interest expense of the Portfolio Companies in respect of Qualified Intercompany
Debt).
     Interest Period means, as to any LIBOR Loan, the period commencing on the
date such Loan is borrowed or continued as, or converted into, a LIBOR Loan and
ending on the date one, two, three or six months thereafter, as selected by
Borrower pursuant to Section 2.2.2 or 2.2.3, as the case may be; provided, that:
(a) if any Interest Period would otherwise end on a day that is not a Business
Day, such Interest Period shall be extended to the following Business Day unless
the result of such extension would be to carry such Interest Period into another
calendar month, in which event such Interest Period shall end on the preceding
Business Day; (b) any Interest Period that begins on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period shall end on the last Business Day of the calendar month at the end of
such Interest Period; (c) Borrower may not select an Interest Period for a
Revolving Loan which would extend beyond the scheduled Termination Date and (d)
Borrower may not select any Interest Period for the Term Loan if, after giving
effect to such selection, the aggregate principal amount of the portion of the
Term Loan having Interest Periods ending after any date on which an installment
of the Term Loan is scheduled to be repaid would exceed the aggregate principal
amount of the Term Loan scheduled to be outstanding after giving effect to such
repayment.
     Inventory has the meaning set forth in the Collateral Agreement.
     Investment means, with respect to any Person, (a) the purchase of any debt
or equity security of any other Person, (b) the making of any loan or advance to
any other Person, (c) becoming obligated with respect to a Contingent Obligation
in respect of obligations of any other Person (other than travel and similar
advances to employees in the ordinary course of business) or (d) the making of
an Acquisition.
     Investment Affiliate means, with respect to Manager, any fund or investment
vehicle that (a) is organized by Manager for the purpose of making equity or
debt investments in one or more companies and (b) is controlled by Manager. For
purposes of this definition “control” means the power to direct or cause the
direction of management and policies of a Person, whether by contract or
otherwise.
     IRC means the Internal Revenue Code of 1986, as amended.
     Issuing Lender means Madison, or such other financial institution approved
by Agent and specified to Borrower by Agent.
     Legal Costs means, with respect to any Person, (a) all reasonable fees and
charges of any counsel, accountants, auditors, appraisers, consultants and other
professionals to such Person, (b) the reasonable allocable cost of internal
legal services of such Person and all reasonable disbursements of such internal
counsel and (c) all court costs and similar legal expenses.
     Lenders has the meaning set forth in the Preamble.
     Letter of Credit has the meaning set forth in Section 2.3.1.
     Letter of Credit Fee means the fee payable by Borrower to Lenders pursuant
to Section 2.8.2.
     LIBOR Loan means any Loan which bears interest at a rate determined by
reference to the LIBOR Rate.

13



--------------------------------------------------------------------------------



 



     LIBOR Rate means, with respect to any LIBOR Loan for any Interest Period, a
rate per annum (rounded upwards, if necessary, to the nearest 1/100 of 1%) equal
to (i) the offered rate for deposits in Dollars for the applicable Interest
Period and for the amount of the applicable LIBOR Loan that appears on Telerate
Page 3750 at 11:00 a.m. London time (or, if not so appearing, as published in
the “Money Rates” section of The Wall Street Journal or another national
publication selected by Agent) two Business Days prior to the first day of such
Interest Period, divided by (ii) the sum of one minus the daily average during
such Interest Period of the aggregate maximum reserve requirement (expressed as
a decimal) then imposed under Regulation D of the FRB for “Eurocurrency
Liabilities” (as defined therein).
     Lien means, with respect to any Person, any interest granted by such Person
in any real or personal property, asset or other right owned or being purchased
or acquired by such Person which secures payment or performance of any
obligation and shall include any mortgage, lien, encumbrance, charge or other
security interest of any kind, whether arising by contract, as a matter of law,
by judicial process or otherwise.
     Loan Documents means this Agreement, the Notes, the Letters of Credit, the
Collateral Documents, the Fee and Syndication Letter, and all documents,
instruments and agreements delivered in connection with the foregoing, all as
amended, restated or otherwise modified from time to time.
     Loans means the Revolving Loans and the Term Loan.
     Madison has the meaning set forth in the Preamble.
     Management Fee Agreement means that certain Management Services Agreement,
dated as of May 16, 2006, by and between Borrower and Manager, as amended on
November 8, 2006 and as may from time to time hereafter be amended as permitted
hereby.
     Management Fee Documents means collectively, the Management Fee Agreement
and each management services agreement entered into between a Portfolio Company
and the Manager or an Affiliate of the Manager having terms whereby payments
made under such management services agreement by such Portfolio Company reduce
on a dollar-for-dollar basis the total payment obligations of Borrower under the
Management Fee Agreement.
     Management Fee Subordination Agreement means an agreement satisfactory to
Agent in form and substance among Agent and the parties to the Management Fee
Documents that subordinates the obligations of the Borrower under the Management
Fee Documents to the Obligations upon the occurrence and continuation of an
Acceleration Event and the commencement of an exercise of remedies against any
portion of the Collateral by Agent.
     Management Fees means all fees paid to Manager pursuant to the Management
Fee Documents.
     Manager means Compass Group Management LLC, a Delaware limited liability
company.
     Margin Stock means any “margin stock” as defined in Regulation T, U or X of
the FRB.
     Material Adverse Effect means (a) a material adverse change in, or a
material adverse effect upon, the financial condition, operations, assets,
business, properties or prospects of (i) Borrower or (ii) a Portfolio Company,
(b) a material impairment of the ability of Borrower to perform any of its
Obligations under any Loan Document or (c) a material adverse effect upon any
substantial portion of the

14



--------------------------------------------------------------------------------



 



     Collateral under the Collateral Documents or upon the legality, validity,
binding effect or enforceability against Borrower of any Loan Document.
     Minority Net Income means, for any period, (x) with respect to any
Portfolio Company, the product of (i) the Consolidated Net Income of such
Portfolio Company for such period times (ii) the percentage of the equity
interests in such Portfolio Company that are not directly or indirectly owned
and controlled by Borrower and (y) with respect to the Portfolio Companies
collectively, the combined Minority Net Income for each Portfolio Company for
such period.
     Mortgage means each mortgage, deed of trust, leasehold mortgage or similar
instrument, if any, granting Agent a Lien on a real property interest of
Borrower, as amended, restated or otherwise modified from time to time.
     Multiemployer Pension Plan means a multiemployer plan, as defined in
Section 4001(a)(3) of ERISA, to which Borrower or any member of the Controlled
Group may have any liability.
     Net Cash Proceeds means:
     (a) with respect to any Disposition, the aggregate cash proceeds (including
cash proceeds received pursuant to policies of insurance and by way of deferred
payment of principal pursuant to a note, installment receivable or otherwise,
but only as and when received) received by the Trust, Borrower or any Subsidiary
pursuant to such Disposition net of (i) the reasonable direct costs relating to
such Disposition (including, without duplication, sales commissions and legal,
accounting and investment banking fees, commissions and expenses, any
Transaction Services Fee required to be paid to Manager as a result of such
Disposition and permitted under Section 7.4, and any Allocation Member
Distributions payable to the Allocation Member as a result of such Disposition),
(ii) any portion of such proceeds deposited in an escrow account pursuant to the
documentation relating to such Disposition (provided that such amounts shall be
treated as Net Cash Proceeds upon their release from such escrow account to
Borrower or the applicable Subsidiary), (iii) taxes paid or reasonably estimated
by Borrower to be payable as a result thereof (after taking into account any
available tax credits or deductions and any tax sharing arrangements),
(iv) amounts required to be applied to the repayment of any Debt secured by a
Lien prior to (1) the Lien of Agent, in the case of assets of Borrower, or (2)
the Lien of Borrower pursuant to Qualified Intercompany Debt Documents, in the
case of assets of a Subsidiary, on the asset subject to such Disposition, (v) in
the case of a Disposition by a Subsidiary at a time when the balance of the
Intercompany Debt owed by such Subsidiary is zero, the portion of such proceeds
paid to equityholders of such Subsidiary other than Borrower or another
Subsidiary as a pro rata distribution at time of the distribution of the
proceeds of such Disposition by such Subsidiary to its equityholders, (vi) in
the case of a Disposition by an Outside Company, the portion of such proceeds
paid in satisfaction of Outside Debt owing by such Outside Company, and (vii) so
long as no Event of Default exists, (A) with respect to any Disposition
described in clause (a) of the definition thereof, all money actually applied
within the 180 day period commencing on the date of such Disposition to replace
such assets with assets that are useful to the business of the applicable
Portfolio Company or Outside Company, and (B) with respect to any Disposition
described in clause (c) or (d) of the definition thereof, all money actually
applied within 180 days to repair, replace or reconstruct damaged property or
property affected by loss, destruction, damage, condemnation, confiscation,
requisition, seizure or taking; and
     (b) with respect to any issuance of equity securities, the aggregate cash
proceeds received by Borrower pursuant to such issuance, net of the reasonable
direct costs relating to such issuance (including reasonable sales and
underwriter’s commission).

15



--------------------------------------------------------------------------------



 



     New Portfolio Company means (i) a Target acquired after the Closing Date by
Borrower as a new portfolio company pursuant to a Permitted Eligible Acquisition
or (ii) a Target acquired after the Closing Date by an Existing Portfolio
Company as an add-on acquisition by such Existing Portfolio Company in a
Permitted Eligible Acquisition, in each case together with the Wholly-Owned
Subsidiaries of such Target and to the extent that any such Target remains a
Subsidiary of Borrower and has not been reclassified as an Existing Portfolio
Company. For the avoidance of doubt, the New Portfolio Companies shall in all
instances exclude any Outside Companies.
     New Portfolio Company Acquisition Documents means the primary acquisition
documents governing the acquisition of any of the New Portfolio Companies.
     New Portfolio Company EBITDA means, for any New Portfolio Company for any
period, (x) with respect to periods after the acquisition of such New Portfolio
Company pursuant to a Permitted Eligible Acquisition, Consolidated Net Income of
such New Portfolio Company plus, to the extent deducted in determining such
Consolidated Net Income, (i) the consolidated interest expense of such New
Portfolio Company (including all imputed interest on Capital Leases),
(ii) income tax expense of such New Portfolio Company, (iii) depreciation and
amortization of such New Portfolio Company, (iv) Management Fees paid that are
permitted under Section 7.4 and satisfied by or otherwise allocable to such New
Portfolio Company, (v) non-cash charges incurred to reflect any in-process
research and development acquired by Borrower at the time of its acquisition of
such New Portfolio Company, (vi) expense in respect of any forgiveness of
non-cash loans to management of such New Portfolio Company, and (vii) other
non-cash expenses (or less gains or income) deducted in the determination of
such Consolidated Net Income and for which no cash outlay (or cash receipt) is
foreseeable prior to the Termination Date; and (y) with respect to periods prior
to the acquisition of such New Portfolio Company pursuant to a Permitted
Eligible Acquisition, Pro Forma EBITDA for such New Portfolio Company.
     Note means a promissory note substantially in the form of Exhibit D, as the
same may be amended, restated or otherwise modified from time to time.
     Obligations means all liabilities, indebtedness and obligations (monetary
(including post-petition interest, allowed or not) or otherwise) of the Borrower
under this Agreement, any other Loan Document, any Collateral Document or any
other document or instrument executed in connection herewith or therewith and
all Hedging Obligations permitted hereunder which are owed to any Lender or its
Affiliate, in each case howsoever created, arising or evidenced, whether direct
or indirect, absolute or contingent, now or hereafter existing, or due or to
become due. It is agreed and understood that the Obligations shall include any
reimbursement obligations of any Person that are owing to Issuing Lender in
respect of the Existing US Bank Letters of Credit.
     Outside Company means a Subsidiary of Borrower (and not of any Portfolio
Company) acquired pursuant to a Permitted Ineligible Acquisition, together with
any Subsidiaries of such Subsidiary and any Acquisition Subsidiary formed to
consummate such Permitted Ineligible Acquisition.
     Outside Debt means (i) Indebtedness that does not constitute Qualified
Intercompany Indebtedness and is incurred or assumed by an Outside Company in
connection with the Acquisition of such Outside Company pursuant to a Permitted
Ineligible Acquisition and (ii) any Indebtedness incurred by an Outside Company
subsequent to the Acquisition of such Outside Company pursuant to a Permitted
Ineligible Acquisition.
     Paid in Full, Pay in Full or Payment in Full means, with respect to any
Obligations, (a) the payment in full in cash of all such Obligations (other than
(i) contingent indemnification obligations to the extent no claim giving rise
thereto has been asserted and (ii) Hedging Obligations that, at the time of
determination, are allowed by the Person that such Hedging Obligations are owing
to

16



--------------------------------------------------------------------------------



 



remain outstanding or are not required to be repaid or cash collateralized
pursuant to the provisions of any document governing the Hedging Obligations),
(b) the termination or expiration of all of the Revolving Loan Commitments and
(c) in connection with the termination or expiration of the Revolving Loan
Commitments, either (i) the cancellation and return to Agent of all Letters of
Credit or (ii) the cash collateralization of all Letters of Credit (in an amount
equal to 105% of the Stated Amount of such Letters of Credit) in a manner
reasonably acceptable to Agent.
     PBGC means the Pension Benefit Guaranty Corporation and any entity
succeeding to any or all of its functions under ERISA.
     Pension Plan means a “pension plan”, as such term is defined in
Section 3(2) of ERISA, which is subject to Title IV of ERISA (other than a
Multiemployer Pension Plan), and to which Borrower or any member of the
Controlled Group may have any liability, including any liability by reason of
having been a substantial employer within the meaning of Section 4063 of ERISA
at any time during the preceding five years, or by reason of being deemed to be
a contributing sponsor under Section 4069 of ERISA.
     Permitted Eligible Acquisition means any Acquisition by (i) an Acquisition
Subsidiary of Borrower of all or substantially all of the assets of a Person as
a New Portfolio Company of Borrower, or of all or substantially all of any
business or division of a Person as a New Portfolio Company of Borrower,
(ii) Borrower of no less than a voting majority of the capital stock,
partnership interests, membership interests or equity of any Person as a New
Portfolio Company of Borrower, (iii) a Portfolio Company (or an Acquisition
Subsidiary of such Portfolio Company) of all or substantially all of the assets
of a Person as an add-on acquisition for such Portfolio Company, or of all or
substantially all of any business or division of a Person as an add-on
acquisition for such Portfolio Company or (iv) a Portfolio Company of no less
than 100% of the capital stock, partnership interests, membership interests or
equity of any Person as an add-on acquisition for such Portfolio Company, in
each case to the extent that each of the conditions precedent set forth in Annex
III shall have been satisfied; provided, however, that if such Acquisition is
otherwise a Permitted Eligible Acquisition under clauses (iii) or (iv) hereof
and the aggregate consideration to be paid in such Acquisition is $10,000,000 or
less, then the conditions set forth in clauses (1), (4), (8) and (10) of Annex
III shall not be required to be satisfied and the condition set forth in clause
(12) of Annex III shall not be required to be satisfied until thirty (30) days
after giving effect to such Acquisition; and provided, further, that in the case
of any such Acquisition, (x) the Target shall be assigned the same multiple for
purposes of Availability as the Portfolio Company consummating such Acquisition
and (y) there shall be no Pro Forma EBITDA of the Target included in the
Existing Portfolio Company EBITDA (or New Portfolio Company EBITDA, as
applicable) of the Portfolio Company consummating such Acquisition, with
Existing Portfolio Company EBITDA (or New Portfolio Company EBITDA, as
applicable) for the Target being acquired to be limited to periods after the
consummation of such Acquisition. It is agreed and understood that the SES
Add-On Acquisition shall be considered a Permitted Eligible Acquisition.
     Permitted Ineligible Acquisition means any Acquisition that is funded in
whole or in part by Outside Debt incurred only after Required Lenders have
refused to allow for the treatment of the applicable Target in such Acquisition
as an Existing Portfolio Company in accordance with the provisions hereof and
where (i) an Acquisition Subsidiary of Borrower has acquired all or
substantially all of the assets of a Person as an Outside Company, or of all or
substantially all of any business or division of a Person as an Outside Company
or (ii) Borrower has acquired no less than a voting majority of the capital
stock, partnership interests, membership interests or equity of any Person as an
Outside Company, in each case to the extent that each of the conditions
precedent set forth in Annex IV shall have been satisfied.
     Permitted Trust Merger means a merger of the Trust with and into Borrower,
with Borrower as the surviving company, which is consummated with prior written
notice to Agent and in

17



--------------------------------------------------------------------------------



 



compliance with the Trust Agreement and applicable law, and otherwise on terms
and conditions reasonably acceptable to Agent.
     Person means any natural person, corporation, partnership, trust, limited
liability company, association, governmental authority or unit, or any other
entity, whether acting in an individual, fiduciary or other capacity.
     Portfolio Companies means the Existing Portfolio Companies and the New
Portfolio Companies, and shall in all instances exclude any Outside Companies.
     Portfolio Company Leverage Ratio means, for any Portfolio Company as of any
date of determination, the ratio of (a) all Debt (other than Debt described in
clauses (h) and (i) of the definition thereof unless such Debt is reflected on
the balance sheet of such Portfolio Company as a liability in accordance with
GAAP) of such Portfolio Company, determined on a consolidated basis for such
Portfolio Company to (B) the Existing Portfolio Company EBITDA or New Portfolio
Company EBITDA (as applicable) of such Portfolio Company for the twelve month
period ending on the last day of the month for which financial statements
regarding such Portfolio Company have been most recently delivered to Agent in
accordance with the terms of this Agreement.
     Prior Debt means the Debt listed on Schedule 4.1.3.
     Pro Forma EBITDA means, for any Person, EBITDA for such Person as
calculated in accordance with clause (x) of the definition of New Portfolio
Company EBITDA for the most recent period for which financial statements are
made available to Agent at the time of determination, and as adjusted by
extraordinary expenses, increased costs, identifiable and verifiable expense
reductions and excess management compensation, if any, in each case calculated
by Borrower in accordance with the requirements of GAAP and Article XI of
regulation S-X under the Exchange Act and verified by an Approved Professional.
     Pro Rata Share means, with respect to any Lender, (i) with respect to the
Revolving Loan Commitment and the Revolving Loans, the applicable percentage (as
adjusted from time to time in accordance with the terms hereof) specified
opposite such Lender’s name on Annex I which corresponds to the Revolving Loan
Commitment, which percentage shall be with respect to Revolving Outstandings if
the Revolving Loan Commitments have terminated, (ii) with respect to the Term
Loan, the applicable percentage (as adjusted from time to time in accordance
with the terms hereof) specified opposite such Lender’s name on Annex I which
corresponds to the Term Loan, and (iii) with respect to the Loans and
Commitments collectively, the percentage obtained by dividing (a) the sum of the
Revolving Loan Commitment of such Lender (or, in the event the Revolving Loan
Commitment shall have been terminated, such Lender’s then existing Revolving
Outstandings), plus such Lender’s then outstanding principal amount of the Term
Loan by (b) the sum of the Revolving Loan Commitment (or, in the event the
Revolving Loan Commitment shall have been terminated, the then existing
Revolving Outstandings) of all Lenders, plus the then outstanding principal
amount of the Term Loan of all Lenders.
     Public Market means a recognized public market for trading of securities on
which shares of all or substantially all of the issued and outstanding equity
interests in the Trust have been distributed by means of an effective
registration statement under the Securities Act of 1933, as amended.
     Purchase Notice has the meaning set forth in Section 8.3.1.
     Qualified Intercompany Debt means, without duplication, Intercompany Debt
that is owing by a Portfolio Company pursuant to Qualified Intercompany Debt
Documents and that has a maturity date, an interest rate, an amortization
schedule for principal, mandatory prepayment provisions

18



--------------------------------------------------------------------------------



 



and interest payment dates that are reasonably acceptable to Agent (it being
agreed and understood that such terms as in effect on the Closing Date under the
Intercompany Debt Documents for the Existing Portfolio Companies are acceptable
to Agent).
     Qualified Intercompany Debt Documents means, in respect of any Portfolio
Company, (i) a reasonable and customary senior secured loan agreement (that is
inclusive of reasonable and customary representations and warranties,
affirmative, negative and financial covenants and events of default) between
Borrower, as the sole lender, and the borrower or co-borrowers thereunder, as
such Intercompany Loan Agreement may be amended from time to time in compliance
with the provisions of this Agreement, (ii) guaranty documentation pursuant to
which any Subsidiaries of the borrower, or co-borrowers, as applicable, under
such Intercompany Loan Agreement guaranty all of obligations under such
Intercompany Loan Agreement, and (iii) collateral documents pursuant to which
Borrower is provided with a perfected, first-priority Lien in substantially all
of the real and personal property of the borrower, or co-borrowers, as
applicable, under such Intercompany Loan Agreement, and the guarantors under
such guaranty documentation to secure all of the obligations under such
Intercompany Loan Agreement and related Intercompany Debt Documents, including
without limitation a security agreement applicable to all of the equity
interests in and substantially all of the assets of such borrowers and
guarantors, UCC financing statements covering all of the assets of such
borrowers and guarantors that are properly filed in the respective jurisdictions
of organization for such companies, real estate mortgages for any real estate of
such borrowers and guarantors, control agreements with respect to the deposit
accounts of such borrowers and guarantors and insurance documentation whereby
Borrower has been named as loss payee in respect of all policies of property and
casualty insurance of such borrowers and guarantors.
     Related Agreements means the Intercompany Debt Documents, the Management
Fee Documents, the Existing Portfolio Company Acquisition Documents, the New
Portfolio Company Acquisition Documents, the agreements governing payment of the
Transaction Services Fees, the Borrower LLC Agreement, the Trust Agreement, the
Supplemental Put Agreement, and any contracts listed on Schedule 7.8.
     Related Transactions means the transactions contemplated by the Related
Agreements.
     Requested Revolver Increase has the meaning set forth in Section 2.1.3.
     Requested Term Loan Increase has the meaning set forth in Section 2.1.3.
     Required Lenders means Required Revolving Lenders plus Required Term
Lenders.
     Required Revolving Lenders means Revolving Lenders having Pro Rata Shares
the aggregate Dollar equivalent amount of which equals or exceeds 50.1% of the
Revolving Loan Commitments (or, if the Revolving Loan Commitments have been
terminated, Revolving Outstandings).
     Required Term Lenders means Term Lenders holding Pro Rata Shares of the
Term Loan the aggregate Dollar equivalent amount of which equals or exceeds
50.1% of the aggregate outstanding principal balance of the Term Loan.
     Revolver Debt means any and all Obligations owing to Revolving Lenders in
respect of the Revolving Loan Commitments and the Revolving Loans.
     Revolving Lender means each Lender holding a portion of the Revolving Loan
Commitment (or, in the event the Revolving Loan Commitment shall have been
terminated, a portion of the Revolving Outstandings).

19



--------------------------------------------------------------------------------



 



     Revolving Loan Commitments means an aggregate amount of $325,000,000, as
reduced from time to time pursuant to the terms hereof or as increased pursuant
to the terms of Section 2.1.3 hereof.
     Revolving Loans has the meaning set forth in Section 2.1.1.
     Revolving Outstandings means, at any time, the sum of (a) the aggregate
principal amount of all Revolving Loans then outstanding, plus (b) the Stated
Amount of all Letters of Credit then outstanding.
     SES Add-On Acquisition means the acquisition by Venturi Staffing Partners,
Inc., a Wholly-Owned Subsidiary of CBS, of substantially all of the assets of
PMC Staffing Solutions, Inc., for a purchase price not to exceed $5,000,000
pursuant to the terms and conditions of that certain Asset Purchase Agreement
dated as of October 31, 2006, among Venturi Staffing Partners, Inc., PMC
Staffing Solutions, Inc. and Staffing Partners Holding Company, Inc.
     SES Letter of Credit means that certain irrevocable letter of credit issued
by U.S. Bank National Association in favor of Susquehanna Bank in the aggregate
face amount of $950,998.
     Silvue means Silvue Technologies Group, Inc., a Delaware corporation.
     Solvent means, with respect to any Person on any date, that as of such
date, (a) the fair market value of its assets is greater than the amount of its
liabilities (including disputed, contingent and unliquidated liabilities) as
such value is established and liabilities evaluated, (b) the present fair
saleable value of its assets is not less than the amount that will be required
to pay the probable liability on its debts as they become absolute and matured,
(c) it is able to realize upon its assets and pay its debts and other
liabilities (including disputed, contingent and unliquidated liabilities) as
they mature in the normal course of business, (d) it does not intend to, and
does not believe that it will, incur debts or liabilities beyond its ability to
pay as such debts and liabilities mature and (e) it is not engaged in business
or a transaction, and is not about to engage in business or a transaction, for
which its property would constitute unreasonably small capital.
     Stated Amount means, with respect to any Letter of Credit at any date of
determination, (a) the maximum aggregate amount available for drawing thereunder
under any and all circumstances, plus (b) the aggregate amount of all
unreimbursed payments and disbursements under such Letter of Credit.
     Subordinated Debt means any other unsecured Debt of Borrower which has
subordination terms, covenants, pricing and other terms which have been approved
in writing by Agent.
     Subsidiary means, with respect to any Person, a corporation, partnership,
limited liability company or other entity of which such Person owns, directly or
indirectly, such number of outstanding shares or other equity interests as to
have more than 50% of the ordinary voting power for the election of directors or
other managers of such corporation, partnership, limited liability company or
other entity. Unless the context otherwise requires, each reference to
Subsidiaries herein shall be a reference to Subsidiaries of Borrower.
     Supplemental Put Agreement has the meaning assigned to such term in the
Borrower LLC Agreement.
     Target means the Person, or business or substantially all of the assets of
a Person, acquired in an Acquisition.

20



--------------------------------------------------------------------------------



 



     Tasco means Tasco Industries, Inc., a Texas corporation.
     Term Debt means any and all Obligations owing to Term Lenders in respect of
the Term Loan.
     Term Lender means each Lender holding a portion of the Term Loan
Commitment.
     Term Loan means the loans made pursuant to Section 2.1.2, as the same may
be increased pursuant to the terms of Section 2.1.3 hereof.
     Term Loan Commitment means $150,000,000.
     Term Loan Maturity Date means December 7, 2013.
     Termination Date means December 7, 2012 or such earlier date on which the
Revolving Loan Commitments terminate pursuant to Section 2.9 or 8.
     Third Amendment Date means December 7, 2007.
     Total Debt means all Debt (other than Qualified Intercompany Debt, Outside
Debt and Debt described in clauses (h) and (i) of the definition thereof unless
such Debt is reflected on the balance sheet of the Trust or Borrower as a
liability in accordance with GAAP) of Borrower and the Subsidiaries, determined
on a consolidated basis, net of all cash and cash equivalents of Borrower on
deposit in an account that is subject to a tri-party agreement in favor of Agent
that complies with the requirements of Section 7.15.
     Total Debt to EBITDA Ratio means, as of the last day of any Fiscal Quarter,
the ratio of (a) Total Debt as of such day to (b) Consolidated EBITDA for the
Computation Period ending on such day.
     Total Loan Commitment means at any date of determination, the sum of
(i) the Revolving Loan Commitments at such date (or if the Revolving Loan
Commitments have terminated, the Revolving Outstandings) plus (ii) the
outstanding principal balance of the Term Loan at such date.
     Transaction Services Fee means a transaction fee payable by a Portfolio
Company or an Outside Company to Manager (or an Affiliate of Manager) in
connection with an acquisition or sale of such Portfolio Company or Outside
Company that is permitted hereunder, or in connection with the consummation of
an add-on acquisition by such Portfolio Company or Outside Company that is
permitted hereunder.
     Trust means Compass Diversified Holdings, a Delaware statutory trust,
together with any other statutory or other trust that hereafter holds Trust
Interests (as defined in the Borrower LLC Agreement).
     Trust Agreement means that certain Amended and Restated Trust Agreement of
the Trust dated as of April, 2006, among Borrower, as Sponsor, The Bank of New
York (Delaware), as Delaware Trustee, and the other trustees named therein, as
in effect as of the date hereof or as modified in compliance with the provisions
hereof.
     Wholly-Owned Subsidiary means, as to any Person, another Person all of the
equity interests of which (except directors’ qualifying shares) are at the time
directly or indirectly owned by such Person and/or another Wholly-Owned
Subsidiary of such Person.

21



--------------------------------------------------------------------------------



 



     1.1. Interpretation.
     In the case of this Agreement and each other Loan Document, (a) the
meanings of defined terms are equally applicable to the singular and plural
forms of the defined terms; (b) Annex, Exhibit, Schedule and Section references
are to such Loan Document unless otherwise specified; (c) the term “including”
is not limiting and means “including but not limited to”; (d) in the computation
of periods of time from a specified date to a later specified date, the word
“from” means “from and including”; the words “to” and “until” each mean “to but
excluding”, and the word “through” means “to and including”; (e) unless
otherwise expressly provided in such Loan Document, (i) references to agreements
and other contractual instruments shall be deemed to include all subsequent
amendments and other modifications thereto, but only to the extent such
amendments and other modifications are not prohibited by the terms of any Loan
Document, and (ii) references to any statute or regulation shall be construed as
including all statutory and regulatory provisions amending, replacing,
supplementing or interpreting such statute or regulation; (f) this Agreement and
the other Loan Documents may use several different limitations, tests or
measurements to regulate the same or similar matters, all of which are
cumulative and each shall be performed in accordance with its terms; and
(g) this Agreement and the other Loan Documents are the result of negotiations
among and have been reviewed by counsel to Agent, Borrower, Lenders and the
other parties hereto and thereto and are the products of all parties;
accordingly, they shall not be construed against Agent or Lenders merely because
of Agent’s or Lenders’ involvement in their preparation.
     Section 2. Credit Facilities.
     2.1. Commitments.
     On and subject to the terms and conditions of this Agreement, each Lender,
severally and for itself alone, agrees as follows:
     2.1.1. Revolving Loan Commitments.
     Each Revolving Lender will make loans to Borrower on a revolving basis
(“Revolving Loans”) from time to time and Borrower may repay such loans from
time to time until the Termination Date in such Revolving Lender’s Pro Rata
Share of such aggregate amounts as Borrower may request from all Lenders;
provided, that after giving effect to such Revolving Loans, the Revolving
Outstandings will not at any time exceed Borrowing Availability.
     2.1.2. Term Loan Commitment.
     Each Term Lender agrees to make a loan to Borrower on the Third Amendment
Date in such Lender’s applicable Pro Rata Share of the Term Loan Commitment. The
Commitments of Lenders to fund their Pro Rata Share of the Term Loan shall
terminate concurrently with the making of the Term Loan on the Third Amendment
Date. Any portion of the Term Loan repaid or prepaid by Borrower may not be
reborrowed.
     2.1.3. Request for Increase of Revolving Loan Commitments/Term Loan.
     The Lenders agree that Borrower may, on any Business Day from time to time
after the Third Amendment Date through the second anniversary of the Third
Amendment Date and so long as no Default or Event of Default has occurred and is
continuing, deliver a written notice to Agent (an “Increase Request”) requesting
to (i) increase the amount of the Term Loan (a “Requested Term Loan Increase”)
in an aggregate amount for all such Term Loan Increases collectively of up to
$150,000,000 and (ii) increase the Revolving Loan Commitments (a “Requested
Revolver Increase”) in an aggregate amount for all such

22



--------------------------------------------------------------------------------



 



     increases collectively of up to $25,000,000. If Borrower delivers an
Increase Request, each Revolving Lender (with respect to a Requested Revolver
Increase) and each Term Lender (with respect to a Requested Term Loan Increase)
shall have the option to participate in Increase Request to the extent of its
Pro Rata Share thereof by delivering a written notice to the Agent and Borrower
within ten Business Days of such Lender’s receipt of the Increase Request (it
being agreed and understood that such Lender shall be deemed to have elected not
to participate in the Increase Request if it does not respond to the Increase
Request within ten Business Days of its receipt thereof). If one or more of the
Lenders elect not to participate in the Increase Request, then the Lenders
participating in the Increase Request may, at their option, elect to participate
in such remaining portion of the Increase Request (with such remaining portion
to be allocated ratably among such participating Lenders based on their
respective Pro Rata Shares or as otherwise may be agreed by such participating
Lenders). If there is less than full participation by existing Lenders in the
Increase Request after the foregoing procedures are completed, then one or more
new Lenders acceptable to Agent and Borrower may be added as parties to this
Agreement pursuant to Assignment Agreements for purposes of participating in
such remaining portion (with allocations among such new Lenders to be determined
by Agent in consultation with Borrower). After giving effect to the procedures
described in this Section 2.1.3, each Lender participating in the Increase
Request shall have the then current amount of its Revolving Loan Commitment or
Term Loan, as applicable, increased to the extent of its participation and, upon
the request of such Lender, Borrower will execute a replacement Note for such
Lender reflecting the increased amount of its Revolving Loan Commitment or Term
Loan, as applicable. Borrower agrees to execute such amendments and supplements
to the Collateral Documents as Agent reasonably deems necessary in connection
with a Requested Revolver Increase or a Requested Term Loan Increase. No
Increase Request may be given unless it relates to a Requested Revolver Increase
or a Requested Term Loan Increase of at least $10,000,000 and no more than five
Increase Requests in the aggregate may be delivered by Borrower pursuant to this
Section 2.1.3.
     Any Requested Revolver Increase that occurs pursuant to this Section 2.1.3
shall become part of, and have all of the terms and conditions applicable to
(including without limitation in respect of pricing, repayments and maturity),
the Revolving Loan Commitments for all purposes hereunder and under the
Collateral Documents and shall be secured by the Collateral in all respects. Any
Requested Term Loan Increase that occurs pursuant to this Section 2.1.3 shall
become part of, and have all of the terms and conditions applicable to
(including without limitation in respect of pricing, repayments and maturity),
the Term Loan for all purposes hereunder and under the Collateral Documents and
shall be secured by the Collateral in all respects. It is agreed and understood
that no Lender participating in a Requested Term Loan Increase shall be entitled
to receive any closing fee or original issue discount that exceeds one percent
(1.00%) of the amount of the Term Loan that such Lender is acquiring pursuant to
such Requested Term Loan Increase.
     2.2. Loan Procedures.
     2.2.1. Loan Types.
     Each Loan shall be either a Base Rate Loan or a LIBOR Loan, as Borrower
shall specify in the related notice of borrowing or conversion pursuant to
Section 2.2.2 or 2.2.3. Base Rate Loans and LIBOR Loans may be outstanding at
the same time, provided that not more than five different Interest Periods shall
exist among outstanding LIBOR Loans at any one time. All borrowings, conversions
and repayments of Revolving Loans shall be effected so that each Lender will
have a ratable share (according to its Pro Rata Share) of all Revolving Loans
and all Interest Periods of LIBOR Loans. Notwithstanding the foregoing or any
other provision of this Agreement, Borrower may not select any Interest Period
for a LIBOR Loan which is longer than one month prior to the earlier of
(a) 30 days after the Third Amendment Date and (b) the date that Agent notifies
Borrower that it has completed its primary syndication of the Term Loan.

23



--------------------------------------------------------------------------------



 



     2.2.2. Borrowing.
               Borrower shall give written notice or telephonic notice (followed
immediately by written confirmation thereof) to Agent of each proposed borrowing
of a Revolving Loan not later than (a) in the case of a Base Rate borrowing,
11:00 a.m. Chicago time on the proposed date of such borrowing, and (b) in the
case of a LIBOR borrowing, 11:00 a.m. Chicago time at least three Business Days
prior to the proposed date of such borrowing. Each such notice shall be
effective upon receipt by Agent, shall be irrevocable, and shall specify, in the
form of a Borrowing Notice, the date, amount and type of borrowing and, in the
case of a LIBOR borrowing, the initial Interest Period therefor. Promptly upon
receipt of such notice, Agent shall advise each Lender with a Revolving Loan
Commitment thereof in writing. Not later than 1:00 p.m. Chicago time on the date
of a proposed Revolving Loan borrowing, each Lender with a Revolving Loan
Commitment shall provide Agent at the office specified by Agent with immediately
available funds covering such Lender’s applicable Pro Rata Share of such
borrowing and, so long as Agent has not received written notice that the
conditions precedent set forth in Section 4 with respect to such borrowing have
not been satisfied, Agent shall pay over the funds received by Agent to Borrower
on the requested borrowing date. Each borrowing shall be on a Business Day. Each
Base Rate borrowing shall be in an aggregate amount of at least $100,000 and an
integral multiple of $50,000, and each LIBOR borrowing shall be in an aggregate
amount of at least $100,000 and an integral multiple of at least $50,000.
     2.2.3. Conversion; Continuation.
               (a) Subject to Section 2.2.1, Borrower may, upon irrevocable
written notice to Agent in accordance with clause (b) below, elect (i) as of any
Business Day, to convert any Loans (or any part thereof in an aggregate amount
of not less than $100,000 or a higher integral multiple of $50,000) into Loans
of the other type or (ii) as of the last day of the applicable Interest Period,
to continue any LIBOR Loans having Interest Periods expiring on such day (or any
part thereof in an aggregate amount not less than $100,000 or a higher integral
multiple of $50,000) for a new Interest Period; provided, that any conversion of
a LIBOR Loan on a day other than the last day of an Interest Period therefor
shall be subject to Section 3.5.
               (b) Borrower shall give written or telephonic notice (followed in
the case of any such telephonic notice immediately by written confirmation
thereof) to Agent of each proposed conversion or continuation not later than
(i) in the case of conversion into Base Rate Loans, 11:00 a.m. Chicago time on
the proposed date of such conversion and (ii) in the case of conversion into or
continuation of LIBOR Loans, 11:00 a.m. Chicago time at least three Business
Days prior to the proposed date of such conversion or continuation, specifying
in each case in the form of a Conversion/Continuation Notice: (i) the proposed
date of conversion or continuation; (ii) the aggregate amount of Loans to be
converted or continued; (iii) the type of Loans resulting from the proposed
conversion or continuation; and (iv) in the case of conversion into, or
continuation of, LIBOR Loans, the duration of the requested Interest Period
therefor.
               (c) If upon the expiration of any Interest Period applicable to
LIBOR Loans, Borrower has failed to select timely a new Interest Period to be
applicable to such LIBOR Loans, Borrower shall be deemed to have elected to
convert such LIBOR Loans into Base Rate Loans effective on the last day of such
Interest Period.
               (d) Agent will promptly notify each applicable Lender of its
receipt of a notice of conversion or continuation pursuant to this Section 2.2.3
or, if no timely notice is provided by Borrower, of the details of any automatic
conversion.

-24-



--------------------------------------------------------------------------------



 



     2.3. Letters of Credit.
     2.3.1. Commitment.
               At the request of Borrower, Issuing Lender will issue from time
to time before the date which is 30 days prior to the Termination Date either
(at Issuing Lender’s election) (a) letters of credit and/or (b) participation
agreements confirming payment to issuers (reasonably acceptable to Issuing
Lender) of standby letters of credit, in each case for the account of Borrower
or any Subsidiary and containing terms and conditions which are consistent with
this Agreement and reasonably satisfactory to Issuing Lender (each such letter
of credit or participation agreement, a “Letter of Credit”). After giving effect
to each such issuance, (i) the aggregate Stated Amount of all Letters of Credit
shall not at any time exceed $100,000,000 and (ii) Revolving Outstandings will
not at any time exceed Borrowing Availability. In addition, it is agreed and
understood (x) that the Existing US Bank Letters of Credit shall be considered
“Letters of Credit” for all purposes hereunder and under the other Loan
Documents, (y) that U.S. Bank National Association shall be the Issuing Lender
respect of the Existing US Bank Letters of Credit for all purposes hereunder and
under the other Loan Documents and (z) that Borrower will cause any Letters of
Credit that are issued at Borrower’s request for the benefit of a Portfolio
Company to also constitute a “Letter of Credit” under and as defined in the
Intercompany Debt Documents between Borrower and such Portfolio Company.
     2.3.2. Application.
               Borrower shall give notice to Agent and Issuing Lender of the
proposed issuance of each Letter of Credit on a Business Day which is at least
ten Business Days (or such lesser number of days as Agent and Issuing Lender
shall agree) prior to the proposed date of issuance of such Letter of Credit.
Each such notice shall be accompanied by a Letter of Credit application in
Issuing Lender’s form (or, as the case may be, in the form of application of the
underlying letter of credit), duly executed by Borrower and in all respects
satisfactory to Agent and Issuing Lender, together with such other documentation
as Agent or Issuing Lender may request in support thereof, it being understood
that each Letter of Credit application (or, as the case may be, form of
application of underlying letter of credit) shall specify, among other things,
the date on which the proposed Letter of Credit is to be issued, and the
expiration date of such Letter of Credit (which shall not be later than 30 days
prior to the scheduled Termination Date). So long as Issuing Lender has not
received written notice that the conditions precedent set forth in Section 4
with respect to the issuance of such Letter of Credit have not been satisfied,
Issuing Lender shall issue such Letter of Credit on the requested issuance date.
Issuing Lender shall promptly advise Agent of the issuance of each Letter of
Credit and of any amendment thereto, extension thereof or event or circumstance
changing the amount available for drawing thereunder. In the event of any
inconsistency between the terms of any Letter of Credit application and the
terms of this Agreement, the terms of this Agreement shall control. Issuing
Lender shall deliver to Agent upon its request a list of all outstanding Letters
of Credit issued by Issuing Lender, together with such information related
thereto as Agent may reasonably request.
     2.3.3. Reimbursement Obligations.
               (a) Borrower hereby unconditionally and irrevocably agrees to
reimburse Issuing Lender for each payment or disbursement made by Issuing Lender
under any Letter of Credit honoring any demand for payment made thereunder, in
each case on the date that such payment or disbursement is made. Issuing Lender
shall promptly notify Borrower and Agent whenever any demand for payment is made
under any Letter of Credit; provided, that the failure of Issuing Lender to so
notify Borrower shall not affect the rights of Issuing Lender or Lenders in any
manner whatsoever. Any amount not reimbursed on the date of such payment or
disbursement (whether or not through the making of a Loan pursuant to
Section 2.3.4) shall bear interest from the date of such payment or disbursement
to the date that Issuing

-25-



--------------------------------------------------------------------------------



 



Lender is reimbursed by Borrower therefor, payable on demand, at the interest
rate per annum from time to time in effect for Revolving Loans which are Base
Rate Loans.
               (b) Borrower’s reimbursement obligations hereunder shall be
irrevocable and unconditional under all circumstances, including (i) any lack of
validity or enforceability of any Letter of Credit, this Agreement or any other
Loan Document, (ii) the existence of any claim, set-off, defense or other right
which Borrower or any other Person may have at any time against a beneficiary
named in a Letter of Credit, any transferee of any Letter of Credit (or any
Person for whom any such transferee may be acting), Agent, Issuing Lender, any
Lender or any other Person, whether in connection with any Letter of Credit,
this Agreement, any other Loan Document, the transactions contemplated herein or
any unrelated transactions (including any underlying transaction between
Borrower or any other Person and the beneficiary named in any Letter of Credit),
(iii) the validity, sufficiency or genuineness of any document which Issuing
Lender (or, as applicable, the issuer of any underlying letter of credit) has
determined complies on its face with the terms of the applicable Letter of
Credit (or, if applicable, underlying letter of credit), even if such document
should later prove to have been forged, fraudulent, invalid or insufficient in
any respect or any statement therein shall have been untrue or inaccurate in any
respect, or (iv) the surrender or impairment of any security for the performance
or observance of any of the terms hereof.
     2.3.4. Participations in Letters of Credit.
               (a) Concurrently with the issuance of each Letter of Credit,
Issuing Lender shall be deemed to have sold and transferred to each other Lender
with a Revolving Loan Commitment, and each other Lender with a Revolving Loan
Commitment shall be deemed irrevocably and unconditionally to have purchased and
received from Issuing Lender, without recourse or warranty, an undivided
interest and participation, to the extent of such Lender’s Pro Rata Share, in
such Letter of Credit and Borrower’s reimbursement obligations with respect
thereto. If Borrower does not pay any reimbursement obligation when due, then
Borrower shall be deemed to have immediately requested that Lenders with a
Revolving Loan Commitment make a Revolving Loan which is a Base Rate Loan in a
principal amount equal to such reimbursement obligation. Agent shall promptly
notify Lenders that have a Revolving Loan Commitment of such deemed request and,
without the necessity of compliance with the requirements of Section 2.2.2 or
4.2, each such Lender shall make available to Agent its Pro Rata Share of such
Loan. The proceeds of such Loan shall be paid over by Agent to Issuing Lender
for the account of Borrower in satisfaction of such reimbursement obligations.
               (b) If Issuing Lender makes any payment or disbursement under any
Letter of Credit and (i) Borrower has not reimbursed Issuing Lender in full for
such payment or disbursement in accordance with Section 2.3.3, (ii) a Revolving
Loan may not be made pursuant to Section 2.3.4(a) or (iii) any reimbursement
received by Issuing Lender from Borrower is or must be returned or rescinded
upon or during any bankruptcy or reorganization of Borrower or otherwise, each
other Lender with a Revolving Loan Commitment shall be irrevocably and
unconditionally obligated to pay to Agent for the account of Issuing Lender its
Pro Rata Share of such payment or disbursement (but no such payment shall
diminish the Obligations of Borrower under Section 2.3.3). Upon notice from
Issuing Lender to Agent that it has not received any such amount, Agent shall
promptly notify each such other Lender thereof. To the extent any such Lender
shall not have made such amount available to Agent by 2:00 p.m. Chicago time on
the Business Day on which such Lender receives notice from Agent of such payment
or disbursement (it being understood that any such notice received after 12:00
noon Chicago time on any Business Day shall be deemed to have been received on
the next following Business Day), such Lender agrees to pay interest on such
amount to Agent for Issuing Lender’s account forthwith on demand, for each day
from the date such amount was to have been delivered to Agent to the date such
amount is paid, at a rate per annum equal to (x) for the first 3 days after
demand, the Federal Funds Rate from time to time in effect and (y) thereafter,
the Base Rate from time to time in effect for Revolving Loans. Any such

-26-



--------------------------------------------------------------------------------



 



Lender’s failure to make available to Agent its Pro Rata Share of any such
payment or disbursement shall not relieve any other Lender of its obligation
hereunder to make available to Agent such other Lender’s Pro Rata Share of such
payment, but no Lender shall be responsible for the failure of any other Lender
to make available to Agent such other Lender’s Pro Rata Share of any such
payment or disbursement.
     2.4. Commitments Several.
               The failure of any Lender to make a requested Loan on any date
shall not relieve any other Lender of its obligation (if any) to make a Loan on
such date, but no Lender shall be responsible for the failure of any other
Lender to make any Loan to be made by such other Lender.
     2.5. Certain Conditions.
               Notwithstanding any other provision of this Agreement, no Lender
shall have an obligation to make any Loan, or to permit the continuation of or
any conversion into any LIBOR Loan, and Issuing Lender shall not have any
obligation to issue any Letter of Credit, if an Event of Default or Default
exists.
     2.6. Loan Accounting.
     2.6.1. Recordkeeping.
               Agent, on behalf of each Lender, shall record in its records the
date and amount of each Loan made by each Lender, each repayment or conversion
thereof and, in the case of each LIBOR Loan, the dates on which each Interest
Period for such Loan shall begin and end. The aggregate unpaid principal amount
so recorded shall be rebuttably presumptive evidence of the principal amount of
the Loans owing and unpaid. The failure to so record any such amount or any
error in so recording any such amount shall not, however, limit or otherwise
affect the Obligations of Borrower hereunder or under any Note to repay the
principal amount of the Loans hereunder, together with all interest accruing
thereon.
     2.6.2. Notes.
               At the request of any Lender, the Loans of such Lender shall be
evidenced by a Note, with appropriate insertions, payable to the order of such
Lender in a face principal amount equal to the sum of such Lender’s Pro Rata
Share of the Total Loan Commitment and payable in such amounts and on such dates
as are set forth herein.
     2.7. Interest.
     2.7.1. Interest Rates.
               Borrower promises to pay interest on the unpaid principal amount
of each Loan for the period commencing on the date of such Loan until such Loan
is paid in full as follows: (a) at all times while such Loan is a Base Rate
Loan, at a rate per annum equal to the sum of the Base Rate from time to time in
effect plus the Applicable Margin corresponding to such Loan from time to time
in effect; and (b) at all times while such Loan is a LIBOR Loan, at a rate per
annum equal to the sum of the LIBOR Rate applicable to each Interest Period for
such Loan plus the Applicable Margin for such Loan from time to time in effect;
provided, that (i) at any time an Event of Default exists, (x) if requested by
Required Term Lenders, the Applicable Margin corresponding to the Term Loan
shall be increased by two percentage points per annum and (y) if requested by
Required Revolving Lenders, the Applicable Margin corresponding to the Revolving
Loans and all Obligations other than the Term Loan shall be increased by two
percentage points per annum (and, in the case of Obligations not subject to an
Applicable Margin,

-27-



--------------------------------------------------------------------------------



 



such Obligations shall bear interest at the Base Rate applicable to Revolving
Loans plus the Applicable Margin plus two percentage points per annum), (ii) any
such increase may thereafter be rescinded by Required Lenders, notwithstanding
Section 10.1, and (iii) upon the occurrence of an Event of Default under
Section 8.1.1 or 8.1.3, any such increase described in the foregoing clause
(i) shall occur automatically. In no event shall interest payable by Borrower to
Agent and Lenders hereunder exceed the maximum rate permitted under applicable
law, and if any such provision of this Agreement is in contravention of any such
law, such provision shall be deemed modified to limit such interest to the
maximum rate permitted under such law.
     2.7.2. Interest Payment Dates.
               Accrued interest on each Base Rate Loan shall be payable in
arrears on the first day of each calendar month and at maturity. Accrued
interest on each LIBOR Loan shall be payable on the last day of each Interest
Period relating to such Loan (and, in the case of a LIBOR Loan with an Interest
Period in excess of 3 months, on the last day of each 3-month interval of such
Interest Period), upon a prepayment of such Loan in accordance with Section 2.10
and at maturity in cash. After maturity and at any time an Event of Default
exists, all accrued interest on all Loans shall be payable in cash on demand at
the rates specified in Section 2.7.1.
     2.7.3. Setting and Notice of LIBOR Rates.
               The applicable LIBOR Rate for each Interest Period shall be
determined by Agent, and notice thereof shall be given by Agent promptly to
Borrower and each Lender. Each determination of the applicable LIBOR Rate by
Agent shall be conclusive and binding upon the parties hereto, in the absence of
demonstrable error. Agent shall, upon written request of Borrower or any Lender,
deliver to Borrower or such Lender a statement showing the computations used by
Agent in determining any applicable LIBOR Rate hereunder.
     2.7.4. Computation of Interest.
               Interest shall be computed for the actual number of days elapsed
on the basis of a year of (a) 360 days for interest calculated at the LIBOR Rate
and (b) 365/366 days for interest calculated at the Base Rate. The applicable
interest rate for each Base Rate Loan shall change simultaneously with each
change in the Base Rate.
     2.8. Fees.
     2.8.1. Commitment Fee.
               For the period from the Closing Date to the Termination Date,
Borrower agrees to pay to Agent, for the account of each Revolving Lender
according to such Lender’s Pro Rata Share (as adjusted from time to time), a
Commitment Fee equal to the Applicable Margin for the Commitment Fee then in
effect multiplied by the amount by which the Revolving Loan Commitments exceed
the average daily Revolving Outstandings. The Commitment Fee shall be payable in
arrears on the first day of each calendar quarter and on the Termination Date
for any period then ending for which the Commitment Fee shall not have
previously been paid. The Commitment Fee shall be computed for the actual number
of days elapsed on the basis of a year of 360 days.
     2.8.2. Letter of Credit Fees.
               (a) Borrower agrees to pay to Agent, for the account of each
Revolving Lender according to such Lender’s Pro Rata Share (as adjusted from
time to time), a Letter of Credit Fee equal to

-28-



--------------------------------------------------------------------------------



 



the Applicable Margin in effect from time to time for Revolving Loans which are
LIBOR Loans multiplied by the Stated Amount of each Letter of Credit. Each
Letter of Credit Fee shall be payable in arrears on the first day of each
calendar quarter and on the Termination Date (or such later date on which such
Letter of Credit expires or is terminated) for the period from the date of the
issuance (with the date of issuance for the Existing US Bank Letters of Credit
being deemed to be the date hereof) of each Letter of Credit (or the last day on
which the Letter of Credit Fee was paid with respect thereto) to the date such
payment is due or, if earlier, the date on which such Letter of Credit expired
or was terminated. Each Letter of Credit Fee shall be computed for the actual
number of days elapsed on the basis of a year of 360 days.
               (b) In addition, with respect to each Letter of Credit, Borrower
agrees to pay to Issuing Lender, for its own account, (i) such fees and expenses
as Issuing Lender customarily requires (or, as the case may be, is required to
pay to the issuer of the letter of credit) in connection with the issuance,
negotiation, processing and/or administration of letters of credit in similar
situations and (ii) a letter of credit fronting fee in the amount and at the
times agreed to by Borrower and Issuing Lender (with each Issuing Lender that is
a signatory hereto agreeing that no fronting fee charged by any such Issuing
Lender signatory hereto shall exceed 0.25% per annum for any applicable Letter
of Credit).
     2.8.3. Agent’s Fees.
               Borrower agrees to pay to Agent, for its accounts, on the Closing
Date and on certain other dates pursuant to the Fee and Syndication Letter and
as otherwise agreed to from time to time by Borrower and Agent, fees in the
amounts agreed to between Borrower and Agent.
     2.9. Commitment Reduction.
     2.9.1. Voluntary Reduction or Termination of Revolving Loan Commitments.
               Borrower may from time to time on at least five Business Days’
prior written notice received by Agent (which shall promptly advise each Lender
thereof) permanently reduce the Revolving Loan Commitments to an amount not less
than the Revolving Outstandings. Any such reduction shall be in an amount not
less than $1,000,000 or a higher integral multiple of $500,000. Concurrently
with any reduction of the Revolving Loan Commitments to zero, Borrower shall pay
all interest on the Revolving Loans, all Commitment Fees and all Letter of
Credit Fees and shall cash collateralize in full all Obligations arising with
respect to the Letters of Credit in a manner acceptable to Agent.
     2.9.2. Reduction of Revolving Loan Commitments in Connection with Mandatory
Prepayment.
               On the date of any mandatory prepayment pursuant to
Section 2.10.2(a), the Revolving Loan Commitments shall, to the extent elected
by Borrower, be permanently reduced by the amount of such mandatory prepayment
applied to prepay the Revolving Loans pursuant to Section 2.10.2(a).
     2.9.3. All Reductions of Revolving Loan Commitments.
               All reductions of the Revolving Loan Commitments shall reduce the
Revolving Loan Commitments pro rata among Lenders according to their respective
Pro Rata Shares.

-29-



--------------------------------------------------------------------------------



 



     2.10. Prepayment.
     2.10.1. Voluntary Prepayment.
               Borrower may from time to time, on at least one Business Day’s
written notice or telephonic notice (followed immediately by written
confirmation thereof) to Agent (which shall promptly advise each Lender thereof)
not later than 11:00 a.m. Chicago time on such day, prepay the Term Loan in
whole or in part, in each case so long as (i) no Event of Default then exists,
(ii) there are no Revolving Loans at the time of such prepayment and (iii) until
the first anniversary of the Third Amendment Date, any prepayment of the Term
Loan shall be subject to a prepayment fee equal to 1% of the amount of the Term
Loan prepaid. Such notice to Agent shall specify the portion of the Term Loan to
be prepaid and the date and amount of prepayment and the application of such
prepayment shall be subject to Section 2.10.3. Any such partial prepayment shall
be in an amount equal to $500,000 or a higher integral multiple of $100,000.
     2.10.2. Mandatory Prepayment.
               (a) Borrower shall repay the Revolving Loans, until the balance
thereof has been reduced to zero at the following times and in the following
amounts:
          (i) upon there being Net Cash Proceeds from any Disposition, in an
amount equal to such Net Cash Proceeds; and
          (ii) concurrently with the receipt by Borrower of any Net Cash
Proceeds from any issuance of its equity securities (excluding Net Cash Proceeds
from equity issuances in an aggregate amount of up to $100,000 for each Fiscal
Year), in an amount equal to such Net Cash Proceeds.
               (b) Borrower shall repay the Term Loan (with application to be
made as set forth in Section 2.10.3) at the following times and in the following
amounts:
          (i) in the case of excess Net Cash Proceeds from a Disposition
described in any of clause (a), (c) and (d) of the definition thereof that
remain after application having first been made to the outstanding principal
balance of the Revolving Loans (if any) pursuant to Section 2.10.2(a)(i) above
(the date of such application being a “Clause I Revolver Application Date” and
the amount of Net Cash Proceeds remaining after such application being “Clause I
Excess Proceeds”), to the extent such Clause I Excess Proceeds have not been
reinvested by the applicable Portfolio Company or Outside Company (x) in assets
that are useful to the business of the applicable Portfolio Company or Outside
Company (in the case of a Disposition described in clause (a) of the definition
thereof) or (y) to repair, replace or reconstruct the assets that were the
subject of such Disposition (in the case of a Disposition described in clause
(c) or (d) of the definition thereof), in each case within 180 days of such
Clause I Revolver Application Date, in an amount equal to the balance of such
remaining Clause I Excess Proceeds after the expiration of such 180-day
reinvestment period;
          (ii) in the case of excess Net Cash Proceeds from a Disposition
described in clause (b) of the definition thereof that remain after application
having first been made to the outstanding principal balance of the Revolving
Loans (if any) pursuant to Section 2.10.2(a)(i) above (the date of such
application being a “Clause II Revolver Application Date” and the amount of Net
Cash Proceeds remaining after such application being “Clause II Excess
Proceeds”), to the extent such Clause II Excess Proceeds have not been
reinvested by Borrower pursuant to Investments permitted to be made by Borrower
pursuant to any of clauses (a), (b), (c)

-30-



--------------------------------------------------------------------------------



 



and (i) of Section 7.11 within 360 days of such Clause II Revolver Application
Date, in an amount equal to the balance of such remaining Clause II Excess
Proceeds after the expiration of such 360-day reinvestment period; and
          (iii) in the case of excess Net Cash Proceeds from an issuance of
equity securities that remain after application having first been made to the
outstanding principal balance of the Revolving Loans pursuant to
Section 2.10.2(a)(ii) above, immediately following such prior application to the
Revolving Loans and in an amount equal to the balance of such Net Cash Proceeds
(provided, that the prepayment of the Term Loan provided for in this
Section 2.10.2(b)(iii) shall not apply at a time when no Event of Default
exists).
               (c) Within 120 days after the end of each Fiscal Year (commencing
with Fiscal Year 2008), Borrower shall prepay the Loans in an amount equal to
50% of Excess Cash Flow for such Fiscal Year; provided, that such prepayment
shall not apply to a Fiscal Year for which the Total Debt to EBITDA Ratio is
less than 3.25:1.00 as of the last day of such Fiscal Year. Any such prepayment
pursuant to this Section 2.10.2(c) shall be applied first, to the outstanding
principal balance of the Revolving Loans (without a corresponding reduction of
the Revolving Loan Commitments) and second, to the outstanding principal balance
of the Term Loan.
               (d) If on any day the Revolving Outstandings exceed Borrowing
Availability, whether pursuant to a reduction of the Revolving Loan Commitments
pursuant to Section 2.9.2 or otherwise, Borrower shall immediately prepay
Revolving Loans and/or cash collateralize the outstanding Letters of Credit in a
manner acceptable to Agent, or do a combination of the foregoing, in an amount
sufficient to eliminate such excess.
Borrower shall give written notice or telephonic notice (followed immediately by
written confirmation thereof) to Agent not later than 11:00 a.m. Chicago time at
least one Business Day prior to each mandatory prepayment pursuant to clause
(a) of Section 2.10.2, and Agent shall promptly notify each Lender of such
notice.
     2.10.3. All Prepayments.
               (a) Any prepayment of a LIBOR Loan on a day other than the last
day of an Interest Period therefor shall include interest on the principal
amount being repaid and shall be subject to Section 3.5. All prepayments of a
Loan shall be applied first to that portion of such Loan comprised of Base Rate
Loans and then to that portion of such Loan comprised of LIBOR Loans, in direct
order of Interest Period maturities. All prepayments of the Term Loan shall be
applied ratably among the Term Lenders in accordance with their respective Pro
Rata Shares thereof and, with respect to remaining installments of the Term
Loan, in the inverse order of maturity.
               (b) Notwithstanding anything to the contrary contained in this
Section 2.10, with respect to any mandatory prepayment, each Term Lender may
elect not to have such Term Lender’s Pro Rata Share of the Term Loan prepaid in
the case of a mandatory prepayment pursuant hereto by notice to Agent received
not later 3:00 p.m. Chicago time one Business Day prior to the date of such
prepayment. The amount of any such prepayment which would have been applied to
the portions of the Term Loan held by Term Lenders making the election pursuant
to this clause (b) but for such elections shall be applied to the portions of
the Term Loan held by Term Lenders not making such elections until such portions
are paid in full, all otherwise in accordance with clause (a) above.

-31-



--------------------------------------------------------------------------------



 



     2.11. Repayment.
     2.11.1. Revolving Loans.
               The Revolving Loans shall be paid, for the account of each Lender
according to its Pro Rata Share, in full on the Termination Date.
     2.11.2. Term Loan.
               The Term Loan shall be paid, for the account of each Lender
according to its Pro Rata Share thereof, in equal installments of $500,000 each
on the last day of each Fiscal Quarter, commencing March 31, 2008.
               Notwithstanding the foregoing, the outstanding principal balance
of the Term Loan shall be paid in full on the Term Loan Maturity Date.
     2.12. Payment.
     2.12.1. Making and Settlement of Payments.
               All payments of principal of or interest on the Notes, and of all
fees, shall be made by Borrower to Agent without setoff, recoupment or
counterclaim and in immediately available funds at the office specified by Agent
not later than 12:00 noon Chicago time on the date due, and funds received after
that hour shall be deemed to have been received by Agent on the following
Business Day. Agent shall promptly remit to each Lender its share of all
principal payments received in collected funds by Agent for the account of such
Lender. On the first Business Day of each week or more frequently as Agent may
elect (each such day being a “Settlement Date”), Agent will notify each Lender
with a Revolving Loan Commitment in writing of the amount of such Lender’s
actual share of the Revolving Loans as of the close of business of the Business
Day immediately preceding the Settlement Date. In the event that payments are
necessary to adjust the amount of such Lender’s actual share of the Revolving
Loans to equal such Lender’s Pro Rata Share of the Revolving Loans as of any
Settlement Date, such Lender will pay to Agent, or Agent will pay to such Lender
(as applicable) the amount necessary in same day funds by wire transfer to the
other’s account not later than 2:00 p.m. Chicago time on the first Business Day
following the Settlement Date. On the first Business Day of each month (each, an
“Interest Settlement Date”), Agent will notify each Lender in writing of the
amount of such Lender’s applicable Pro Rata Share of interest and fees on the
Revolving Outstandings and Revolving Loan Commitments as of the end of the last
day of the immediately preceding month. Provided that such Lender has made all
payments required to be made by it under this Agreement, Agent will pay to such
Lender, by wire transfer to such Lender’s account not later than 2:00 p.m.
Chicago time on the next Business Day following the Interest Settlement Date,
such Lender’s Pro Rata Share of interest and fees, in each instance, received by
Agent for the immediately preceding month. All payments under Section 3.2 shall
be made by Borrower directly to Lender entitled thereto.
     2.12.2. Application of Payments and Proceeds.
               (a) Except as set forth in Section 2.10.2 and Section 2.10.3, and
subject to the provisions of Section 2.12.2(b) below, each payment of principal
shall be applied to such Loans as Borrower shall direct by notice to be received
by Agent on or before the date of such payment or, in the absence of such
notice, as Agent shall determine in its discretion. Concurrently with each
remittance to any Lender of its share of any such payment, Agent shall advise
such Lender as to the application of such payment.

-32-



--------------------------------------------------------------------------------



 



               (b) If an Acceleration Event or an Event of Default described in
Section 8.1.1 shall have occurred and be continuing, notwithstanding anything
herein or in any other Loan Document to the contrary, Agent shall apply all or
any part of payments in respect of the Obligations and proceeds of Collateral,
in each case as received by Agent, to the payment of the Obligations in the
following order:
          (i) FIRST, to the payment of all fees, costs, expenses and indemnities
due and owing to Agent under this Agreement or any other Loan Document, and any
other Obligations owing to Agent in respect of sums advanced by Agent (such sums
not to exceed an amount equal to 10% of the Revolving Loan Commitments then in
effect, or, if the Revolving Loan Commitments have been suspended or terminated,
as in effect immediately prior to such suspension or termination) to preserve or
protect the Collateral or to preserve or protect its security interest in the
Collateral (whether or not such Obligations are then due and owing to Agent),
until Paid in Full;
          (ii) SECOND, to the payment of all fees, costs, expenses and
indemnities due and owing to Lenders, pro rata based on each Lender’s Pro Rata
Share thereof, until Paid in Full;
          (iii) THIRD, to the payment of all accrued and unpaid interest due and
owing to Revolving Lenders, pro rata based on each Revolving Lender’s Pro Rata
Share thereof, until Paid in Full;
          (iv) FOURTH, pro rata (A) to the payment of the principal balance of
the Revolving Loans, pro rata based on each Lender’s Pro Rata Share thereof,
until Paid in Full and (B) to cash collateralize Obligations in respect of
outstanding Letters of Credit in a manner consistent with the provisions of
Section 8.2, pro rata based on each Revolving Lender’s Pro Rata Share thereof,
until Paid in Full;
          (v) FIFTH, to the payment of all accrued and unpaid interest due and
owing to Term Lenders in respect of the Term Loans, pro rata based on each Term
Lender’s Pro Rata Share thereof, until Paid in Full;
          (vi) SIXTH, pro rata (A) to the payment of the principal balance of
the Term Loan, pro rata based on each Term Lender’s Pro Rata Share thereof,
until Paid in Full and (B) to the payment of all Hedging Obligations due and
owing to any Lender or its Affiliates, pro rata in accordance with each Lender’s
(or one of its Affiliate’s) share thereof, until Paid in Full; and
          (vii) SEVENTH, to the payment of all other Obligations owing to each
Lender, pro rata based on each Lender’s Pro Rata Share thereof, until Paid in
Full.
     2.12.3. Payment Dates.
               If any payment of principal or interest with respect to any of
the Loans, or of any fees, falls due on a day which is not a Business Day, then
such due date shall be extended to the immediately following Business Day
(unless, in the case of a LIBOR Loan, such immediately following Business Day is
the first Business Day of a calendar month, in which case such due date shall be
the immediately preceding Business Day) and, in the case of principal,
additional interest shall accrue and be payable for the period of any such
extension.
     2.12.4. Set-off.
               Borrower agrees that Agent and each Lender and its Affiliates
have all rights of set-off and bankers’ lien provided by applicable law, and in
addition thereto, Borrower agrees that at any time an Event of Default has
occurred and is continuing, Agent and each Lender may apply to the payment of
any

-33-



--------------------------------------------------------------------------------



 



Obligations of Borrower hereunder, whether or not then due, any and all
balances, credits, deposits, accounts or moneys of Borrower then or thereafter
with Agent or such Lender. Notwithstanding the foregoing, no Lender shall
exercise any rights described in the preceding sentence without the prior
written consent of Agent.
     2.12.5. Proration of Payments.
     If any Lender shall obtain any payment or other recovery (whether
voluntary, involuntary, by application of set-off or otherwise, on account of
(a) principal of or interest on an Loan, but excluding (i) any payment pursuant
to Section 3.1, 3.2, 3.7 or 10.8 and (ii) payments of interest on any Base Rate
Loan referred to in the last sentence of Section 3.4, or (b) its participation
in any Letter of Credit) in excess of its applicable Pro Rata Share of payments
and other recoveries obtained by all Lenders on account of principal of and
interest on such Loans (or such participation) then held by them, then such
Lender shall purchase from the other Lenders such participations in the Loans or
sub-participations in Letters of Credit held by them as shall be necessary to
cause such purchasing Lender to share the excess payment or other recovery
ratably with each of them; provided that if all or any portion of the excess
payment or other recovery is thereafter recovered from such purchasing Lender,
the purchase shall be rescinded and the purchase price restored to the extent of
such recovery.
Section 3. Yield Protection.
     3.1. Taxes.
          (a) All payments of principal and interest on the Loans and all other
amounts payable hereunder shall be made free and clear of and without deduction
for any present or future income, excise, stamp, documentary, property or
franchise taxes and other taxes, fees, duties, levies, withholdings or other
charges of any nature whatsoever imposed by any taxing authority, excluding
(i) taxes imposed on or measured by any Lender’s net income by the jurisdiction
under which such Lender is organized or conducts business, (ii) any branch
profit taxes imposed by the United States of America or any similar tax imposed
by any other jurisdiction in which a Lender is located and (iii) in the case of
any foreign Lender, any withholding tax that is imposed on amounts payable to
such foreign Lender at the time such foreign Lender becomes a party to this
Agreement (all non-excluded items being called “Taxes”). If any withholding or
deduction from any payment to be made by Borrower hereunder is required in
respect of any Taxes pursuant to any applicable law, rule or regulation, then
Borrower will: (i) pay directly to the relevant authority the full amount
required to be so withheld or deducted; (ii) promptly forward to Agent an
official receipt or other documentation satisfactory to Agent evidencing such
payment to such authority; and (iii) pay to Agent for the account of Lenders
such additional amount or amounts as is necessary to ensure that the net amount
actually received by each Lender will equal the full amount such Lender would
have received had no such withholding or deduction been required. If any Taxes
are directly asserted against Agent or any Lender with respect to any payment
received by Agent or such Lender hereunder, Agent or such Lender may pay such
Taxes and Borrower will promptly pay such additional amounts (including any
penalty, interest or expense) as is necessary in order that the net amount
received by such Person after the payment of such Taxes (including any Taxes on
such additional amount) shall equal the amount such Person would have received
had such Taxes not been asserted so long as such amounts have accrued on or
after the day which is 180 days prior to the date on which Agent or such Lender
first made demand therefor; provided, that if the event giving rise to such
costs or reductions has retroactive effect, such 180 day period shall be
extended to include the period of retroactive effect.
          (b) If Borrower fails to pay any Taxes when due to the appropriate
taxing authority or fails to remit to Agent, for the account of the respective
Lenders, the required receipts or other required documentary evidence, Borrower
shall indemnify Lenders for any incremental Taxes, interest or penalties

-34-



--------------------------------------------------------------------------------



 



that may become payable by any Lender as a result of any such failure. For
purposes of this Section 3.1, a distribution hereunder by Agent or any Lender to
or for the account of any Lender shall be deemed a payment by Borrower.
          (c) Each Lender that (i) is organized under the laws of a jurisdiction
other than the United States of America and (ii)(A) is a party hereto on the
Closing Date or (B) becomes an assignee of an interest under this Agreement
under Section 10.8.1 after the Closing Date (unless such Lender was already a
Lender hereunder immediately prior to such assignment) shall execute and deliver
to Borrower and Agent one or more (as Borrower or Agent may reasonably request)
Forms W-8ECI, W-8BEN, W-8IMY (as applicable) or other applicable form,
certificate or document prescribed by the United States Internal Revenue Service
certifying as to such Lender’s entitlement to exemption from withholding or
deduction of Taxes. Borrower shall not be required to pay additional amounts to
any Lender pursuant to this Section 3.1 to the extent that the obligation to pay
such additional amounts would not have arisen but for the failure of such Lender
to comply with this paragraph.
     3.2. Increased Cost.
          (a) If, after the Closing Date, the adoption of, or any change in, any
applicable law, rule or regulation, or any change in the interpretation or
administration of any applicable law, rule or regulation by any governmental
authority, central bank or comparable agency charged with the interpretation or
administration thereof, or compliance by any Lender with any request or
directive (whether or not having the force of law) of any such authority,
central bank or comparable agency: (i) shall impose, modify or deem applicable
any reserve (including any reserve imposed by the FRB, but excluding any reserve
included in the determination of the LIBOR Rate pursuant to Section 2.7),
special deposit or similar requirement against assets of, deposits with or for
the account of, or credit extended by any Lender; or (ii) shall impose on any
Lender any other condition affecting its LIBOR Loans, its Note or its obligation
to make LIBOR Loans; and the result of anything described in clauses (i) above
and (ii) is to increase the cost to (or to impose a cost on) such Lender of
making or maintaining any LIBOR Loan, or to reduce the amount of any sum
received or receivable by such Lender under this Agreement or under its Note
with respect thereto, then upon demand by such Lender (which demand shall be
accompanied by a statement setting forth the basis for such demand and a
calculation of the amount thereof in reasonable detail, a copy of which shall be
furnished to Agent), Borrower shall pay directly to such Lender such additional
amount as will compensate such Lender for such increased cost or such reduction,
so long as such amounts have accrued on or after the day which is 180 days prior
to the date on which such Lender first made demand therefor; provided, that if
the event giving rise to such costs or reductions has retroactive effect, such
180 day period shall be extended to include the period of retroactive effect.
          (b) If any Lender shall reasonably determine that any change in, or
the adoption or phase-in of, any applicable law, rule or regulation regarding
capital adequacy, or any change in the interpretation or administration thereof
by any governmental authority, central bank or comparable agency charged with
the interpretation or administration thereof, or the compliance by any Lender or
any Person controlling such Lender with any request or directive regarding
capital adequacy (whether or not having the force of law) of any such authority,
central bank or comparable agency, has or would have the effect of reducing the
rate of return on such Lender’s or such controlling Person’s capital as a
consequence of such Lender’s obligations hereunder or under any Letter of Credit
to a level below that which such Lender or such controlling Person could have
achieved but for such change, adoption, phase-in or compliance (taking into
consideration such Lender’s or such controlling Person’s policies with respect
to capital adequacy) by an amount deemed by such Lender or such controlling
Person to be material, then from time to time, upon demand by such Lender (which
demand shall be accompanied by a statement setting forth the basis for such
demand and a calculation of the amount thereof in reasonable detail, a copy of
which shall be furnished to Agent), Borrower shall pay to such Lender such
additional amount as will compensate such Lender or such controlling Person for
such reduction, so long as such amounts have

-35-



--------------------------------------------------------------------------------



 



accrued on or after the day which is 180 days prior to the date on which such
Lender first made demand therefor; provided, that if the event giving rise to
such costs or reductions has retroactive effect, such 180 day period shall be
extended to include the period of retroactive effect.
     3.3. Inadequate or Unfair Basis.
          If Agent reasonably determines (which determination shall be binding
and conclusive on Borrower) that, by reason of circumstances affecting the
interbank eurodollar market, adequate and reasonable means do not exist for
ascertaining the applicable LIBOR Rate, then Agent shall promptly notify the
Lenders and Borrower thereof and, so long as such circumstances shall continue,
(a) no Lender shall be under any obligation to make or convert any Base Rate
Loans into LIBOR Loans and (b) on the last day of the current Interest Period
for each LIBOR Loan, such Loan shall, unless then repaid in full, automatically
convert to a Base Rate Loan.
     3.4. Change in Law.
          If any change in, or the adoption of any new, law or regulation, or
any change in the interpretation of any applicable law or regulation by any
governmental or other regulatory body charged with the administration thereof,
would make it (or in the good faith judgment of any Lender cause a substantial
question as to whether it is) unlawful for any Lender to make, maintain or fund
LIBOR Loans, then such Lender shall promptly notify each of the other parties
hereto and, so long as such circumstances shall continue, (a) such Lender shall
have no obligation to make or convert any Base Rate Loan into a LIBOR Loan (but
shall make Base Rate Loans concurrently with the making of LIBOR Loans or
conversion of Base Rate Loans into LIBOR Loans by Lenders which are not so
affected, in each case in an amount equal to the amount of LIBOR Loans which
would be made or converted into by such Lender at such time in the absence of
such circumstances) and (b) on the last day of the current Interest Period for
each LIBOR Loan of such Lender (or, in any event, on such earlier date as may be
required by the relevant law, regulation or interpretation), such LIBOR Loan
shall, unless then repaid in full, automatically convert to a Base Rate Loan.
Each Base Rate Loan made by a Lender which, but for the circumstances described
in the foregoing sentence, would be a LIBOR Loan shall remain outstanding for
the period corresponding to the Interest Period originally applicable to such
LIBOR Loan absent such circumstances.
     3.5. Funding Losses.
          Borrower hereby agrees that upon demand by any Lender (which demand
shall be accompanied by a statement setting forth the basis for the amount being
claimed, a copy of which shall be furnished to Agent), Borrower will indemnify
such Lender against any net loss or expense which such Lender may sustain or
incur (including any net loss or expense incurred by reason of the liquidation
or reemployment of deposits or other funds acquired by such Lender to fund or
maintain any LIBOR Loan), as reasonably determined by such Lender, as a result
of (a) any payment, prepayment or conversion of any LIBOR Loan of such Lender on
a date other than the last day of an Interest Period for such Loan (including
any conversion pursuant to Section 3.3 or 3.4) or (b) any failure of Borrower to
borrow, convert or continue any Loan on a date specified therefor in a notice of
borrowing, conversion or continuation pursuant to this Agreement. For the
purposes of this Section 3.5, all determinations shall be made as if such Lender
had actually funded and maintained each LIBOR Loan during each Interest Period
for such Loan through the purchase of deposits having a maturity corresponding
to such Interest Period and bearing an interest rate equal to the LIBOR Rate for
such Interest Period.

-36-



--------------------------------------------------------------------------------



 



     3.6. Manner of Funding; Alternate Funding Offices.
          Notwithstanding any provision of this Agreement to the contrary, each
Lender shall be entitled to fund and maintain its funding of all or any part of
its Loans in any manner it may determine at its sole discretion. Each Lender
may, if it so elects, fulfill its commitment to make any LIBOR Loan by causing
any branch or Affiliate of such Lender to make such Loan; provided that in such
event for the purposes of this Agreement such Loan shall be deemed to have been
made by such Lender and the obligation of Borrower to repay such Loan shall
nevertheless be to such Lender and shall be deemed held by it, to the extent of
such Loan, for the account of such branch or Affiliate.
     3.7. Mitigation of Circumstances; Replacement of Lenders.
          (a) Each Lender shall promptly notify Borrower and Agent of any event
of which it has knowledge which will result in, and will use reasonable
commercial efforts available to it (and not, in such Lender’s sole judgment,
otherwise disadvantageous to such Lender) to mitigate or avoid, (i) any
obligation by Borrower to pay any amount pursuant to Section 3.1 or 3.2 or
(ii) the occurrence of any circumstances described in Section 3.3 or 3.4 (and,
if any Lender has given notice of any such event described in clause (i) or (ii)
above and thereafter such event ceases to exist, such Lender shall promptly so
notify Borrower and Agent). Without limiting the foregoing, each Lender will
designate a different funding office if such designation will avoid (or reduce
the cost to Borrower of) any event described in clause (i) or (ii) above and
such designation would not, in such Lender’s sole judgment, be otherwise
disadvantageous to such Lender.
          (b) If (i) Borrower becomes obligated to pay additional amounts to any
Lender pursuant to Section 3.1 or 3.2, or any Lender gives notice of the
occurrence of any circumstances described in Section 3.3 or 3.4, (ii) any Lender
does not consent to any matter requiring its consent under Section 10.1 when the
Required Lenders have otherwise consented to such matter or (iii) any Lender
with a Revolving Loan Commitment defaults in its obligation to make Revolving
Loans under Section 2.1.1, then Borrower may within 90 days thereafter designate
another bank which is acceptable to Agent and Issuing Lender in their reasonable
discretion (such other bank being called a “Replacement Lender”) to purchase the
Loans of such Lender and such Lender’s rights hereunder (provided, that there
shall be a concurrent purchase of the Loans and rights of any other Lender that
then falls within the scope of the foregoing clauses (i), (ii) or (iii) of this
Section 3.7(b)), without recourse to or warranty by, or expense to, any such
Lenders, for a purchase price equal to the outstanding principal amount of the
Loans payable to any such Lenders plus any accrued but unpaid interest on such
Loans and all accrued but unpaid fees owed to any such Lenders and any other
amounts payable to any such Lenders under this Agreement, and to assume all the
obligations of any such Lenders hereunder, and, upon such purchase and
assumption (pursuant to an Assignment Agreement), any such Lenders shall no
longer be a party hereto or have any rights hereunder (other than rights with
respect to indemnities and similar rights applicable to any such Lenders prior
to the date of such purchase and assumption) and shall be relieved from all
obligations to Borrower hereunder, and the Replacement Lender shall succeed to
the rights and obligations of such Lender hereunder.
     3.8. Conclusiveness of Statements; Survival.
          Determinations and statements of any Lender pursuant to Section 3.1,
3.2, 3.3, 3.4 or 3.5 shall be conclusive absent demonstrable error. Lenders may
use reasonable averaging and attribution methods in determining compensation
under Sections 3.1, 3.2 and 3.5, and the provisions of such Sections shall
survive repayment of the Loans, cancellation of the Notes, expiration or
termination of the Letters of Credit and termination of this Agreement.

-37-



--------------------------------------------------------------------------------



 



Section 4. Conditions Precedent.
     The obligation of each Lender to make its Loans and of Issuing Lender to
issue Letters of Credit is subject to the following conditions precedent:
     4.1. Initial Credit Extension.
          The obligation of the Term Lenders to make the Term Loan, the
obligation of Revolving Lenders to make the initial Revolving Loans on or after
the Third Amendment Date, and the obligation of Issuing Lender to issue the
initial Letter of Credit hereunder on or after the Third Amendment Date
(whichever first occurs) is, in addition to the conditions precedent specified
in Section 4.2, subject to the following conditions precedent, each of which
shall be satisfactory in all respects to Agent:
     4.1.1. Financial Statements; Total Debt to EBITDA Ratio.
          Delivery of financial statements, projections and pro forma balance
sheets for Borrower and each of the Existing Portfolio Companies, which evidence
that the Total Debt to EBITDA Ratio for the twelve month period ending on
September 30, 2007, as calculated on a pro forma basis after giving effect to
the funding of the Term Loan on and the outstanding balance of the Revolving
Outstandings as of the Third Amendment Date and as adjusted by adjustments
satisfactory to Agent, shall not be greater than 3.50 and which are otherwise
satisfactory to Agent and the Lenders in form and content.
     4.1.2. Initial Loans; Availability.
          No Revolving Loans and not more than $30,000,000 in Letters of Credit
shall be outstanding as of the Third Amendment Date, and after giving effect to
the funding of the Term Loan on the Closing Date, Borrowing Availability shall
exceed Revolving Outstandings by at least $300,000,000.
     4.1.3. [Reserved.]
     4.1.4. Fees.
          Borrower shall have paid all fees, costs and expenses due and payable
under this Agreement and the other Loan Documents on the Third Amendment Date.
     4.1.5. Delivery of Loan Documents.
          Borrower shall have delivered the following documents in form and
substance satisfactory to Agent (and, as applicable, duly executed and dated the
Third Amendment Date or an earlier date satisfactory to Agent):
          (a) Agreement. This Agreement.
          (b) Notes. Notes, for each Lender requesting a Note.
          (c) Collateral Documents. The Collateral Agreement, all other
Collateral Documents, and all instruments, documents, certificates and
agreements executed or delivered pursuant thereto (including pledged Collateral,
with undated irrevocable transfer powers executed in blank).
          (d) Financing Statements. Properly completed Uniform Commercial Code
financing statements and other filings and documents required by law or the Loan
Documents to provide Agent perfected, first-priority Liens (subject only to
Liens permitted pursuant to Section 7.2) in the Collateral.

-38-



--------------------------------------------------------------------------------



 



          (e) Lien Searches. Copies of Uniform Commercial Code search reports
listing all effective financing statements filed against Borrower or any
Existing Portfolio Company, with copies of such financing statements.
          (f) Payoff; Release. Payoff letters evidencing repayment in full of
all Prior Debt, termination of all agreements relating thereto and the release
of all Liens granted in connection therewith, with Uniform Commercial Code or
other appropriate termination statements and documents effective to evidence the
foregoing.
          (g) Availability Certificate. Availability Certificate reflecting
required information certified as of a date not more than 5 days prior to the
Third Amendment Date.
          (h) Letter of Direction. A letter of direction containing funds flow
information, with respect to the proceeds of the Loans on the Third Amendment
Date.
          (i) Authorization Documents. For Borrower and each Existing Portfolio
Company, such Person’s (i) charter (or similar formation document), certified by
the appropriate governmental authority, (ii) good standing certificates in its
state of incorporation (or formation) and in each other state requested by
Agent, (iii) bylaws (or similar governing document), (iv) resolutions of its
board of directors (or similar governing body) approving and authorizing such
Person’s execution, delivery and performance of the Loan Documents (in the case
of Borrower), and the Intercompany Debt Documents (in the case of the Existing
Portfolio Companies), to which it is party and the transactions contemplated
thereby, and (v) signature and incumbency certificates of its officers executing
any of the Loan Documents (the requirement of this clause (v) to apply only to
Borrower), all certified by its secretary or an assistant secretary (or similar
officer) as being in full force and effect without modification. For the Trust,
a true, correct, complete and current copy of the Trust Agreement.
          (j) Opinion of Counsel. Opinion of counsel for Borrower, and Borrower
hereby requests such counsel to deliver such opinion and authorizes Agent and
Lenders to rely thereon.
          (k) Insurance. Certificates or other evidence of insurance in effect
as required by Section 6.3(b), with endorsements naming (i) Agent, with respect
to insurance policies of Borrower and (ii) Borrower, with respect to insurance
policies of the Existing Portfolio Companies, as lenders’ loss payee and/or
additional insured, as applicable.
          (l) Financials. The financial statements, projections and pro forma
balance sheet described in Section 5.4.
          (m) Consents. Evidence that all necessary consents, permits and
approvals (governmental or otherwise) required for the execution, delivery and
performance by Borrower of the Loan Documents have been duly obtained and are in
full force and effect.
          (n) Certified Documents. To the extent in existence as of the Third
Amendment Date and not previously delivered to Agent, copies of the Intercompany
Debt Documents and the other Related Agreements (together with (x) any
Collateral Assignments and (y) the Management Fee Subordination Agreement)
certified by Borrower’s chief financial officer, secretary or an assistant
secretary (or similar officer) as being in true, accurate and complete.
          (o) Other Documents. Such other certificates, documents and agreements
as Agent or any Lender may reasonably request.

-39-



--------------------------------------------------------------------------------



 



     4.2. All Credit Extensions.
          The obligation of each Lender to make each Loan and of Issuing Lender
to issue each Letter of Credit is subject to the additional conditions precedent
that (unless such conditions are waived by the Agent and Required Lenders), both
before and after giving effect to any borrowing and the issuance of any Letter
of Credit, (a) the representations and warranties of Borrower set forth in this
Agreement and the other Loan Documents shall be true and correct in all material
respects with the same effect as if then made (except to the extent stated to
relate to a specific earlier date, in which case such representations and
warranties shall be true and correct as of such earlier date), (b) no Event of
Default or Default shall have then occurred and be continuing and (c) such
proposed borrowing or issuance of a Letter of Credit shall not cause the Total
Debt to EBITDA Ratio, as calculated based on the monthly financial statements
and related compliance certificate most recently delivered pursuant to
Section 6.1.2 and 6.1.3 and giving effect to the outstanding balance of the
Revolving Loans after such proposed borrowing or issuance of a Letter of Credit,
to exceed the maximum permitted Total Debt to EBITDA Ratio set forth in
Section 7.14.3 for the last day of the most recently completed Computation
Period. Each request by Borrower for the making of a Loan or the issuance of a
Letter of Credit shall be deemed to constitute a representation and warranty by
Borrower that the conditions precedent set forth in Section 4.2 will be
satisfied at the time of the making of such Loan or the issuance of such Letter
of Credit.
Section 5. Representations and Warranties.
          To induce Agent and Lenders to enter into this Agreement and to induce
Lenders to make Loans and to issue and participate in Letters of Credit
hereunder, Borrower represents and warrants to Agent and Lenders that, both
before and after giving effect to the Related Transactions and, in addition, as
of the Third Amendment Date:
     5.1. Organization.
          Borrower is a limited liability company validly existing and in good
standing under the laws of the State of Delaware; the Trust and each Subsidiary
is validly existing and in good standing under the laws of the jurisdiction of
its organization; and each Subsidiary is duly qualified to do business in each
jurisdiction where, because of the nature of its activities or properties, such
qualification is required, except for such jurisdictions where the failure to so
qualify could not reasonably be expected to have a Material Adverse Effect.
     5.2. Authorization; No Conflict.
          Each of Borrower and each Subsidiary is (or was, as applicable with
respect to Intercompany Debt Documents in effect as of the date hereof) duly
authorized to execute and deliver, as applicable, each Loan Document and each
Related Agreement to which it is a party, Borrower is duly authorized to borrow
monies hereunder, Borrower is duly authorized to perform its Obligations under
each Loan Document to which it is a party, and each Subsidiary is duly
authorized to perform its Obligations under each Intercompany Debt Document to
which it is a party. The execution, delivery and performance by Borrower of this
Agreement, by Borrower of each Loan Document to which it is a party and by each
Subsidiary of each Intercompany Debt Document to which it is a party, and the
borrowings by Borrower hereunder and by each Subsidiary under the Intercompany
Debt Documents, do not and will not (a) require any consent or approval of any
governmental agency or authority (other than any consent or approval which has
been obtained and is in full force and effect), (b) conflict with (i) any
provision of applicable law, (ii) the charter, by-laws or other organizational
documents of Borrower or any other such Person or (iii) any agreement,
indenture, instrument or other document, or any judgment, order or decree, which
is binding upon Borrower or any of its properties or (c) require, or result in,
the creation or imposition of any Lien on any asset of Borrower or any
Subsidiary (other than Liens in favor of Agent

-40-



--------------------------------------------------------------------------------



 



created pursuant to the Collateral Documents and Liens in favor of Borrower
created pursuant to the Intercompany Debt Documents).
     5.3. Validity; Binding Nature.
          Each of this Agreement and each other Loan Document to which Borrower
is a party is the legal, valid and binding obligation of Borrower, enforceable
against Borrower in accordance with its terms, subject to bankruptcy, insolvency
and similar laws affecting the enforceability of creditors’ rights generally and
to general principles of equity. Each Intercompany Debt Document to which any
Subsidiary is a party is the legal, valid and binding obligation of such Person,
enforceable against such Person in accordance with its terms, subject to
bankruptcy, insolvency and similar laws affecting the enforceability of
creditors’ rights generally and to general principles of equity.
     5.4. Financial Condition.
          (a) The audited consolidated and consolidating financial statements of
the Trust, Borrower and the Existing Portfolio Companies (other than Aeroglide,
American Furniture and Halo) as at December 31, 2006, and the unaudited
consolidated and consolidating (by Portfolio Company) financial statements of
the Trust, Borrower and the Existing Portfolio Companies as at September 30,
2007, copies of each of which have been delivered pursuant hereto, were prepared
in accordance with GAAP (subject, in the case of such unaudited statements, to
the absence of footnotes and to normal year-end adjustments) and present fairly
the consolidated financial condition of such Persons as at such dates and the
results of their operations for the periods then ended.
          (b) The consolidated and consolidating financial projections
(including an operating budget and a cash flow budget) of Borrower and the
Existing Portfolio Companies for the 3 year period commencing December 31, 2007
delivered to Agent and Lenders on or prior to the Third Amendment Date (i) were
prepared by Borrower in good faith and (ii) were prepared in accordance with
assumptions for which Borrower has a reasonable basis, and the accompanying
consolidated and consolidating pro forma balance sheet of Borrower and the
Existing Portfolio Companies as at September 30, 2007, adjusted to give effect
to the consummation of the financings contemplated hereby as if such
transactions had occurred on such date, is consistent in all material respects
with such projections.
     5.5. No Material Adverse Effect.
          Since December 31, 2006, there has been no Material Adverse Effect.
     5.6. Litigation.
          No litigation (including derivative actions), arbitration proceeding
or governmental investigation or proceeding is pending or, to Borrower’s
knowledge, threatened against Borrower or any Portfolio Company which could
reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect, except as set forth in Schedule 5.6. As of the Third
Amendment Date, other than any liability incident to such litigation or
proceedings, Borrower does not have any material Contingent Obligations except
as listed on Schedule 7.1.
     5.7. Ownership of Properties; Liens.
          Except as would not reasonably be expected to have a Material Adverse
Effect, each of Borrower and each Portfolio Company owns good and, in the case
of real property, marketable title to all of its properties and assets, real and
personal, tangible and intangible, of any nature whatsoever (including patents,
trademarks, trade names, service marks and copyrights), free and clear of all
Liens, charges and

-41-



--------------------------------------------------------------------------------



 



claims (including infringement claims with respect to patents, trademarks,
service marks, copyrights and the like), except as permitted by Section 7.2.
     5.8. Capitalization.
          All issued and outstanding equity securities of the Subsidiaries are
duly authorized and validly issued, fully paid, non-assessable, and, except as
set forth on Schedule 5.8, free and clear of all Liens. Schedule 5.8 sets forth
the authorized equity securities, and the issued and outstanding equity
securities, of Borrower and each Subsidiary as of the Third Amendment Date. As
of the Third Amendment Date, except as set forth on Schedule 5.8, there are no
pre-emptive or other outstanding rights, options, warrants, conversion rights or
other similar agreements or understandings for the purchase or acquisition of
any equity interests of Borrower or any Subsidiary.
     5.9. Pension Plans.
          During the twelve-consecutive-month period prior to the Third
Amendment Date or the making of any Loan or the issuance of any Letter of
Credit, (i) no steps have been taken to terminate any Pension Plan and (ii) no
contribution failure has occurred with respect to any Pension Plan sufficient to
give rise to a Lien under Section 302(f) of ERISA. No condition exists or event
or transaction has occurred with respect to any Pension Plan which could result
in the incurrence by Borrower or any other member of the Controlled Group of any
liability, fine or penalty which could reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect. All contributions
(if any) have been made to any Multiemployer Pension Plan that are required to
be made by Borrower or any other member of the Controlled Group under the terms
of the plan or of any collective bargaining agreement or by applicable law;
neither Borrower nor any member of the Controlled Group has withdrawn or
partially withdrawn from any Multiemployer Pension Plan, incurred any withdrawal
liability with respect to any such plan or received notice of any claim or
demand for withdrawal liability or partial withdrawal liability from any such
plan, and no condition has occurred which, if continued, could result in a
withdrawal or partial withdrawal from any such plan, and neither Borrower nor
any member of the Controlled Group has received any notice that any
Multiemployer Pension Plan is in reorganization, that increased contributions
may be required to avoid a reduction in plan benefits or the imposition of any
excise tax, that any such plan is or has been funded at a rate less than that
required under Section 412 of the IRC, that any such plan is or may be
terminated, or that any such plan is or may become insolvent.
     5.10. Investment Company Act.
          None of the Trust, Borrower or any Subsidiary is an “investment
company” or a company “controlled” by an “investment company” or a “subsidiary”
of an “investment company”, within the meaning of the Investment Company Act of
1940.
     5.11. [Intentionally Omitted].
     5.12. Margin Stock.
          None of the Trust, Borrower or any Subsidiary is engaged principally,
or as one of its important activities, in the business of extending credit for
the purpose of purchasing or carrying Margin Stock. No portion of the
Obligations or the Intercompany Debt is secured directly or indirectly by Margin
Stock.

-42-



--------------------------------------------------------------------------------



 



     5.13. Taxes.
          Except as would not reasonably be expected to have a Material Adverse
Effect, each of Borrower and each Portfolio Company has filed all tax returns
and reports required by law to have been filed by it and has paid all taxes and
governmental charges thereby shown to be owing, except any such taxes or charges
which are being diligently contested in good faith by appropriate proceedings
and for which adequate reserves in accordance with GAAP shall have been set
aside on its books.
     5.14. Solvency.
          On the Third Amendment Date, and immediately prior to and after giving
effect to the issuance of each Letter of Credit and each borrowing hereunder and
the use of the proceeds thereof, Borrower is Solvent.
     5.15. Environmental Matters.
          Except as set forth in Schedule 5.15, the on-going operations of
Borrower and each Portfolio Company comply in all respects with all
Environmental Laws, except such non-compliance which could not (if enforced in
accordance with applicable law) reasonably be expected to result in a Material
Adverse Effect. Borrower and each Portfolio Company have obtained, and
maintained in good standing, all licenses, permits, authorizations and
registrations required under any Environmental Law and necessary for their
respective ordinary course operations, and Borrower and each Portfolio Company
are in compliance with all material terms and conditions thereof, in each case
except where the failure to do so could not reasonably be expected to result in
a Material Adverse Effect. Except as set forth in Schedule 5.15, none of
Borrower, any Portfolio Company or any of their respective properties or
operations is subject to any outstanding written order from or agreement with
any Federal, state or local governmental authority, nor subject to any judicial
or docketed administrative proceeding, respecting any Environmental Law,
Environmental Claim or Hazardous Substance. Except as set forth in
Schedule 5.15, there are no Hazardous Substances or other conditions or
circumstances existing with respect to any property, or arising from operations
prior to the Closing Date, of Borrower or any Portfolio Company that could
reasonably be expected to result in a Material Adverse Effect. Neither Borrower
nor any Portfolio Company has any underground storage tanks that are not
properly registered or permitted under applicable Environmental Laws or that are
leaking or disposing of Hazardous Substances.
     5.16. Insurance.
          Borrower and each Portfolio Company and their respective properties
are insured with financially sound and reputable insurance companies which are
not Affiliates of Borrower, in such amounts, with such deductibles and covering
such risks as are customarily carried by companies engaged in similar businesses
and owning similar properties in localities where Borrower or such Portfolio
Company operates.
     5.17. Information.
          All information heretofore or contemporaneously herewith furnished in
writing by Borrower to Agent or any Lender for purposes of or in connection with
this Agreement and the transactions contemplated hereby is, and all written
information hereafter furnished by or on behalf of the Trust or Borrower to
Agent or any Lender pursuant hereto or in connection herewith will be, true and
accurate in every material respect on the date as of which such information is
dated or certified, and none of such information is or will be incomplete by
omitting to state any material fact necessary to make such information not
misleading in light of the circumstances under which made (it being recognized
by Agent and Lenders that any projections and forecasts provided by Borrower are
based on good faith estimates

-43-



--------------------------------------------------------------------------------



 



and assumptions believed by Borrower to be reasonable as of the date of the
applicable projections or assumptions and that actual results during the period
or periods covered by any such projections and forecasts may differ from
projected or forecasted results).
     5.18. Intellectual Property.
          Except as set forth in Schedule 5.18, Borrower owns and possesses or
has a license or other right to use all patents, patent rights, trademarks,
trademark rights, trade names, trade name rights, service marks, service mark
rights and copyrights as are necessary for the conduct of the business of
Borrower, without any infringement upon rights of others which could reasonably
be expected to have a Material Adverse Effect.
     5.19. Restrictive Provisions.
          Neither Borrower nor any Portfolio Company is a party to any agreement
or contract or subject to any restriction contained in its operative documents
which could reasonably be expected to have a Material Adverse Effect.
     5.20. Labor Matters.
          Except as set forth on Schedule 5.20, Borrower is not subject to any
labor or collective bargaining agreement. There are no existing or threatened
strikes, lockouts or other labor disputes involving Borrower that singly or in
the aggregate could reasonably be expected to have a Material Adverse Effect.
Hours worked by and payment made to employees of Borrower are not in violation
of the Fair Labor Standards Act or any other applicable law, rule or regulation
dealing with such matters.
     5.21. No Default.
          No Event of Default or Default exists or would result from the
incurrence by Borrower of any Debt hereunder or under any other Loan Document.
As of the Third Amendment Date, no event of default under and as defined in any
of the Intercompany Debt Documents has occurred and is continuing.
     5.22. Related Agreements.
          Borrower has furnished Agent a true and correct copy of the Related
Agreements pursuant hereto. Each of Borrower and, to Borrower’s knowledge, each
other party to the Related Agreements, has duly taken all necessary
organizational action to authorize the execution, delivery and performance of
the Related Agreements and the consummation of transactions contemplated
thereby. As of the Closing Date, the Related Transactions occurring prior to the
Closing Date have been consummated in accordance with the terms of the Related
Agreements and applicable law. The execution and delivery of the Related
Agreements in existence as of the Closing Date, and the consummation of the
Related Transactions occurring prior to the Closing Date, did not violate any
statute or regulation of the United States (including any securities law) or of
any state or other applicable jurisdiction, or any order, judgment or decree of
any court or governmental body binding on Borrower or, to Borrower’s knowledge,
any other party to the Related Agreements, or result in a breach of, or
constitute a default under, any material agreement, indenture, instrument or
other document, or any judgment, order or decree, to which Borrower is a party
or by which Borrower is bound or, to Borrower’s knowledge, to which any other
party to the Related Agreements is a party or by which any such party is bound.
No statement or representation made in the Related Agreements in existence as of
the Closing Date by Borrower or, to Borrower’s knowledge, any other Person,
contains any untrue statement of a material fact or omits to state any material
fact required to be stated therein or necessary in order to make the statements
made therein, in light of the circumstances under which they are made, not
misleading as of the time that such statement or

-44-



--------------------------------------------------------------------------------



 



representation is made. As of the Third Amendment Date and any other date on
which such representations and warranties are otherwise remade or deemed remade
hereunder, (i) each of the representations and warranties contained in the
Related Agreements in existence as of the Third Amendment Date made by Borrower
is true and correct in all material respects and (ii) to Borrower’s knowledge,
each of the representations and warranties contained in the Related Agreements
in existence as of the Third Amendment Date made by any Person other than
Borrower is true and correct in all material respects.
Section 6. Affirmative Covenants.
          Until the expiration or termination of the Revolving Loan Commitments
and thereafter until all Obligations (other than contingent indemnification
obligations to the extent no claim giving rise thereto has been asserted) of
Borrower hereunder and under the other Loan Documents are paid in full and all
Letters of Credit have been terminated, Borrower agrees that, unless at any time
Required Lenders shall otherwise expressly consent in writing, it will:
     6.1. Information.
          Furnish to Agent, for further distribution by Agent to Lenders:
     6.1.1. Annual Report.
          (a) Promptly when available and in any event within 90 days after the
close of each Fiscal Year of Borrower or fiscal year of a Portfolio Company (as
applicable): (i) for Borrower, a copy of the annual audit report of Borrower and
the Subsidiaries for such Fiscal Year, including therein a consolidated balance
sheet and statement of earnings and cash flows of Borrower and the Subsidiaries
as at the end of such Fiscal Year, certified without qualification (except for
qualifications relating to changes in accounting principles or practices
reflecting changes in generally accepted principles of accounting and required
or approved by Borrower’s independent certified public accountants) by
independent auditors of recognized standing selected by Borrower and reasonably
acceptable to Agent, and an Excess Cash Flow Certificate, and (ii) for each
Portfolio Company, a copy of the annual audit report of such Portfolio Company
for such Fiscal Year, including therein a consolidated balance sheet and
statement of earnings and cash flows of such Portfolio Company as at the end of
such Fiscal Year, certified without qualification (except for qualifications
relating to changes in accounting principles or practices reflecting changes in
generally accepted principles of accounting and required or approved by such
Portfolio Company’s independent certified public accountants) by independent
auditors of recognized standing selected by such Portfolio Company and
reasonably acceptable to Agent.
          (b) Promptly when available and in any event within 90 days after the
close of each Fiscal Year: a copy of the consolidating (by Portfolio Company)
balance sheet and statement of earnings and cash flows of Borrower and the
Subsidiaries as at the end of such Fiscal Year, certified without qualification
by the chief financial officer of Borrower.
     6.1.2. Interim Reports.
          Promptly when available and in any event within 45 days after the end
of each month (including months that correspond to the end of a Fiscal Quarter),
(i) consolidated and consolidating (by Portfolio Company) balance sheets of the
Trust, Borrower and the Subsidiaries as of the end of such month, together with
consolidated and consolidating (by Portfolio Company) statements of earnings and
a consolidated and consolidating statement of cash flows for such month and for
the period beginning with the first day of such Fiscal Year and ending on the
last day of such month, together with a comparison with the corresponding period
of the previous Fiscal Year and a comparison with the budget for such

-45-



--------------------------------------------------------------------------------



 



period of the current Fiscal Year, certified by the chief financial officer of
Borrower (except that such monthly financial statements (a) will reflect a
periodic reevaluation or approximation of the “supplemental put” line item only
for such monthly financial statements that correspond to the end of a Fiscal
Quarter, (b) will be subject to normal year-end adjustments and (c) will not
contain footnotes), and (ii) for monthly financial statements that correspond to
the end of a Fiscal Quarter, a written statement of Borrower’s management
setting forth a discussion of the financial condition, changes in financial
condition and results of operations for Borrower and for each Portfolio Company.
     6.1.3. Compliance Certificate.
               Contemporaneously with the furnishing of a copy of each annual
audit report pursuant to Section 6.1.1 and each set of quarterly statements
pursuant to Section 6.1.2 (and as required by Section 7.11) a duly completed
Compliance Certificate, with appropriate insertions, dated the date of such
annual report or such quarterly statements, and signed by the chief financial
officer of Borrower, containing a computation of each of the financial ratios
and restrictions set forth in Section 7.14 and to the effect that such officer
has not become aware of any Event of Default or Default that has occurred and is
continuing or, if there is any such event, describing it and the steps, if any,
being taken to cure it.
     6.1.4. Reports to SEC and Shareholders.
               Promptly upon the filing or sending thereof, copies of (a) all
regular, periodic or special reports of the Trust, Borrower or any Subsidiary
filed with the Securities Exchange Commission, (b) all registration statements
of the Trust, Borrower or any Subsidiary filed with the Securities Exchange
Commission (other than on Form S-8) and (c) all proxy statements or other
communications made to security holders generally.
     6.1.5. Notice of Default; Litigation; ERISA Matters.
               Promptly upon becoming aware of any of the following, written
notice describing the same and the steps being taken by Borrower or the
applicable Subsidiary affected thereby with respect thereto:
               (a) the occurrence of an Event of Default or a Default;
               (b) any litigation, arbitration or governmental investigation or
proceeding not previously disclosed by Borrower to Lenders which has been
instituted or, to the knowledge of Borrower, is threatened against Borrower or
any Subsidiary or to which any of the properties of any thereof is subject which
could reasonably be expected to have a Material Adverse Effect;
               (c) the institution of any steps by any member of the Controlled
Group or any other Person to terminate any Pension Plan, or the failure of any
member of the Controlled Group to make a required contribution to any Pension
Plan (if such failure is sufficient to give rise to a Lien under Section 302(f)
of ERISA) or to any Multiemployer Pension Plan, or the taking of any action with
respect to a Pension Plan which could result in the requirement that Borrower or
any Subsidiary furnish a bond or other security to the PBGC or such Pension
Plan, or the occurrence of any event with respect to any Pension Plan or
Multiemployer Pension Plan which could result in the incurrence by any member of
the Controlled Group of any material liability, fine or penalty (including any
claim or demand for withdrawal liability or partial withdrawal from any
Multiemployer Pension Plan), or any material increase in the contingent
liability of Borrower or any Subsidiary with respect to any post-retirement
welfare plan benefit, or any notice that any Multiemployer Pension Plan is in
reorganization, that increased contributions may be required to avoid a
reduction in plan benefits or the imposition of an excise tax, that

-46-



--------------------------------------------------------------------------------



 



any such plan is or has been funded at a rate less than that required under
Section 412 of the IRC, that any such plan is or may be terminated, or that any
such plan is or may become insolvent;
               (d) any cancellation or material change in any insurance
maintained by Borrower or any Subsidiary; or
               (e) any other event (including (i) any violation of any
Environmental Law or the assertion of any Environmental Claim or (ii) the
enactment or effectiveness of any law, rule or regulation) which could
reasonably be expected to have a Material Adverse Effect.
     6.1.6. Availability Certificate.
               Concurrent with the delivery of each interim report pursuant to
Section 6.1.2, an Availability Certificate dated as of the end of the most
recently ended month covered by such interim report and executed by a chief
financial officer of Borrower on behalf of Borrower; provided that at any time
an Event of Default exists, Agent may require Borrower to deliver Availability
Certificates more frequently.
     6.1.7. Management Report.
               Promptly upon receipt thereof, copies of all detailed financial
and management reports submitted to Borrower, the Trust or any Subsidiary by
independent auditors in connection with each annual or interim audit made by
such auditors of the books of Borrower or any Subsidiary.
     6.1.8. Projections.
               Commencing with respect to the Fiscal Year ending December 31,
2008, as soon as practicable, and in any event not later than 45 days after the
first day of each Fiscal Year, financial projections for Borrower and the
Subsidiaries for such Fiscal Year (including monthly operating and cash flow
budgets) prepared on a consolidated and consolidating (by Portfolio Company)
basis and in a manner consistent with the projections delivered by Borrower to
Agent prior to the Closing Date or otherwise in a manner reasonably satisfactory
to Agent, accompanied by a certificate of a chief financial officer of Borrower
on behalf of Borrower to the effect that (a) such projections were prepared by
Borrower in good faith, (b) Borrower has a reasonable basis for the assumptions
contained in such projections and (c) such projections have been prepared in
accordance with such assumptions.
     6.1.9. Notice of an Event of Default under Intercompany Debt Documents.
               Promptly following the Borrower’s knowledge of the occurrence
thereof, notice of any event of default under an Intercompany Debt Document
applicable to any Portfolio Company, together with copies of any written
correspondence with the applicable Portfolio Company regarding such event of
default.
     6.1.10. Other Information.
               Promptly from time to time, such other information concerning
Borrower and any Subsidiary as any Lender or Agent may reasonably request.
     6.2. Books; Records; Inspections.
               Keep, and cause each Subsidiary to keep, its books and records in
accordance with sound business practices sufficient to allow the preparation of
financial statements in accordance with GAAP;

-47-



--------------------------------------------------------------------------------



 



permit, and cause each Subsidiary to permit, Agent (accompanied by any Lender)
or any representative thereof to inspect, at reasonable times during normal
business hours, the properties and operations of Borrower or such Subsidiary;
and permit, and cause each Subsidiary to permit, at any reasonable time during
normal business hours and with reasonable notice (or at any time without notice
if an Event of Default exists), Agent (accompanied by any Lender) or any
representative thereof to visit any or all of its offices, to discuss its
financial matters with its officers and its independent auditors (and Borrower
hereby authorizes such independent auditors to discuss such financial matters
with any Lender or Agent or any representative thereof), and to examine (and, at
the expense of Borrower, photocopy extracts from) any of its books or other
records; and permit, and cause each Subsidiary to permit, Agent and its
representatives, at reasonable times during normal business hours, to inspect
the assets owned by such Person, to perform appraisals of the equipment of
Borrower or such Subsidiary, and, at reasonable times during normal business
hours, to inspect, audit, check and make copies of and extracts from the books,
records, computer data, computer programs, journals, orders, receipts,
correspondence and other data relating to any assets of Borrower or such
Subsidiary. All such inspections or audits by Agent shall be at Borrower’s
expense, provided that so long as no Event of Default or Default exists,
Borrower shall not be required to reimburse Agent for appraisals more frequently
than once each Fiscal Year. Notwithstanding the foregoing, as they relate to any
Subsidiary, the inspection and visitation rights provided for under this
Section 6.2 shall only apply if an Event of Default exists hereunder or if such
Subsidiary is in payment default under the Intercompany Debt Documents to which
it is a party.
     6.3. Maintenance of Property; Insurance.
               (a) Keep, and cause each Subsidiary to keep, all property useful
and necessary in the business of such Person in good working order and
condition, ordinary wear and tear excepted.
               (b) Maintain, and cause each Subsidiary to maintain, with
responsible insurance companies, such insurance coverage as shall be required by
all laws, governmental regulations and court decrees and orders applicable to it
and such other insurance, to such extent and against such hazards and
liabilities, as is customarily maintained by companies similarly situated;
provided that in any event, such insurance shall insure against all risks and
liabilities of the type insured against as of the Third Amendment Date and shall
have insured amounts no less than, and deductibles no higher than, those amounts
provided for as of the Third Amendment Date. Upon request of Agent or any
Lender, Borrower shall furnish to Agent or such Lender a certificate setting
forth in reasonable detail the nature and extent of all insurance maintained by
Borrower and each Subsidiary. With respect to the insurance policies of the
Subsidiaries that are party to Intercompany Debt Documents, Borrower shall, as
part of and in connection with such Intercompany Debt Documents, (x) cause each
issuer of an insurance policy to provide Borrower with an endorsement
(i) showing Borrower as a loss payee with respect to each policy of property or
casualty insurance and naming Borrower as an additional insured with respect to
each policy of liability insurance and (ii) providing that 30 days’ notice will
be given to Borrower prior to any cancellation of, or reduction or change in
coverage provided by or other material modification to such policy, and
(y) obtain a collateral assignment of each business interruption insurance
policy maintained by such Subsidiaries.
               (c) Unless Borrower provides Agent with evidence of the
continuing insurance coverage required by this Agreement, Agent may purchase
insurance at Borrower’s expense to protect the assets of Borrower (and may
require Borrower at its expense to procure insurance to protect the assets of
the Subsidiaries). The coverage that Agent purchases or requires, as applicable,
may, but need not, pay any claim that is made against Borrower (or any
Subsidiary, as applicable) in connection with the assets of such party. Borrower
may later cancel any insurance purchased or required by Agent, but only after
providing Agent with evidence that Borrower has obtained the insurance coverage
required by this Agreement. If Agent purchases insurance for the Collateral, as
set forth above, Borrower will be responsible for the costs of that insurance,
including interest and any other charges that may be imposed

-48-



--------------------------------------------------------------------------------



 



with the placement of the insurance, until the effective date of the
cancellation or expiration of the insurance and the costs of the insurance may
be added to the principal amount of the Loans owing hereunder.
     6.4. Compliance with Laws; Payment of Taxes and Liabilities.
               (a) Comply, and cause the Trust and each Subsidiary to comply, in
all material respects with all applicable laws, rules, regulations, decrees,
orders, judgments, licenses and permits, except where failure to comply could
not reasonably be expected to have a Material Adverse Effect; (b) without
limiting clause (a) above, ensure, and cause the Trust and each Subsidiary to
ensure, that no person who owns a controlling interest in or otherwise controls
the Trust, Borrower or a Subsidiary is or shall be (i) listed on the Specially
Designated Nationals and Blocked Person List maintained by the Office of Foreign
Assets Control (“OFAC”), Department of the Treasury, and/or any other similar
lists maintained by OFAC pursuant to any authorizing statute, Executive Order or
regulation or (ii) a person designated under Section 1(b), (c) or (d) or
Executive Order No. 13224 (September 23, 2001), any related enabling legislation
or any other similar Executive Orders; (c) without limiting clause (a) above,
comply and cause the Trust and each Subsidiary to comply, with all applicable
Bank Secrecy Act and anti-money laundering laws and regulations and (d) pay, and
cause each Subsidiary to pay, prior to delinquency, all taxes and other
governmental charges against it or any of its property, as well as claims of any
kind which, if unpaid, could become a Lien on any of its property; provided,
that the foregoing shall not require any Person to pay any such tax or charge so
long as it shall contest the validity thereof in good faith by appropriate
proceedings and shall set aside on its books adequate reserves with respect
thereto in accordance with GAAP.
     6.5. Maintenance of Existence.
               Maintain and preserve, and (subject to Section 7.5) cause the
Trust and each Subsidiary to maintain and preserve, (a) its existence and good
standing in the jurisdiction of its organization and (b) its qualification to do
business and good standing in each jurisdiction where the nature of its business
makes such qualification necessary, other than any such jurisdiction where the
failure to be qualified or in good standing could not reasonably be expected to
have a Material Adverse Effect.
     6.6. Employee Benefit Plans.
               Maintain each Pension Plan in substantial compliance with all
applicable requirements of law and regulations.
     6.7. Environmental Matters.
               If any release or disposal of Hazardous Substances shall occur or
shall have occurred on any real property or any other assets of Borrower or any
Subsidiary, cause, or direct the applicable Subsidiary to cause, the prompt
containment and removal of such Hazardous Substances and the remediation of such
real property or other assets as is necessary to comply in all material respects
with applicable Environmental Laws and to preserve the value of such real
property or other assets.
     6.8. Further Assurances.
               Take-such actions as are necessary or as Agent or the Required
Lenders may reasonably request from time to time to ensure that the Obligations
of Borrower under the Loan Documents are secured by substantially all of the
present and future assets of and equity interests in Borrower, including (a) the
execution and delivery by Borrower of reasonable and customary security
agreements, pledge agreements, mortgages, deeds of trust, financing statements
and other documents, and the filing or

-49-



--------------------------------------------------------------------------------



 



recording of any of the foregoing and (b) the delivery by Borrower of
certificated securities and other Collateral with respect to which perfection is
obtained by possession.
     Section 7. Negative Covenants.
               Until the expiration or termination of the Revolving Loan
Commitments and thereafter until all Obligations (other than contingent
indemnification obligations to the extent no claim giving rise thereto has been
asserted) of Borrower hereunder and under the other Loan Documents are paid in
full and all Letters of Credit have been terminated, Borrower agrees that,
unless at any time Required Lenders shall otherwise expressly consent in
writing, it will:
     7.1. Debt.
               Not, and not permit any Subsidiary to, create, incur, assume or
suffer to exist any Debt, except:
               (a) Obligations under this Agreement and the other Loan
Documents;
               (b) (i) Debt of the Portfolio Companies that does not exceed in
the aggregate at any time outstanding for any Portfolio Company the lesser of
(x) $3,000,000 and (y) the product of (I) the Existing Portfolio Company EBITDA
or New Portfolio Company EBITDA (as applicable) of such Portfolio Company for
the twelve month period ending on the last day of the month for which financial
statements regarding such Portfolio Company have been most recently delivered to
Agent in accordance with the terms of this Agreement times (II) 0.25 (with
measurements under this clause (i) made at the time of incurrence of any such
Debt of the Portfolio Companies); and (ii) Debt of Borrower that does not exceed
$500,000 in the aggregate at any time outstanding;
               (c) Qualified Intercompany Debt;
               (d) Hedging Obligations for bona fide hedging purposes and not
for speculation;
               (e) Debt described on Schedule 7.1 as of the Third Amendment
Date, and any extension, renewal or refinancing thereof so long as the maximum
principal amount thereof is not increased;
               (f) Outside Debt owing solely by Outside Portfolio Companies;
               (g) a $4,000,000 unsecured working capital line of credit
facility between SDC Asia Tech. Ltd. and The Chiba Bank Ltd., with SDA Asia
Tech. Ltd. as the only obligor thereunder;
               (h) guarantees of obligations under real property leases and
obligations in respect of severance payments provided by entities within the
same Portfolio Company or Operating Company (as applicable), so long as any such
guarantee is provided at the time such obligations are incurred; and
               (i) Contingent Obligations, if any, arising with respect to
customary indemnification obligations in favor of purchasers in connection with
dispositions permitted under Section 7.5.
     7.2. Liens.
               Not, and not permit any Subsidiary to, create or permit to exist
any Lien on any of its real or personal properties, assets or rights of
whatsoever nature (whether now owned or hereafter acquired), except:

-50-



--------------------------------------------------------------------------------



 



     (a) Liens for taxes or other governmental charges not at the time
delinquent or thereafter payable without penalty or being diligently contested
in good faith by appropriate proceedings and, in each case, for which it
maintains adequate reserves in accordance with GAAP and the execution or other
enforcement of which is effectively stayed;
     (b) Liens arising in the ordinary course of business (such as (i) Liens of
carriers, warehousemen, mechanics, landlords and materialmen and other similar
Liens imposed by law and (ii) Liens incurred in connection with worker’s
compensation, unemployment compensation and other types of social security
(excluding Liens arising under ERISA) or in connection with surety bonds, bids,
performance bonds and similar obligations) for sums not overdue or being
diligently contested in good faith by appropriate proceedings and not involving
any deposits or advances or borrowed money or the deferred purchase price of
property or services and, in each case, for which it maintains adequate reserves
in accordance with GAAP and the execution or other enforcement of which is
effectively stayed;
     (c) Liens described on Schedule 7.2 as of the Third Amendment Date;
     (d) to the extent securing Debt that is permitted to be incurred pursuant
to Section 7.1(b), (i) Liens on the assets of a Portfolio Company arising in
connection with Capital Leases of such Portfolio Company (and attaching only to
the property being leased), (ii) Liens on the assets of a Portfolio Company
existing on property at the time of the acquisition thereof by such Portfolio
Company (and not created in contemplation of such acquisition) and (iii) Liens
that constitute purchase money security interests on any property of a Portfolio
Company securing debt of such Portfolio Company incurred for the purpose of
financing all or any part of the cost of acquiring such property, provided that
any such Lien attaches to such property within 60 days of the acquisition
thereof and attaches solely to the property so acquired;
     (e) attachments, appeal bonds, judgments and other similar Liens, for sums
not exceeding $500,000 for any Portfolio Company, for any Outside Company, or
for Borrower arising in connection with court proceedings; provided, that the
execution or other enforcement of such Liens is effectively stayed and the
claims secured thereby are being actively contested in good faith and by
appropriate proceedings;
     (f) easements, rights of way, restrictions, minor defects or irregularities
in title and other similar Liens not interfering in any material respect with
the ordinary conduct of the business of Borrower or any Subsidiary;
     (g) Liens arising under the Loan Documents;
     (h) Liens in favor of Borrower arising under Qualified Intercompany Debt
Documents and securing Intercompany Debt;
     (i) Liens securing Outside Debt that solely apply to the assets of Outside
Portfolio Companies;
     (j) leases or subleases granted to other Persons not interfering in any
material respect with the conduct of the business of the Borrower or any
Subsidiary;
     (k) precautionary financing statement filings regarding operating leases;
and
     (l) the replacement, extension or renewal of any Lien permitted by clause
(c) above upon or in the same property subject thereto arising out of the
extension, renewal or replacement of the Debt secured thereby (without increase
in the amount thereof).

-51-



--------------------------------------------------------------------------------



 



     7.3. [Intentionally Omitted].
     7.4. Restricted Payments.
     Not, and not permit any Subsidiary to, (a) make any dividend or other
distribution to any of its equity holders, (b) purchase or redeem any of its
equity interests or any warrants, options or other rights in respect thereof,
(c) pay any management fees or similar fees to any of its equity holders or any
Affiliate thereof, (d) make any redemption, prepayment (whether mandatory or
optional), defeasance, repurchase or any other payment in respect of any
Subordinated Debt or (e) set aside funds for any of the foregoing.
Notwithstanding the foregoing, (i) any Portfolio Company and any Outside Company
may pay pro rata dividends and other distributions to Borrower and to the other
holders of the equity interests of such Portfolio Company or Outside Company;
(ii) Borrower may make distributions to the Trust to permit the Trust to satisfy
expenses of the Trust that relate to Borrower and its Subsidiaries and to pay
federal and state income taxes then due and owing by the Trust (or its equity
holders), so long as the amount of such distributions for the payment of taxes
shall not be greater than they would have been had Borrower not filed
consolidated income tax returns with such Person; (iii) Borrower and the
Portfolio Companies may pay Management Fees to Manager, and reimburse Manager
for its reasonable expenses incurred in connection with its management of
Borrower, pursuant to and in accordance with the terms of the Management Fee
Agreement as in effect on the date hereof and the other Management Fee Documents
(provided, that (x) any amounts paid by Borrower under the Management Fee
Agreement shall be net of amounts paid by Portfolio Companies to Manager or its
Affiliates pursuant to Management Fee Documents to which the Portfolio Companies
are party and (y) the making and receipt of payments under the Management Fee
Documents shall be subject to the provisions of the Management Fee Subordination
Agreement); (iv) Subsidiaries may pay Transaction Services Fees, in each case to
the extent that (i) such transaction fee is reasonable and customary based on
the applicable acquisition or sale and (ii) such transaction fee has been
approved by the board of directors of the applicable Portfolio Company or
Outside Company and by the compensation committee of Borrower; (v) Borrower may
make Allocation Member Distributions; (vi) Borrower may make distributions to
the Trust, for further Distribution to the equityholders of the Trust, if, after
giving effect thereto and the incurrence of any Debt in connection therewith,
(x) no Event of Default exists (and, assuming any such incurrence of Debt in
connection therewith had occurred on the first day of the then most recently
ended Computation Period for which financial statements have been delivered
hereunder, would not exist under Section 7.14.3), and (y) either (1) the amount
of Borrowing Availability is not less than the product of Consolidated EBITDA
for the twelve month period ending on the last day of the month for which
financial statements have been most recently delivered to Agent in accordance
with this Agreement times 0.25, or (2) the Fixed Charge Coverage Ratio for the
twelve month period (or such shorter period commencing on December 1, 2007)
ending on the last day of the month for which financial statements have been
most recently delivered in accordance with this Agreement, calculated with the
amount of any such distribution by Borrower, together with all other such
distributions by Borrower during such period of measurement, being counted as a
charge in the denominator of the Fixed Charge Coverage Ratio, is greater than
1.00; and (vii) each Portfolio Company may purchase or redeem shares of its
stock from employees upon or in connection with termination of their employment,
provided that (x) the amount paid to or as directed by such employees in respect
of all such purchases and redemptions shall not exceed $100,000 in the aggregate
for any such Portfolio Company per Fiscal Year, and (y) no such purchase or
redemption shall be made by a Portfolio Company at any time when such Portfolio
Company is in payment default under any Intercompany Debt Document.
     7.5. Mergers; Consolidations; Asset Sales.
     (a) Not, and not permit the Trust or any Subsidiary to, be a party to any
merger or consolidation, except for (i) any such merger or consolidation of any
Subsidiary into a domestic

-52-



--------------------------------------------------------------------------------



 



Subsidiary that is the parent company of such Subsidiary, (ii) a Permitted Trust
Merger, (iii) Permitted Eligible Acquisitions and (iv) Permitted Ineligible
Acquisitions.
     (b) Not, and not permit any Subsidiary to, sell, transfer, dispose of,
convey or lease any of its assets or equity interests, or sell or assign with or
without recourse any receivables, except for (i) sales of inventory by the
Portfolio Companies in the ordinary course of business, (ii) a sale by Borrower
of a Portfolio Company, so long as (1) no Event of Default exists or would
result therefrom (and, in furtherance thereof, Borrower has delivered an updated
Availability Certificate to Agent, prepared on a pro forma basis giving effect
to such sale and the application of the proceeds thereof, demonstrating that
Borrowing Availability shall be in excess of Revolving Outstandings after giving
effect to such sale) and (2) all Intercompany Debt owing by such Portfolio
Company is repaid in cash in full at the time of the closing of such sale,
(iii) a sale by Borrower of an Outside Company, (iv) sales and dispositions of
assets by any Outside Company for at least fair market value (as determined by
the Board of Directors of such Outside Company), and (v) sales and dispositions
of assets by any Portfolio Company for at least fair market value (as determined
by the Board of Directors of such Portfolio Company), so long as the net book
value of all assets sold or otherwise disposed of by such Portfolio Company in
any Fiscal Year does not exceed the amount that is equal to 15% of the net book
value of the tangible assets of such Portfolio Company as of the last day of the
most recently ended fiscal year of such Portfolio Company.
     7.6. Modification of Organizational Documents.
     Not permit the Trust Agreement or the Borrower LLC Agreement, or the
charter, by-laws or other organizational documents of Borrower or any
Subsidiary, to be amended or modified in any way which could reasonably be
expected to materially adversely affect the interests of Agent or any Lender.
     7.7. Use of Proceeds.
     Use the proceeds of the Loans, and the Letters of Credit, solely to repay
the Prior Debt, to reduce the outstanding principal balance of the Revolving
Loans (with respect to proceeds of the Term Loan), to satisfy fees and expenses
arising in connection with the closing of the loan facility hereunder, to fund
Permitted Eligible Acquisitions and Permitted Ineligible Acquisitions, to fund
distributions permitted to be made by Borrower under Section 7.4, to fund
advances of Qualified Intercompany Debt by Borrower and to fund other
Investments by Borrower permitted to be made hereunder, and for other permitted
general business purposes of Borrower; and not use or permit any proceeds of any
Loan to be used, either directly or indirectly, for the purpose, whether
immediate, incidental or ultimate, of “purchasing or carrying” any Margin Stock.
     7.8. Transactions with Affiliates.
     Except as disclosed on Schedule 7.8 and except for transactions,
arrangements and contracts that are otherwise expressly permitted under the
terms of this Agreement, not, and not permit any Subsidiary to, enter into, or
cause, suffer or permit to exist any transaction, arrangement or contract with
any of its other Affiliates, which is not on arm’s-length terms.
     7.9. Inconsistent Agreements.
     Not, and not permit any Subsidiary to, enter into any agreement containing
any provision which would (a) be violated or breached by any borrowing by
Borrower hereunder or by the performance by Borrower of any of its Obligations
hereunder or under any other Loan Document, or by any borrowing by a Portfolio
Company under the Intercompany Debt Documents to which it is a party or the
performance by such Portfolio Company of its obligations under the Intercompany
Debt Documents to

-53-



--------------------------------------------------------------------------------



 



which it is a party, (b) prohibit Borrower from granting to Agent and Lenders a
Lien on any of its assets, or prohibit a Portfolio Company from granting a Lien
on its assets to Borrower pursuant to the Qualified Intercompany Debt Documents
to which such Portfolio Company is a party, or (c) create or permit to exist or
become effective any encumbrance or restriction on the ability of any Subsidiary
to (i) pay dividends or make other distributions to Borrower or any other
Subsidiary, or pay any Debt owed to Borrower or any other Subsidiary, (ii) make
loans or advances to Borrower or any other Subsidiary that is a parent company
of such Subsidiary or (iii) transfer any of its assets or properties to Borrower
or any other Subsidiary that is a parent company of such Subsidiary other than,
in the case of each of the foregoing clauses (i) through (iii), (A) customary
restrictions and conditions contained in agreements relating to the sale of all
or a substantial part of the capital stock or assets of any Subsidiary pending
such sale, provided such restrictions and conditions apply only to the
Subsidiary to be sold and such sale is permitted hereunder, (B) restrictions
provided for under Qualified Intercompany Debt Documents and documentation
applicable to Outside Portfolio Companies governing Outside Debt,
(C) restrictions or conditions imposed by any agreement relating to purchase
money Debt, Capital Leases and other secured Debt permitted by this Agreement if
such restrictions or conditions apply only to the property or assets securing
such Debt and (D) customary provisions in leases and other contracts restricting
the assignment thereof.
     7.10. Business Activities.
     Not act, and not permit the Trust to act, in any capacity other than as a
holding company (it being agreed and understood that the Trust may make
Investments in sister companies to Borrower so long as the Trust does not incur
any Debt in connection with any such Investments), and not permit any Subsidiary
to, engage in any line of business other than the businesses engaged in on the
Closing Date, in the case of Existing Portfolio Companies owned as of the Third
Amendment Date, or on the date of the acquisition thereof pursuant to a
Permitted Eligible Acquisition or a Permitted Ineligible Acquisition (as
applicable), in the case of New Portfolio Companies and Outside Portfolio
Companies acquired after the Third Amendment Date, and businesses reasonably
related thereto. Not issue any equity interest other than equity securities
issued to the Trust and not pledged to any Person and Allocation Interests
issued pursuant to the provisions of the Borrower LLC Agreement.
     7.11. Investments.
     Not, and not permit any Subsidiary to, make or permit to exist any
Investment in any other Person, except the following:
     (a) contributions by Borrower to the capital of Portfolio Company or an
Outside Company, so long as all of the equity interests in such Portfolio
Company or Outside Company owned by Borrower have been pledged to Agent to
secure the Obligations in accordance with Section 6.8(a);
     (b) Investments in Portfolio Companies constituting Qualified Intercompany
Debt; in each case so long as Agent has received projections and other financial
data reasonably acceptable to the Agent which demonstrates that, after giving
effect to the incurrence of any such Qualified Intercompany Debt by a Portfolio
Company, (i) such Portfolio Company is Solvent and (ii) the Portfolio Company
Leverage Ratio for such Portfolio Company is not greater than 5.00;
     (c) Investments of Debt in Outside Companies, so long as the instruments
evidencing any such Debt Investment have been pledged to Agent to secure the
Obligations in accordance with Section 6.8(a);
     (d) Contingent Obligations constituting Debt permitted by Section 7.1 or
Liens permitted by Section 7.2;

-54-



--------------------------------------------------------------------------------



 



     (e) Cash Equivalent Investments;
     (f) bank deposits in the ordinary course of business;
     (g) Investments in securities of Account Debtors received pursuant to any
plan of reorganization or similar arrangement upon the bankruptcy or insolvency
of such Account Debtors;
     (h) Investments listed on Schedule 7.11 as of the Third Amendment Date; and
     (i) Permitted Eligible Acquisitions and Permitted Ineligible Acquisitions.
     7.12. Restriction of Amendments to Certain Documents.
     (a) Not amend or otherwise modify, or waive any rights under any Related
Agreement other than the Intercompany Debt Documents, other than immaterial
amendments, modifications and waivers not adverse to the interests of Agent or
any Lender; (b) not amend or otherwise modify, or waive any rights under, any
provisions of the Intercompany Debt Documents to the extent that any such
amendment, modification or waiver would have the effect of extending any
maturity dates, reducing any scheduled amounts for repayments of principal,
extending any scheduled payment dates for principal, reducing any interest or
fees, reducing any interest rates, reducing or deferring any mandatory
prepayments, waiving any payment defaults or waiving any bankruptcy defaults
(provided, that this clause (b) shall not prohibit amended payments terms that
are implemented in connection with a recapitalization of a Portfolio Company
that is permitted hereunder so long as such payments terms are consistent with
the applicable Intercompany Debt Documents as in effect prior to such amendments
and are otherwise reasonably acceptable to Agent); (c) not release, or permit
the release of, any Liens provided for under the Intercompany Debt Documents
other than in connection with a Disposition that is permitted by the provisions
of Section 7.5; (d) not terminate, or permit the termination of, any third-party
documents and deliveries provided in furtherance of the Liens provided for under
the Intercompany Debt Documents other than in connection with a Disposition that
is permitted by the provisions of Section 7.5; and (e) not administer any of the
Intercompany Debt Documents other than on an arms’-length basis.
     7.13. Fiscal Year.
     Not change its Fiscal Year.
     7.14. Financial Covenants.
     7.14.1. Fixed Charge Coverage Ratio.
     Not permit the Fixed Charge Coverage Ratio for any Computation Period to be
less than 1.50.
     7.14.2. Interest Coverage Ratio.
     Not permit the Interest Coverage Ratio for any Computation Period to be
less than 2.75.
     7.14.3. Total Debt to EBITDA Ratio.
     Not permit the Total Debt to EBITDA Ratio as of the last day of any
Computation Period to exceed 3.50.

-55-



--------------------------------------------------------------------------------



 



     7.15. Bank Accounts.
     Not to maintain or establish any new bank accounts other than the bank
accounts set forth on Schedule 7.15 without prior written notice to Agent and
unless Agent, Borrower and the bank at which the account is to be opened enter
into a tri-party agreement regarding such bank account pursuant to which such
bank acknowledges the security interest and control of Agent in such bank
account and agrees to limit its set-off rights on terms satisfactory to Agent.
     7.16. Subsidiaries.
     Not, and not permit any Subsidiary, to establish or acquire any new
Subsidiary except (i) a Subsidiary that is a Target in a Permitted Eligible
Acquisition or a Permitted Ineligible Acquisition, or that is a Subsidiary
formed for the sole purpose of consummating a Permitted Eligible Acquisition or
a Permitted Ineligible Acquisition (“Acquisition Subsidiary”), (ii) a Domestic
Subsidiary of a Portfolio Company that is joined to the Qualified Intercompany
Debt Documents applicable to such Portfolio Company, with such joinder
documents, among other things, causing Borrower to have a perfected,
first-priority Lien (subject only to permitted Liens) in substantially all of
the assets of and equity interest in such Domestic Subsidiary, and (iii)
Subsidiaries of Outside Companies.
     Section 8. Events of Default; Remedies.
     8.1. Events of Default.
     Each of the following shall constitute an Event of Default under this
Agreement:
     8.1.1. Non-Payment of Credit.
     Default in the payment when due of the principal of any Loan; or default,
and continuance thereof for 2 days, in the payment when due of any interest,
fee, reimbursement obligation with respect to any Letter of Credit or other
amount payable by Borrower hereunder or under any other Loan Document.
     8.1.2. Default Under Other Debt.
     Any default shall occur under the terms applicable to any other Debt of
Borrower in an aggregate amount (for all such Debt so affected and including
undrawn committed or available amounts and amounts owing to all creditors under
any combined or syndicated credit arrangement) exceeding $500,000 and such
default shall (a) consist of the failure to pay such Debt when due, whether by
acceleration or otherwise, or (b) accelerate the maturity of such Debt or permit
the holder or holders thereof, or any trustee or agent for such holder or
holders, to cause such Debt to become due and payable (or require Borrower to
purchase or redeem such Debt or post cash collateral in respect thereof) prior
to its expressed maturity.
     8.1.3. Bankruptcy; Insolvency.
     Borrower or the Trust becomes insolvent or generally fails to pay, or
admits in writing its inability or refusal to pay, debts as they become due; or
the Trust or Borrower applies for, consents to, or acquiesces in the appointment
of a trustee, receiver or other custodian for such Person or any property
thereof, or makes a general assignment for the benefit of creditors; or, in the
absence of such application, consent or acquiescence, a trustee, receiver or
other custodian is appointed for the Trust or Borrower or for a substantial part
of the property of any thereof and is not discharged within 60 days; or any
bankruptcy, reorganization, debt arrangement, or other case or proceeding under
any bankruptcy or

-56-



--------------------------------------------------------------------------------



 



insolvency law, or any dissolution or liquidation proceeding, is commenced in
respect of the Trust or Borrower, and if such case or proceeding is not
commenced by such Person, it is consented to or acquiesced in by such Person, or
remains for 60 days undismissed; or the Trust or Borrower takes any action to
authorize, or in furtherance of, any of the foregoing.
     8.1.4. Non-Compliance with Loan Documents.
     (a) Failure by Borrower to comply with or to perform any covenant set forth
in Sections 6.1.1, 6.1.2, 6.1.3, 6.1.5(a), 6.1.6, 6.1.8, 6.3(b), 6.5, 6.7,
6.8(b), and 7; or (b) failure by Borrower to comply with or to perform any other
provision of this Agreement or any other Loan Document applicable to it (and not
constituting an Event of Default under any other provision of this Section 8)
and continuance of such failure described in this clause (b) for 30 consecutive
days commencing with the date of such failure.
     8.1.5. Representations; Warranties.
     Any representation or warranty made by Borrower herein or any other Loan
Document is breached or is false or misleading in any material respect, or any
schedule, certificate, financial statement, report, notice or other writing
furnished by Borrower to Agent or any Lender in connection herewith is false or
misleading in any material respect on the date as of which the facts therein set
forth are stated or certified.
     8.1.6. Pension Plans.
     (a) Institution of any steps by any Person to terminate a Pension Plan if
as a result of such termination Borrower or any member of the Controlled Group
could be required to make a contribution to such Pension Plan, or could incur a
liability or obligation to such Pension Plan, in excess of $250,000; (b) a
contribution failure occurs with respect to any Pension Plan sufficient to give
rise to a Lien under Section 302(f) of ERISA; or (c) there shall occur any
withdrawal or partial withdrawal from a Multiemployer Pension Plan and the
withdrawal liability (without unaccrued interest) to Multiemployer Pension Plans
as a result of such withdrawal (including any outstanding withdrawal liability
that Borrower or any member of the Controlled Group have incurred on the date of
such withdrawal) exceeds $250,000.
     8.1.7. Judgments.
     Final judgments which exceed an aggregate of $250,000 shall be rendered
against Borrower and shall not have been paid, discharged or vacated or had
execution thereof stayed pending appeal within 30 days after entry or filing of
such judgments.
     8.1.8. Invalidity of Collateral Documents.
     Any Collateral Document shall cease to be in full force and effect; or
Borrower (or any Person by, through or on behalf of Borrower) shall contest in
any manner the validity, binding nature or enforceability of any Collateral
Document.
     8.1.9. Invalidity of Subordination Provisions.
     Any subordination provision in any document or instrument governing
Subordinated Debt or any subordination provision in any subordination agreement
that relates to any Subordinated Debt, or any subordination provision in any
guaranty by Borrower of any Subordinated Debt, shall cease

-57-



--------------------------------------------------------------------------------



 



to be in full force and effect, or any Person (including the holder of any
applicable Subordinated Debt) shall contest in any manner the validity, binding
nature or enforceability of any such provision.
     8.1.10. Change of Control.
     (a) Manager ceases to be the manager under the Management Fee Agreement or
the Management Fee Agreement ceases to be in full force and effect in accordance
with their terms in effect as of the Closing Date in any respect, (b) the equity
interests in the Trust cease to be registered for trading on a Public Market, or
(c) the Trust shall cease to directly own and control 100% of each class of the
outstanding equity interests of Borrower (other than the Allocation Interests)
or shall pledge the equity interests in Borrower owned by the Trust to any
Person.
     8.1.11. Activities of the Trust or Borrower.
     Borrower or the Trust (i) conducts any business other than (x) its
ownership of equity securities of Borrower and the ownership of equity
securities in sister companies to Borrower in respect of which the Trust has not
incurred any Debt, in the case of the Trust and (y) the ownership of its
Investments in the Portfolio Companies, in the case of Borrower, together in
each case with activities incidental to the conduct of its business as a holding
company.
     8.2. Remedies.
     8.2.1. Termination of Revolving Loan Commitments; Acceleration.
     If any Event of Default described in Section 8.1.3 shall occur, the
Revolving Loan Commitments shall immediately terminate and the Loans and all
other Obligations shall become immediately due and payable and Borrower shall
become immediately obligated to cash collateralize all Letters of Credit in a
manner acceptable to Agent, all without presentment, demand, protest or notice
of any kind. With respect to the Revolving Loan Commitments and Revolver Debt,
if any Event of Default (other than an Event of Default described in
Section 8.1.3) shall occur and be continuing, Agent (upon the written request of
Required Revolving Lenders) shall declare the Revolving Loan Commitments to be
terminated in whole or in part and/or declare all or any part of the Revolver
Debt to be due and payable and/or demand that Borrower immediately cash
collateralize all or any Letters of Credit in a manner acceptable to Agent,
whereupon the Revolving Loan Commitments shall immediately terminate (or be
reduced, as applicable) and/or the Revolver Debt shall become immediately due
and payable (in whole or in part, as applicable) and/or Borrower shall
immediately become obligated to cash collateralize the Letters of Credit (all or
any, as applicable) in a manner acceptable to Agent, all without presentment,
demand, protest or notice of any kind. With respect to the Term Debt, if any
Event of Default (other than an Event of Default described in Section 8.1.3)
shall occur and be continuing, Agent, upon the written request of Required Term
Lenders, shall declare all or any part of the Term Debt to be due and payable,
whereupon the Term Debt shall become immediately due and payable (in whole or in
part, as applicable), without presentment, demand, protest or notice of any
kind. Agent shall promptly advise Borrower of any such declarations described in
the preceding two sentences, but failure to do so shall not impair the effect of
such declaration. Any cash collateral delivered hereunder shall be held by Agent
(without liability for interest thereon) and applied to Obligations arising in
connection with any drawing under a Letter of Credit. After the expiration or
termination of all Letters of Credit, such cash collateral shall be applied by
Agent to any remaining Obligations and any excess shall be delivered to Borrower
or as a court of competent jurisdiction may elect.

-58-



--------------------------------------------------------------------------------



 



     8.2.2. Remedial Action Against Collateral.
     Notwithstanding anything to the contrary contained herein or in any other
Loan Document to the contrary, Required Revolving Lenders (and only Required
Revolving Lenders) shall have the exclusive right to direct Agent with respect
to the taking of Enforcement Action (or not taking Enforcement Action) against
the Collateral upon the occurrence and during the continuation of an
Acceleration Event, including, but not limited to, the exclusive right to direct
Agent with respect to taking or retaking possession of the Collateral and
holding, preparing for sale, processing, selling, leasing, disposing of, or
liquidating the Collateral, pursuant to a foreclosure or otherwise. No Term
Lender shall contest in any manner any such action or inaction with respect to
the Collateral in accordance with the provisions of this Section 8.2.2.
Notwithstanding the foregoing, if an Acceleration Event has occurred and is
continuing and Required Revolving Lenders have not directed Agent to take
Enforcement Action with respect to any material portion of the Collateral within
ninety (90) days of the occurrence of such Acceleration Event, Required Term
Lenders may provide written instructions to Agent to take Enforcement Action in
respect of the Collateral and, unless and until Agent is in receipt of written
instructions from Required Revolving Lenders to take Enforcement Action in
respect of a material portion of the Collateral, Agent shall follow such written
instructions of Required Term Lenders. In the event of competing instructions
from Required Revolving Lenders and Required Term Lenders regarding Enforcement
Action with respect to the Collateral, the instructions of Required Revolving
Lenders shall govern and control.
     8.3. Purchase Option for Term Lenders Upon Acceleration Event.
     8.3.1. Purchase Notice.
     Upon the occurrence and during the continuation of an Acceleration Event or
the commencement of Enforcement Action by Agent against a material portion of
the Collateral, one or more Term Lenders shall have the option to purchase from
the Revolving Lenders all, but not less than all, of the Revolver Debt owing to
them by giving a written notice of an intent to exercise such purchase option
(the “Purchase Notice”) to Agent. The applicable Term Lenders shall provide
Borrower with a copy of any Purchase Notice. The Purchase Notice from the
applicable Term Lenders to Agent shall be irrevocable. Prior to Agent’s receipt
of a Purchase Notice, (a) there shall be no restriction on Agent or Revolving
Lenders taking (or refraining from taking) any Enforcement Action with respect
to the Collateral or taking (or refraining from taking) any other action or
exercising (or refraining from exercising) any other remedy with respect to the
Revolving Loan Commitments and the Revolver Debt, and neither Agent nor any
Revolving Lender shall have any liability for any of the foregoing,
(c) Revolving Lenders shall be free to assign, participate or otherwise transfer
or dispose of their interests in the Revolver Debt, in each case such to the
purchase option provided for in this Section 8.3, without prior notice to, or
consent of, any Term Lenders (it being understood that this Section 8.3 is
solely a right of the Term Lenders to purchase the Revolver Debt if they so
choose to deliver a Purchase Notice in accordance with this Section 8.3, and
this Section 8.3 does not constitute a right of first refusal in favor of any
Term Lender) and (d) Agent and Revolving Lenders may otherwise act with respect
to the Revolving Loan Commitments and the Revolver Debt as if the purchase
option in this Section 8.3 did not exist. In no event shall any Revolving Lender
be deemed to be holding any Revolver Debt for the benefit of, on account of, or
as an agent or fiduciary for any Term Lender.
     8.3.2. Purchase Option Closing.
     On the date specified by the applicable Term Lenders in the Purchase Notice
(which shall not be less than three (3) Business Days, nor more than ten
(10) Business Days, after the receipt by Agent of the Purchase Notice), the
Revolving Lenders shall sell to the applicable Term Lenders, and the applicable
Term Lenders shall purchase from the Revolving Lenders, the Revolver Debt.

-59-



--------------------------------------------------------------------------------



 



     8.3.3. Purchase Price.
     Such purchase and sale of the Revolver Debt shall be made by execution and
delivery by the applicable parties of an assignment agreement in accordance with
the assignment provisions hereof. Upon the date of such purchase and sale, the
applicable Term Lenders shall (i) pay to Agent, for the ratable benefit of the
Revolving Lenders, as the purchase price therefor the sum of the full amount (at
par) of all of the Revolver Debt then outstanding and unpaid and (ii) furnish
cash collateral to the Agent with respect to the outstanding Letters of Credit
in an amount equal to 105% of such outstanding Letters of Credit. Such purchase
price and cash collateral shall be remitted, without set-off, recoupment or
counterclaim, by wire transfer of immediately available funds to Agent. Interest
shall be calculated to but excluding the Business Day on which such purchase and
sale shall occur if the amounts so paid by the applicable Term Lenders to Agent
are received prior to 1:00 p.m. Chicago time.
     8.3.4. Nature of Sale.
     Such purchase and sale shall be expressly made without representation or
warranty of any kind by Agent or any Revolving Lender as to the Revolver Debt or
otherwise and without recourse to Agent or any Revolving Lender, except for
several (not joint) representations and warranties of the Revolving Lenders as
to the following: (i) the amount of the Revolver Debt being purchased (including
as to the principal of and accrued and unpaid interest on such Revolver Debt,
fees, costs and expenses thereof), (ii) that the applicable Revolving Lender
owns the Revolver Debt free and clear of any liens created by it, and (iii) that
the applicable Revolving Lender has the full right and power to assign its
Revolver Debt and such assignment has been duly authorized by all necessary
corporate action by such Revolving Lender.
     Section 9. Agent.
     9.1. Appointment; Authorization.
     (a) Each Lender hereby irrevocably appoints, designates and authorizes
Agent to take such action on its behalf under the provisions of this Agreement
and each other Loan Document and to exercise such powers and perform such duties
as are expressly delegated to it by the terms of this Agreement or any other
Loan Document, together with such powers as are reasonably incidental thereto.
Notwithstanding any provision to the contrary contained elsewhere in this
Agreement or in any other Loan Document, Agent shall not have any duty or
responsibility except those expressly set forth herein, nor shall Agent have or
be deemed to have any fiduciary relationship with any Lender, and no implied
covenants, functions, responsibilities, duties, obligations or liabilities shall
be read into this Agreement or any other Loan Document or otherwise exist
against Agent.
     (b) Issuing Lender shall act on behalf of Lenders (according to their Pro
Rata Shares) with respect to any Letters of Credit issued by it and the
documents associated therewith. Issuing Lender shall have all of the benefits
and immunities (i) provided to Agent in this Section 9 with respect to any acts
taken or omissions suffered by Issuing Lender in connection with Letters of
Credit issued by it or proposed to be issued by it and the applications and
agreements for letters of credit pertaining to such Letters of Credit as fully
as if the term “Agent”, as used in this Section 9, included Issuing Lender with
respect to such acts or omissions and (ii) as additionally provided in this
Agreement with respect to Issuing Lender.

-60-



--------------------------------------------------------------------------------



 



     9.2. Delegation of Duties.
          Agent may execute any of its duties under this Agreement or any other
Loan Document by or through agents, employees or attorneys-in-fact and shall be
entitled to advice of counsel concerning all matters pertaining to such duties.
Agent shall not be responsible for the negligence or misconduct of any agent or
attorney-in-fact that it selects with reasonable care.
     9.3. Limited Liability.
          None of Agent or any of its directors, officers, employees or agents
shall (a) be liable for any action taken or omitted to be taken by any of them
under or in connection with this Agreement or any other Loan Document or the
transactions contemplated hereby (except to the extent resulting from its own
gross negligence or willful misconduct as determined by a court of competent
jurisdiction), or (b) be responsible in any manner to any Lender for any
recital, statement, representation or warranty made by Borrower or any Affiliate
of Borrower, or any officer thereof, contained in this Agreement or in any other
Loan Document, or in any certificate, report, statement or other document
referred to or provided for in, or received by Agent under or in connection
with, this Agreement or any other Loan Document, or the validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or any other Loan
Document (or the creation, perfection or priority of any Lien or security
interest therein), or for any failure of Borrower or any other party to any Loan
Document to perform its Obligations hereunder or thereunder. Agent shall not be
under any obligation to any Lender to ascertain or to inquire as to the
observance or performance of any of the agreements contained in, or conditions
of, this Agreement or any other Loan Document, or to inspect the properties,
books or records of Borrower or any Affiliate of Borrower.
     9.4. Reliance.
          Agent shall be entitled to rely, and shall be fully protected in
relying, upon any writing, resolution, notice, consent, certificate, affidavit,
letter, telegram, facsimile, telex or telephone message, statement or other
document believed by it to be genuine and correct and to have been signed, sent
or made by the proper Person or Persons, and upon advice and statements of legal
counsel (including counsel to Borrower), independent accountants and other
experts selected by Agent. Agent shall be fully justified in failing or refusing
to take any action under this Agreement or any other Loan Document unless it
shall first receive such advice or concurrence of Required Lenders, Required
Revolving Lenders, Required Term Lenders, or all Lenders, as applicable
hereunder, as it deems appropriate and, if it so requests, confirmation from
Lenders of their obligation to indemnify Agent against any and all liability and
expense which may be incurred by it by reason of taking or continuing to take
any such action. Agent shall in all cases be fully protected in acting, or in
refraining from acting, under this Agreement or any other Loan Document in
accordance with a request or consent of Required Lenders, Required Revolving
Lenders, Required Term Lenders, or all Lenders, as applicable hereunder, and
such request and any action taken or failure to act pursuant thereto shall be
binding upon each Lender.
     9.5. Notice of Default.
          Agent shall not be deemed to have knowledge or notice of the
occurrence of any Event of Default or Default except with respect to defaults in
the payment of principal, interest and fees required to be paid to Agent for the
account of Lenders, unless Agent shall have received written notice from a
Lender or Borrower referring to this Agreement, describing such Event of Default
or Default and stating that such notice is a “notice of default”. Agent will
notify Lenders of its receipt of any such notice or any such default in the
payment of principal, interest and fees required to be paid to Agent for the
account of Lenders. Agent shall take such action with respect to such Event of
Default or Default as may be requested by Required Lenders in accordance with
Section 8; provided that unless and until Agent has

-61-



--------------------------------------------------------------------------------



 



received any such request, Agent may (but shall not be obligated to) take such
action, or refrain from taking such action, with respect to such Event of
Default or Default as it shall deem advisable or in the best interest of
Lenders.
     9.6. Credit Decision.
          Each Lender acknowledges that Agent has not made any representation or
warranty to it, and that no act by Agent hereafter taken, including any review
of the affairs of Borrower, the Trust and the Subsidiaries, shall be deemed to
constitute any representation or warranty by Agent to any Lender. Each Lender
represents to Agent that it has, independently and without reliance upon Agent
and based on such documents and information as it has deemed appropriate, made
its own appraisal of and investigation into the business, prospects, operations,
property, financial and other condition and creditworthiness of Borrower, the
Trust and the Subsidiaries, and made its own decision to enter into this
Agreement and to extend credit to Borrower hereunder. Each Lender also
represents that it will, independently and without reliance upon Agent and based
on such documents and information as it shall deem appropriate at the time,
continue to make its own credit analysis, appraisals and decisions in taking or
not taking action under this Agreement and the other Loan Documents, and to make
such investigations as it deems necessary to inform itself as to the business,
prospects, operations, property, financial and other condition and
creditworthiness of Borrower, the Trust and the Subsidiaries. Except for
notices, reports and other documents expressly herein required to be furnished
to Lenders by Agent, Agent shall not have any duty or responsibility to provide
any Lender with any credit or other information concerning the business,
prospects, operations, property, financial or other condition or
creditworthiness of Borrower or the Trust or any Affiliate of Borrower or the
Trust which may come into the possession of Agent.
     9.7. Indemnification.
          Whether or not the transactions contemplated hereby are consummated,
each Lender shall indemnify upon demand Agent and its directors, officers,
employees and agents (to the extent not reimbursed by or on behalf of Borrower
and without limiting the obligation of Borrower to do so), based on such
Lender’s Pro Rata Share, from and against any and all actions, causes of action,
suits, losses, liabilities, damages and expenses, including Legal Costs, except
to the extent any thereof result from the applicable Person’s own gross
negligence or willful misconduct, as determined by a court of competent
jurisdiction. Without limitation of the foregoing, each Lender shall reimburse
Agent upon demand for its ratable share of any costs or out-of-pocket expenses
(including Legal Costs) incurred by Agent in connection with the preparation,
execution, delivery, administration, modification, amendment or enforcement
(whether through negotiations, legal proceedings or otherwise) of, or legal
advice in respect of rights or responsibilities under, this Agreement, any other
Loan Document, or any document contemplated by or referred to herein, to the
extent that Agent is not reimbursed for such expenses by or on behalf of
Borrower. The undertaking in this Section 9.7 shall survive repayment of the
Loans, cancellation of the Notes, expiration or termination of the Letters of
Credit, any foreclosure under, or modification, release or discharge of, any or
all of the Collateral Documents, termination of this Agreement and the
resignation or replacement of Agent.
     9.8. Agent Individually.
          Madison and its Affiliates may make loans to, issue letters of credit
for the account of, accept deposits from, acquire equity interests in and
generally engage in any kind of banking, trust, financial advisory, underwriting
or other business with Borrower or the Trust and any Affiliate of Borrower or
the Trust as though Madison were not Agent hereunder and without notice to or
consent of any Lender. Each Lender acknowledges that, pursuant to such
activities, Madison or its Affiliates may receive information regarding Borrower
and the Trust or their Affiliates (including information that may

-62-



--------------------------------------------------------------------------------



 



be subject to confidentiality obligations in favor of any such Person) and
acknowledge that Agent shall be under no obligation to provide such information
to them. With respect to their Loans (if any), Madison and its Affiliates shall
have the same rights and powers under this Agreement as any other Lender and may
exercise the same as though Madison were not Agent, and the terms “Lender” and
“Lenders” include Madison and its Affiliates, to the extent applicable, in their
individual capacities.
     9.9. Successor Agent.
          Agent may resign as Agent at any time upon 30 days’ prior notice to
Lenders. If Agent resigns under this Agreement, Required Lenders shall, with (so
long as no Event of Default exists) the consent of Borrower (which shall not be
unreasonably withheld or delayed), appoint from among Lenders a successor agent
for Lenders. If no successor agent is appointed prior to the effective date of
the resignation of Agent, Agent may appoint, on behalf after consulting with
Lenders and (so long as no Event of Default exists) Borrower, a successor agent
from among Lenders. Upon the acceptance of its appointment as successor agent
hereunder, such successor agent shall succeed to all the rights, powers and
duties of the retiring Agent and the term “Agent” shall mean such successor
agent, and the retiring Agent’s appointment, powers and duties as Agent shall be
terminated. After any retiring Agent’s resignation hereunder as Agent, the
provisions of this Section 9 and Sections 10.4 and 10.5 shall continue to inure
to its benefit as to any actions taken or omitted to be taken by it while it was
Agent under this Agreement. If no successor agent has accepted appointment as
Agent by the date which is 30 days following a retiring Agent’s notice of
resignation, the retiring Agent’s resignation shall nevertheless thereupon
become effective and Lenders shall perform all of the duties of Agent hereunder
until such time, if any, as Required Lenders appoint a successor agent as
provided for above.
     9.10. Collateral Matters.
          Lenders irrevocably authorize Agent, at its option and in its
discretion, (a) to release any Lien granted to or held by Agent under any
Collateral Document (i) when all Obligations have been Paid in Full;
(ii) constituting property sold or to be sold or disposed of as part of or in
connection with any sale or other disposition permitted hereunder (it being
agreed and understood that Agent may conclusively rely without further inquiry
on a certificate of an officer of Borrower as to the sale or other disposition
of property being made in compliance with this Agreement); or (iii) subject to
Section 10.1, if approved, authorized or ratified in writing by Required
Lenders; or (b) to subordinate its interest in any Collateral to any holder of a
Lien on such Collateral which is permitted by clause (d)(i) or (d)(iii) of
Section 7.2 (it being understood that Agent may conclusively rely on a
certificate from Borrower in determining whether the Debt secured by any such
Lien is permitted by Section 7.1(b)). Upon request by Agent at any time, Lenders
will confirm in writing Agent’s authority to release, or subordinate its
interest in, particular types or items of Collateral pursuant to this
Section 9.10.
     9.11. Subordinated Debt.
          Each Lender hereby irrevocably appoints, designates and authorizes
Agent to enter into any subordination or intercreditor agreement pertaining to
any Subordinated Debt, on its behalf and to take such action on its behalf under
the provisions of any such agreement (subject to the last sentence of this
Section 9.11). Each Lender further agrees to be bound by the terms and
conditions of any subordination or intercreditor agreement pertaining to any
Subordinated Debt. Each Lender hereby authorizes Agent to issue blockages
notices in connection with any Subordinated Debt at the direction of Required
Lenders (it being agreed and understood that Agent will not act unilaterally to
issue such blockage notices).

-63-



--------------------------------------------------------------------------------



 



     9.12. Documentation and Syndication Agent.
          Notwithstanding any provision to the contrary contained elsewhere in
this Agreement or in any other Loan Document, any Documentation Agent or
Syndication Agent designated by Agent and Borrower shall have no duties or
responsibilities, and such Documentation Agent or Syndication Agent shall not
have or be deemed to have any fiduciary relationship with any Lender, and no
implied responsibilities, duties or obligations shall be construed to exist with
respect to any such Documentation Agent or Syndication Agent in this Agreement
or any other Loan Document.
Section 10. Miscellaneous.
     10.1. Waiver; Amendments.
          No delay on the part of Agent or any Lender in the exercise of any
right, power or remedy shall operate as a waiver thereof, nor shall any single
or partial exercise by any of them of any right, power or remedy preclude other
or further exercise thereof, or the exercise of any other right, power or
remedy. No amendment, modification or waiver of, or consent with respect to, any
provision of this Agreement, the Notes or any of the other Loan Documents (or
any subordination and intercreditor agreement or other subordination provisions
relating to any Subordinated Debt) shall in any event be effective unless the
same shall be in writing and approved by Lenders having aggregate Pro Rata
Shares of not less than the aggregate Pro Rata Shares expressly designated
herein with respect thereto or, in the absence of such designation as to any
provision of this Agreement, by Required Lenders, and then any such amendment,
modification, waiver or consent shall be effective only in the specific instance
and for the specific purpose for which given. No amendment, modification, waiver
or consent shall increase any Commitment (other than pursuant to the provisions
of Section 2.1.3 as in effect on the date hereof), extend the date scheduled for
payment of any principal of (except as set forth below) or interest on the Loans
or any fees or other amounts payable hereunder or under the other Loan Documents
or reduce the principal amount of any Loan, the amount or rate of interest
thereon (provided, that Required Lenders may rescind an imposition of default
interest pursuant to Section 2.7.1) or any fees or other amounts payable
hereunder or under the other Loan Documents, without, in each case, the consent
of each Lender affected thereby in addition to the approval of Required Lenders.
No amendment, modification, waiver or consent shall change any of the
definitions of Availability, Combined Eligible Availability, Borrowing
Availability or Required Revolving Lenders without, in each case, the consent of
all Revolving Lenders (and without the need for consent from any Term Lenders);
provided, however, that (x) changes to the lending multiples contained in the
definition of Availability may be approved with the consent of Required
Revolving Lenders (instead of all Revolving Lenders) and (y) if any proposed
action pursuant to this sentence would cause the amount of Borrowing
Availability to be increased by more than 10% above the amount of Borrowing
Availability in effect immediately prior to such proposed action, the consent of
Required Term Lenders in addition to the requisite level of approval from
Revolving Lenders shall be necessary in order for such proposed action to be
taken. No amendment, modification, waiver or consent shall change the definition
of Required Term Lenders without, in each case, the consent of all Term Lenders
(and without the need for consent from any Revolving Lenders). No amendment,
modification, waiver or consent shall release any party from its obligations
under the Collateral Agreement or all or any substantial part of the Collateral
granted under the Collateral Documents, change the definition of Required
Lenders, change any provision of this Section 10.1, amend the provisions of
Section 2.12.2 or reduce the aggregate Pro Rata Share required to effect any
amendment, modification, waiver or consent, without, in each case, the consent
of all Lenders. The effect as an Event of Default of any event described in
Section 8.1.1 may only be waived by the written concurrence of (i) in the case
of any such Event of Default in respect of Revolver Debt, each Revolver Lender
and (ii) in the case of any such Event of Default in respect of Term Debt, each
Term Lender, and the effect as an Event of Default of any other event described
in Section 8 may be waived by the written concurrence of Required Lenders. No
provision of Section 9 or other provision of this Agreement affecting Agent in
its capacity as such shall be

-64-



--------------------------------------------------------------------------------



 



amended, modified or waived without the consent of Agent. No provision of this
Agreement relating to the rights or duties of Issuing Lender in its capacity as
such shall be amended, modified or waived without the consent of Issuing Lender.
     10.2. Notices.
          Except as otherwise provided in Sections 2.2.2 and 2.2.3, all notices
hereunder shall be in writing (including facsimile transmission) and shall be
sent to the applicable party at its address shown on Annex II or at such other
address as such party may, by written notice received by the other parties, have
designated as its address for such purpose. Notices sent by facsimile
transmission shall be deemed to have been given when sent; notices sent by mail
shall be deemed to have been given three Business Days after the date when sent
by registered or certified mail, postage prepaid; and notices sent by hand
delivery or overnight courier service shall be deemed to have been given when
received. For purposes of Sections 2.2.2 and 2.2.3, Agent shall be entitled to
rely on telephonic instructions from any person that Agent in good faith
believes is an authorized officer or employee of Borrower, and Borrower shall
hold Agent and each other Lender harmless from any loss, cost or expense
resulting from any such reliance. Borrower and Lenders each hereby acknowledge
that, from time to time, Agent may deliver information and notices to Lenders
using the internet service “Intralinks”. Each of Borrower and each Lender hereby
agree that Agent may, in its discretion, utilize Intralinks for such purpose.
     10.3. Computations.
          (a) Unless otherwise specifically provided herein, any accounting term
used in this Agreement (including in Section 7.14 or any related definition)
shall have the meaning customarily given such term in accordance with GAAP, and
all financial computations (including pursuant to Section 7.14 and the related
definitions, and with respect to the character or amount of any asset or
liability or item of income or expense, or any consolidation or other accounting
computation) hereunder shall be computed in accordance with GAAP consistently
applied; provided that if Borrower notifies Agent that Borrower wishes to amend
any covenant in Section 7.14 (or any related definition) to eliminate or to take
into account the effect of any change in GAAP on the operation of such covenant
(or if Agent notifies Borrower that Required Lenders wish to amend Section 7.14
(or any related definition) for such purpose), then Borrower’s compliance with
such covenant shall be determined on the basis of GAAP in effect immediately
before the relevant change in GAAP became effective, until either such notice is
withdrawn or such covenant (or related definition) is amended in a manner
satisfactory to Borrower and Required Lenders. The explicit qualification of
terms or computations by the phrase “in accordance with GAAP” shall in no way be
construed to limit the foregoing.
          (b) For all purposes of calculating Borrowing Availability and any
financial tests hereunder, (i) the results of any Outside Companies shall be
excluded in their entirety and (ii) the results of any Portfolio Companies that
no longer constitute Subsidiaries of Borrower as of the applicable date of
measurement shall be excluded in their entirety. In addition, for purposes of
calculating the financing covenants set forth in Section 7.14 at any time when
the balance of the Revolving Loans is zero or the Revolving Loan Commitments
have terminated, if the amount included in Consolidated EBITDA that is
attributable to any one Portfolio Company, or any group of Portfolio Companies
operating in the same business industry, exceeds 35%, then any such excess
amounts shall be excluded from such amount of Consolidated EBITDA for purposes
of such calculations of the financial covenants.
     10.4. Costs; Expenses.
          Borrower agrees to pay on demand all reasonable out-of-pocket costs
and expenses of Agent (including Legal Costs) in connection with the
preparation, execution, syndication, delivery and administration (including
perfection and protection of Collateral) of this Agreement, the other Loan

-65-



--------------------------------------------------------------------------------



 



Documents and all other documents provided for herein or delivered or to be
delivered hereunder or in connection herewith (including any proposed or actual
amendment, supplement or waiver to any Loan Document), and all reasonable
out-of-pocket costs and expenses (including Legal Costs) incurred by Agent and
each Lender after an Event of Default in connection with the collection of the
Obligations and enforcement of this Agreement, the other Loan Documents or any
such other documents. In addition, Borrower agrees to pay, and to save Agent and
Lenders harmless from all liability for, any fees of Borrower’s auditors in
connection with any reasonable exercise by Agent and Lenders of their rights
pursuant to Section 6.2. All Obligations provided for in this Section 10.4 shall
survive repayment of the Loans, cancellation of the Notes, expiration or
termination of the Letters of Credit and termination of this Agreement).
     10.5. Indemnification by Borrower.
          In consideration of the execution and delivery of this Agreement by
Agent and Lenders and the agreement to extend the Loans and Commitments provided
hereunder, Borrower hereby agrees to indemnify, exonerate and hold Agent, each
Lender and each of the officers, directors, employees, Affiliates and agents of
Agent and each Lender (each a “Lender Party”) free and harmless from and against
any and all actions, causes of action, suits, losses, liabilities, damages and
expenses, including Legal Costs (collectively, the “Indemnified Liabilities”),
incurred by Lender Parties or any of them as a result of, or arising out of, or
relating to (a) any tender offer, merger, purchase of equity interests, purchase
of assets (including the Related Transactions) or other similar transaction
financed or proposed to be financed in whole or in part, directly or indirectly,
with the proceeds of any of the Loans, (b) the use, handling, release, emission,
discharge, transportation, storage, treatment or disposal of any Hazardous
Substance at any property owned or leased by Borrower or any Subsidiary, (c) any
violation of any Environmental Laws with respect to conditions at any property
owned or leased by Borrower or any Subsidiary or the operations conducted
thereon, (d) the investigation, cleanup or remediation of offsite locations at
which Borrower or any Subsidiary or their respective predecessors are alleged to
have directly or indirectly disposed of Hazardous Substances or (e) the
execution, delivery, performance (including without limitation the funding of
extensions of credit hereunder and the subsequent utilization thereof by
Borrower) or enforcement of this Agreement or any other Loan Document by any
Lender Party, except to the extent any such Indemnified Liabilities result from
the applicable Lender Party’s own gross negligence or willful misconduct as
determined by a court of competent jurisdiction. If and to the extent that the
foregoing undertaking may be unenforceable for any reason, Borrower hereby
agrees to make the maximum contribution to the payment and satisfaction of each
of the Indemnified Liabilities which is permissible under applicable law. All
Obligations provided for in this Section 10.5 shall survive repayment of the
Loans, cancellation of the Notes, expiration or termination of the Letters of
Credit, any foreclosure under, or any modification, release or discharge of, any
or all of the Collateral Documents, termination of the Revolving Commitments and
termination of this Agreement.
     10.6. Marshaling; Payments Set Aside.
          Neither Agent nor any Lender shall be under any obligation to marshal
any assets in favor of Borrower or any other Person or against or in payment of
any or all of the Obligations. To the extent that Borrower makes a payment or
payments to Agent or any Lender, or Agent or any Lender enforces its Liens or
exercises its rights of set-off, and such payment or payments or the proceeds of
such enforcement or set-off or any part thereof are subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by Agent or any Lender in its
discretion) to be repaid to a trustee, receiver or any other party in connection
with any bankruptcy, insolvency or similar proceeding, or otherwise, then (a) to
the extent of such recovery, the obligation hereunder or part thereof originally
intended to be satisfied shall be revived and continued in full force and effect
as if such payment had not been made or such enforcement or setoff had not
occurred

-66-



--------------------------------------------------------------------------------



 



and (b) each Lender severally agrees to pay to Agent upon demand its ratable
share of the total amount so recovered from or repaid by Agent to the extent
paid to such Lender.
     10.7. Nonliability of Lenders.
          The relationship between Borrower on the one hand and Lenders and
Agent on the other hand shall be solely that of borrower and lender. Neither
Agent nor any Lender shall have any fiduciary responsibility to Borrower.
Neither Agent nor any Lender undertakes any responsibility to Borrower to review
or inform Borrower of any matter in connection with any phase of Borrower’s
business or operations. Execution of this Agreement by Borrower constitutes a
full, complete and irrevocable release of any and all claims which Borrower may
have at law or in equity in respect of all prior discussions and understandings,
oral or written, relating to the subject matter of this Agreement and the other
Loan Documents. Neither Agent nor any Lender shall have any liability with
respect to, and Borrower hereby waives, releases and agrees not to sue for, any
special, indirect, punitive or consequential damages or liabilities.
     10.8. Assignments; Participations.
     10.8.1. Assignments.
          (a) Any Lender may at any time assign to one or more Persons (any such
Person, an “Assignee”) all or any portion of such Lender’s Loans and Revolving
Loan Commitments, with the prior written consent of Agent, Issuing Lender and,
so long as no Event of Default exists, Borrower (which consents shall not be
unreasonably withheld or delayed and shall not be required for an assignment by
a Lender to a Lender or an Affiliate of a Lender or an Approved Fund). Except as
Agent may otherwise agree, any such assignment (other than any assignment by a
Lender to a Lender or an Affiliate of a Lender or an Approved Fund) shall be in
a minimum aggregate amount equal to $5,000,000 or, if less, the Revolving Loan
Commitment or the principal amount of the Loan being assigned. Borrower and
Agent shall be entitled to continue to deal solely and directly with such Lender
in connection with the interests so assigned to an Assignee until Agent shall
have received and accepted an effective Assignment Agreement executed, delivered
and fully completed by the applicable parties thereto and a processing fee of
$3,500 to be paid by the Lender to whom such interest is assigned; provided,
that no such fee shall be payable in connection with any assignment by a Lender
to a Lender or an Affiliate of a Lender or an Approved Fund. Any attempted
assignment not made in accordance with this Section 10.8.1 shall be treated as
the sale of a participation under Section 10.8.2. Borrower shall be deemed to
have granted its consent to any assignment requiring its consent hereunder
unless Borrower has expressly objected to such assignment within three Business
Days after notice thereof.
          (b) From and after the date on which the conditions described above
have been met, (i) such Assignee shall be deemed automatically to have become a
party hereto and, to the extent that rights and obligations hereunder have been
assigned to such Assignee pursuant to such Assignment Agreement, shall have the
rights and obligations of a Lender hereunder and (ii) the assigning Lender, to
the extent that rights and obligations hereunder have been assigned by it
pursuant to such Assignment Agreement, shall be released from its rights (other
than its indemnification rights) and obligations hereunder. Upon the request of
the Assignee (and, as applicable, the assigning Lender) pursuant to an effective
Assignment Agreement, Borrower shall execute and deliver to Agent for delivery
to the Assignee (and, as applicable, the assigning Lender) a Note in the
principal amount of the Assignee’s Pro Rata Share of the Revolving Loan
Commitments (and, as applicable, a Note in the principal amount of the Pro Rata
Share of the Revolving Loan Commitments retained by the assigning Lender). Each
such Note shall be dated the effective date of such assignment. Upon receipt by
the assigning Lender of such Note, the assigning Lender shall return to Borrower
any prior Note held by it.

-67-



--------------------------------------------------------------------------------



 



          (c) Agent, acting solely for this purpose as an agent of Borrower,
shall maintain at one of its offices in the United States a copy of each
Assignment Agreement delivered to it and a register for the recordation of the
names and addresses of each Lender, and the Revolving Loan Commitments of, and
principal amount of the Loans owing to, such Lender pursuant to the terms
hereof. The entries in such register shall be conclusive, and Borrower, Agent
and Lenders may treat each Person whose name is recorded therein pursuant to the
terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. Such register shall be available for
inspection by Borrower and any Lender, at any reasonable time upon reasonable
prior notice to Agent.
          (d) Notwithstanding the foregoing provisions of this Section 10.8.1 or
any other provision of this Agreement, any Lender may at any time assign all or
any portion of its Loans and its Note (i) as collateral security to a Federal
Reserve Bank or, as applicable, to such Lender’s trustee for the benefit of its
investors (but no such assignment shall release any Lender from any of its
obligations hereunder) and (ii) to (w) an Affiliate of such Lender which is at
least 50% owned (directly or indirectly) by such Lender or by its direct or
indirect parent company, (x) its direct or indirect parent company, (y) to one
or more other Lenders or (z) to a Approved Fund.
     10.8.2. Participations.
          Any Lender may at any time sell to one or more Persons participating
interests in its Loans, Revolving Loan Commitments or other interests hereunder
(any such Person, a “Participant”). In the event of a sale by a Lender of a
participating interest to a Participant, (a) such Lender’s obligations hereunder
shall remain unchanged for all purposes, (b) Borrower and Agent shall continue
to deal solely and directly with such Lender in connection with such Lender’s
rights and obligations hereunder and (c) all amounts payable by Borrower shall
be determined as if such Lender had not sold such participation and shall be
paid directly to such Lender. No Participant shall have any direct or indirect
voting rights hereunder except with respect to any event described in
Section 10.1 expressly requiring the unanimous vote of all Lenders or, as
applicable, all affected Lenders. Each Lender agrees to incorporate the
requirements of the preceding sentence into each participation agreement which
such Lender enters into with any Participant. Borrower agrees that if amounts
outstanding under this Agreement are due and payable (as a result of
acceleration or otherwise), each Participant shall be deemed to have the right
of set-off in respect of its participating interest in amounts owing under this
Agreement and with respect to any Letter of Credit to the same extent as if the
amount of its participating interest were owing directly to it as a Lender under
this Agreement; provided that such right of set-off shall be subject to the
obligation of each Participant to share with Lenders, and Lenders agree to share
with each Participant, as provided in Section 2.12.5. Borrower also agrees that
each Participant shall be entitled to the benefits of Section 3 as if it were a
Lender (provided that no Participant shall receive any greater compensation
pursuant to Section 3 than would have been paid to the participating Lender if
no participation had been sold).
     10.9. Confidentiality.
          Agent and each Lender agree to use commercially reasonable efforts
(equivalent to the efforts Agent or such Lender applies to maintain the
confidentiality of its own confidential information) to maintain as confidential
all information provided to them by Borrower and designated as confidential,
except that Agent and each Lender may disclose such information (a) to Persons
employed or engaged by Agent or such Lender or any of their Affiliates
(including collateral managers of Lenders) in evaluating, approving, structuring
or administering the Loans and the Revolving Loan Commitments; (b) to any
assignee or participant or potential assignee or participant that has agreed to
comply with the covenant contained in this Section 10.9 (and any such assignee
or participant or potential assignee or participant may disclose such
information to Persons employed or engaged by them as described in clause
(a) above); (c) as required or requested by any federal or state regulatory
authority or examiner, or any insurance industry association, or as reasonably
believed by Agent or such Lender to be compelled by any court

-68-



--------------------------------------------------------------------------------



 



decree, subpoena or legal or administrative order or process; (d) as, on the
advice of Agent’s or such Lender’s counsel, is required by law; (e) in
connection with the exercise of any right or remedy under the Loan Documents or
in connection with any litigation to which Agent or such Lender is a party;
(f) to any nationally recognized rating agency or investor of a Lender that
requires access to information about a Lender’s investment portfolio in
connection with ratings issued or investment decisions with respect to such
Lender; (g) that ceases to be confidential through no fault of Agent or any
Lender; (h) to a Person that is an investor or prospective investor in a
Securitization that agrees that its access to information regarding Borrower and
the Loans and Revolving Loan Commitments is solely for purposes of evaluating an
investment in such Securitization and who agrees to treat such information as
confidential; or (i) to a Person that is a trustee, collateral manager,
servicer, noteholder or secured party in a Securitization in connection with the
administration, servicing and reporting on the assets serving as collateral for
such Securitization. For purposes of this Section, “Securitization” means a
public or private offering by a Lender or any of its Affiliates or their
respective successors and assigns, of securities which represent an interest in,
or which are collateralized, in whole or in part, by the Loans or the Revolving
Loan Commitments. Notwithstanding the foregoing, Borrower consents to the
publication by Agent or any Lender of a tombstone or similar advertising
material relating to the financing transactions contemplated by this Agreement,
and Agent reserves the right to provide to industry trade organizations
information necessary and customary for inclusion in league table measurements.
     10.10. Captions.
          Captions used in this Agreement are for convenience only and shall not
affect the construction of this Agreement.
     10.11. Nature of Remedies.
          All Obligations of Borrower and rights of Agent and Lenders expressed
herein or in any other Loan Document shall be in addition to and not in
limitation of those provided by applicable law. No failure to exercise and no
delay in exercising, on the part of Agent or any Lender, any right, remedy,
power or privilege hereunder, shall operate as a waiver thereof; nor shall any
single or partial exercise of any right, remedy, power or privilege hereunder
preclude any other or further exercise thereof or the exercise of any other
right, remedy, power or privilege.
     10.12. Counterparts.
          This Agreement may be executed in any number of counterparts and by
the different parties hereto on separate counterparts and each such counterpart
shall be deemed to be an original, but all such counterparts shall together
constitute but one and the same Agreement. Receipt by telecopy of any executed
signature page to this Agreement or any other Loan Document shall constitute
effective delivery of such signature page.
     10.13. Severability.
          The illegality or unenforceability of any provision of this Agreement
or any instrument or agreement required hereunder shall not in any way affect or
impair the legality or enforceability of the remaining provisions of this
Agreement or any instrument or agreement required hereunder.
     10.14. Entire Agreement.
          This Agreement, together with the other Loan Documents, embodies the
entire agreement and understanding among the parties hereto and supersedes all
prior or contemporaneous agreements and understandings of such Persons, verbal
or written, relating to the subject matter hereof and thereof (except

-69-



--------------------------------------------------------------------------------



 



as relates to the fees described in Section 2.8.3) and any prior arrangements
made with respect to the payment by Borrower of (or any indemnification for) any
fees, costs or expenses payable to or incurred (or to be incurred) by or on
behalf of Agent or Lenders.
     10.15. Successors; Assigns.
          This Agreement shall be binding upon Borrower, Lenders and Agent and
their respective successors and assigns, and shall inure to the benefit of
Borrower, Lenders and Agent and the successors and assigns of Lenders and Agent.
No other Person shall be a direct or indirect legal beneficiary of, or have any
direct or indirect cause of action or claim in connection with, this Agreement
or any of the other Loan Documents. Borrower may not assign or transfer any of
its rights or Obligations under this Agreement without the prior written consent
of Agent and each Lender.
     10.16. Governing Law.
          THIS AGREEMENT AND EACH NOTE SHALL BE A CONTRACT MADE UNDER AND
GOVERNED BY THE INTERNAL LAWS OF THE STATE OF ILLINOIS APPLICABLE TO CONTRACTS
MADE AND TO BE PERFORMED ENTIRELY WITHIN SUCH STATE, WITHOUT REGARD TO CONFLICT
OF LAWS PRINCIPLES.
     10.17. Forum Selection; Consent to Jurisdiction.
          ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER, OR IN
CONNECTION WITH THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, SHALL BE BROUGHT AND
MAINTAINED EXCLUSIVELY IN THE COURTS OF THE STATE OF ILLINOIS OR IN THE UNITED
STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF ILLINOIS; PROVIDED THAT ANY
SUIT SEEKING ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY BE
BROUGHT, AT AGENT’S OPTION, IN THE COURTS OF ANY JURISDICTION WHERE SUCH
COLLATERAL OR OTHER PROPERTY MAY BE FOUND. BORROWER HEREBY EXPRESSLY AND
IRREVOCABLY SUBMITS TO THE JURISDICTION OF THE COURTS OF THE STATE OF ILLINOIS
AND OF THE UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF ILLINOIS
FOR THE PURPOSE OF ANY SUCH LITIGATION AS SET FORTH ABOVE. BORROWER FURTHER
IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS BY REGISTERED MAIL, POSTAGE
PREPAID, OR BY PERSONAL SERVICE WITHIN OR WITHOUT THE STATE OF ILLINOIS.
BORROWER HEREBY EXPRESSLY AND IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY LAW, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING
OF VENUE OF ANY SUCH LITIGATION BROUGHT IN ANY SUCH COURT REFERRED TO ABOVE AND
ANY CLAIM THAT ANY SUCH LITIGATION HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.
     10.18. Waiver of Jury Trial.
          EACH OF BORROWER, AGENT AND EACH LENDER HEREBY WAIVES ANY RIGHT TO A
TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS UNDER
THIS AGREEMENT, ANY NOTE, ANY OTHER LOAN DOCUMENT AND ANY AMENDMENT, INSTRUMENT,
DOCUMENT OR AGREEMENT DELIVERED OR WHICH MAY IN THE FUTURE BE DELIVERED IN
CONNECTION HEREWITH OR THEREWITH OR ARISING FROM ANY LENDING RELATIONSHIP
EXISTING IN CONNECTION WITH ANY OF THE FOREGOING, AND AGREES THAT ANY SUCH
ACTION OR PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY.

-70-



--------------------------------------------------------------------------------



 



     10.19. USA PATRIOT Act Notification.
          Agent (for itself and not on behalf of any Lender) and each Lender
hereby notifies Borrower that pursuant to the requirements of the USA PATRIOT
Act, it is required to obtain, verify and record certain information and
documentation that identifies Borrower, which information includes the name and
address of Borrower and such other information that will allow Administrative
Agent or such Lender, as applicable, to identify Borrower in accordance with the
USA PATRIOT Act.
[signature pages follow]

-71-



--------------------------------------------------------------------------------



 



          The parties hereto have caused this Agreement to be duly executed and
delivered by their duly authorized officers as of the date first set forth
above.
[See signature blocks to Third Amendment to Credit
Agreement, to which this document is attached]

-72-



--------------------------------------------------------------------------------



 



ANNEX I
Commitments and Pro Rata Shares

                                                      Term Loan        
Revolving Loan           Commitment     Lender   Commitment Amount   Pro Rata
Share   Amount   Pro Rata Share
Madison Capital Funding LLC
  $ 20,000,000       6.2 %   $ 138,070,000       92.0 %
First Tennessee Bank National Association
  $ 15,000,000       4.6 %   $ 0       0 %
Allied Irish Banks, P.L.C.
  $ 10,000,000       3.1 %   $ 0       0 %
Fifth Third Bank
  $ 45,000,000       13.8 %   $ 0       0 %
Allied Capital Corporation
  $ 25,000,000       7.7 %   $ 0       0 %
Golub Capital Master Funding LLC
  $ 10,000,000       3.1 %   $ 0       0 %
The Prudential Insurance Company of America
  $ 35,000,000       10.8 %   $ 0       0 %
The CIT Group/Business Credit, Inc.
  $ 25,000,000       7.5 %   $ 0       0 %
U.S. Bank National Association
  $ 35,000,000       10.8 %   $ 0       0 %
SunTrust Bank
  $ 25,000,000       7.7 %   $ 0       0 %
Branch Banking and Trust Company
  $ 25,000,000       7.7 %   $ 0       0 %

I-1



--------------------------------------------------------------------------------



 



                                                      Term Loan        
Revolving Loan           Commitment     Lender   Commitment Amount   Pro Rata
Share   Amount   Pro Rata Share
The PrivateBank and Trust Company
  $ 20,000,000       6.2 %   $ 0       0 %
CITIBANK, N.A.
  $ 15,000,000       4.6 %   $ 0       0 %
HSBC Bank USA, National Association
  $ 10,000,000       3.1 %   $ 0       0 %
GoldenTree Capital Opportunities, L.P.
  $ 0       0 %   $ 5,020,000       3.3 %
GoldenTree Capital Solutions Fund Financing
  $ 0       0 %   $ 6,910,000       4.6 %
NewStar CP Funding LLC
  $ 10,000,000       3.1 %   $ 0       0 %
 
                               
TOTALS
  $ 325,000,000       100 %   $ 150,000,000       100 %

I-2



--------------------------------------------------------------------------------



 



Annex II
Addresses

      Compass Group Diversified Holdings LLC 61 Wilton Road 2nd Floor Westport,
Connecticut 06880
Attention:
  Chief Financial Officer
Telecopy:
  (203) 221-8253 
 
    Madison Capital Funding LLC, as Agent and a Lender
 
    Address for Notices:
 
    30 South Wacker Drive Suite 3700 Chicago, Illinois 60606
Attention:
  Account Manager for Compass Group
Telephone:
  (312) 596-6900 
Telecopy:
  (312) 596-6950 
 
    Address for Payments:
 
   
Bank:
  JPMorgan Chase Bank, N.A.
ABA #:
  021000021 
Account #:
  304938610 
Reference:
  Madison Capital Funding LLC
Address:
  New York, NY

II-1



--------------------------------------------------------------------------------



 



      First Tennessee Bank National Association,
as a Lender
 
    Address for Notices:
 
    301 N. Main Street, Suite 2010 Winston-Salem, NC 27101
Attention:
  Alex Turner
Telephone:
  (336) 725-3132 
Telecopy:
  (336) 703-9784 
 
    Address for Payments:
 
   
Bank:
  First Tennessee Bank, NA, Memphis, TN
ABA #:
  084000026 
Account Name:
  Bank Secrecy
Account #:
  114174 3645 
Reference:
  Compass Group Diversified Holdings LLC Attn: Helen Lowder @ 336-725-3156
 
    Allied Irish Banks, P.L.C., as a Lender
 
    Address for Notices: 405 Park Avenue 4th Floor New York, NY 10022
Attention:
  Joanne Gibson
Telephone:
  (212) 515-6778 
Telecopy:
  (212) 339-8325 
 
    Address for Payments:
 
   
Bank:
  JP Morgan Chase, New York
ABA #:
  021000021 
Swift:
  CHAS US33 
Account Name:
  AIB Global Treasury
Account #:
  001 1 907599 
Reference:
  CBNA Leverage Team (Compass Group Diversified Holdings LLC)
 
    Fifth Third Bank, as a Lender
 
    Address for Notices:
222 South Riverside Plaza Suite 3300

II-2



--------------------------------------------------------------------------------



 



      Chicago, IL 60606
Attention:
  Philip Renwick
Telephone:
  (312) 704-7349 
Telecopy:
  (312) 704-4374 
 
    Address for Payments:
 
   
Bank:
  Fifth Third Bank
ABA #:
  042000314 
Account Name:
  Commercial Loan Wires
Account #:
  89922553 
Reference:
  Compass Group Diversified Holdings LLC
 
    Allied Capital Corporation, as a Lender
 
    Address for Notices:
 
    520 Madison Avenue New York NY 10022
Attention:
  Eric Groberg
Telephone:
  (212) 822-7846 
Telecopy:
  (212) 822-7851 
 
    Address for Payments:
 
   
Bank:
  Bank of America
ABA #:
  026-009-593 
Account #:
  003931037398 
Reference:
  Allied Capital Depository Clearing
 
    Golub Capital Master Funding LLC, as a Lender
 
    Address for Notices:
 
    551 Madison Avenue 6th Floor New York, NY 10022
Attention:
  Greg Robbins
Telephone:
  (212) 660-7274 
Telecopy:
  (212) 750-5505 
 
    Address for Payments:
 
   
Bank:
  U.S. Bank N.A., Boston, MA
ABA #:
  091-000-022 

II-3



--------------------------------------------------------------------------------



 



     
For Credit to:
  Golub Capital Master Funding LLC
Account #:
  1047-9006-3846 
Reference:
  Compass
 
    The Prudential Insurance Company of America, as a Lender
 
    Address for Notices:
 
    1114 Avenue of the Americas 30th Floor New York, New York 10036
Attention:
  Yvonne Guajardo
Telephone:
  (212) 626-2050 
Telecopy:
  (212) 626-2077 
 
    Address for Payments:
 
   
Bank:
  JPMorgan Chase Bank
ABA #:
  021000021 
Account #:
  P86188 
Reference:
  Prudential Managed
Address:
  New York, New York
 
    The CIT Group/Business Credit, Inc., as a Lender
 
    Address for Notices: 900 Ashwood Parkway Suite 610 Atlanta, Georgia 30338
Attention:
  Ken Butler
Telephone:
  (770) 522-7685 
Telecopy:
  (770) 522-7673 
 
    Address for Payments:
Bank:
  JPMorgan Chase Bank
ABA #:
  021000021 
Account #:
  144064425 
Reference:
  Compass Diversified Holdings LLC
Address:
  New York, New York
 
    U.S. Bank National Association, as a Lender

II-4



--------------------------------------------------------------------------------



 



      Address for Notices:
 
    1420 Fifth Avenue 7th Floor Seattle, Washington 98101
Attention:
  Jason C. Nadler
Telephone:
  (206) 587-5266 
Telecopy:
  (206) 344-3646 
 
    Address for Payments:
 
   
Bank:
  U.S. Bank National Association
ABA #:
  081000210 
Account #:
  00018641540800 
Reference:
  CODI
 
    SunTrust Bank, as a Lender
 
    Address for Notices:
 
    303 Peachtree Street 10th Floor Atlanta, GA 30308
Attention:
  Van Knick
Telephone:
  (404) 813-0223 
Telecopy:
  (404) 588-8505 
 
    Address for Payments:
 
   
Bank:
  SunTrust Bank, Atlanta, GA
ABA #:
  061000104 
Account Name:
  Wire Clearing General
Account #:
  9088000112 
Reference:
  Compass Group Diversified Holdings LLC
Attn:
  Suzie Tyler
 
    Branch Banking and Trust Company, as a Lender
 
    Address for Notices:
 
    200 West 2nd Street 16th Floor Winston Salem, NC 27101
Attention:
  Greg Drabik
Telephone:
  (336) 733-2730 
Telecopy:
  (336) 733-2740 

II-5



--------------------------------------------------------------------------------



 



      Address for Payments:
 
   
Bank:
  Branch Banking and Trust Company, Wilson, NC
ABA #:
  053101121 
Account Name:
  Compass Group Diversified Holdings LLC
Account #:
  4990024761 
Reference:
  Compass Group Diversified Holdings LLC Attn: Beth Cook
 
    The PrivateBank and Trust Company, as a Lender
 
    Address for Notices:
 
    70 West Madison, Suite 200 Chicago, IL 60602
Attention:
  Sam L. Dendrinos
Telephone:
  (312) 564-1231 
Telecopy:
  (312) 576-7504 
 
    Address for Payments:
 
   
Bank:
  The PrivateBank and Trust Company
ABA #:
  071006486 
Account #:
                      
Reference:
  Compass Diversified Holdings
 
    CITIBANK, N.A., as a Lender
 
    Address for Notices: 390 Greenwich Street 1st Floor New York, NY 10013
Attention:
  Carl Cho
Telephone:
  (213) 723-9295 
Telecopy:
                      
 
    Address for Payments:
 
   
Bank:
  CitiBank North American
ABA #:
  021000089 
Account Name:
  PMM Houston
Account #:
  39041387 
Reference:
  Compass Group
Attn:
  Theresa Mistretta

II-6



--------------------------------------------------------------------------------



 



      HSBC Bank USA, National Association, as a Lender
 
    Address for Notices:
 
    8 Sound Shore Drive Greenwich, CT 06830
Attention:
  Melinda A. White
Telephone:
  (203) 863-5447 
Telecopy:
  (203) 863-5459 
 
    Address for Payments:
 
   
Bank:
  HSBC Bank USA, NA, New York, NY
ABA #:
  021001088 
Account Name:
  Syndication
Account #:
  01-940503 
Reference:
  Compass Group Diversified Holdings LLC
 
    GoldenTree Capital Opportunities, L.P., as a Lender
 
    Address for Notices:
 
    300 Park Avenue 21st Floor New York, NY 10022
Attention:
                      
Telephone:
                      
Telecopy:
                      
 
    Address for Payments:
 
   
Bank:
  The Bank of New York, Houston, TX 77002
ABA #:
  021-000-018 
Account Name:
  The Bank of New York
Account #:
  211551 
Sub-Account Name:
  GoldenTree Capital Opportunities
Sub-Account #:
  774605 
Reference:
  Compass Group Diversified Holdings LLC
 
    Attn: Joanna Willars
 
    GoldenTree Capital Solutions Fund Financing, as a Lender
 
    Address for Notices:
 
    300 Park Avenue

II-7



--------------------------------------------------------------------------------



 



      21st Floor New York, NY 10022
Attention:
                      
Telephone:
                      
Telecopy:
                      
 
    Address for Payments:
 
   
Bank:
  The Bank of New York, Houston, TX 77002
ABA #:
  021-000-018 
Account Name:
  The Bank of New York
Account #:
  GLA211551 
Sub-Account Name:
  GoldenTree Capital Solutions Fund Financing
Sub-Account #:
  774491 
Reference:
  Compass Group Diversified Holdings LLC Attn: Bobbi Pfleger
 
    NewStar CP Funding LLC, as a Lender
 
    Address for Notices:
 
    500 Boylston Street Suite 1600 Boston, MA 02116
Attention:
  Bill Latham
Telephone:
  (617) 848-2500 
Telecopy:
  (214) 291-4349 
 
    Address for Payments:
 
   
Bank:
  Wachovia Bank, N.A., Charlotte, NC
ABA #:
  031-201-467 
Account Name:
  NewStar Concentration LLC
Account #:
  200032625215 
Reference:
  Compass Group Diversified Holdings LLC

II-8



--------------------------------------------------------------------------------



 



Annex III
Conditions Precedent to Permitted Eligible Acquisitions
          (1) Agent and Lenders shall receive not less than fifteen Business
Days’ prior written notice of such Acquisition, which notice shall include a
reasonably detailed description of the proposed terms of such Acquisition, and
shall receive not less than 5 Business Days’ prior to the consummation of such
Acquisition substantially final versions of the primary acquisition documents
(including the purchase agreement and any Intercompany Debt Documents) to be
executed in connection with such Acquisition;
          (2) such Acquisition shall not be hostile and shall have been approved
by the board of directors (or other similar body) and/or the stockholders or
other equityholders of the Target;
          (3) no Default or Event of Default is in existence or would occur
after giving effect to such Acquisition;
          (4) (i) Agent shall have received an updated Availability Certificate
prepared on a pro forma basis after giving effect to the consummation of the
Acquisition and the incurrence of any Loans, other Debt or Contingent
Obligations in connection therewith, and (ii) Borrowing Availability immediately
after consummation of the Acquisition and the incurrence of any Loans, other
Debt or Contingent Obligations in connection therewith, shall be an amount equal
to or greater than the product of (x) Consolidated EBITDA for the twelve month
period ending on the last day of the most recently ended month for which
financial statements have been delivered to Agent in accordance with the
provisions of this Agreement (calculated on a pro forma basis after giving
effect to the Pro Forma EBITDA of the Target) times (y) 0.25;
          (5) after giving effect to such Acquisition and the incurrence of any
Loans, other Debt or Contingent Obligations in connection therewith, Borrower
shall be in compliance on a pro forma basis with the covenants set forth in
Section 7.14 recomputed for the most recent Computation Period of Borrower for
which information is available regarding the business being acquired;
          (6) such Acquisition shall only involve a Target organized within the
United States or Canada (excluding the province of Quebec) and/or business and
assets located in the United States or Canada (excluding the province of
Quebec); provided, that (i) with respect to any such Target, business or assets
located in Canada (excluding the province of Quebec), Agent shall be reasonably
satisfied that the Liens granted by such Target, or in such business or assets,
as applicable, in satisfaction of the requirements of clause (14) below, are
valid and enforceable in all respects and (ii) the provisions of this paragraph
shall not apply to add-on Acquisitions of Targets and/or businesses and assets
outside of the United States or Canada (excluding the province of Quebec) so
long as Agent has received financial data that is reasonably acceptable to Agent
which demonstrates that, after giving effect to any such add-on Acquisition, no
more than 10% of the aggregate amount of Existing Portfolio Company EBITDA or
New Portfolio Company EBITDA (as applicable) of such Portfolio Company is
attributable to Subsidiaries, businesses and assets outside of the United States
and Canada (excluding the province of Quebec);
          (7) the business of the Target would not subject Agent or any Lender
to regulatory or third party approvals in connection with the exercise of its
rights and remedies under this Agreement or any other Loan Documents other than
approvals applicable to the exercise of such rights and remedies with respect to
Borrower prior to such Acquisition;
          (8) Agent and Lenders shall have received (w) a general description of
(i) the Target’s business, (ii) the Target’s competitive position within the
Target’s industry, (iii) material

III-1



--------------------------------------------------------------------------------



 



agreements binding upon the Target or any of its personal or real property and,
if requested by Agent, copies of such material agreements and (iv) pending
material litigation involving the Target; (x) background checks with respect to
the management of the Target, (y) environmental reports and related information
regarding any property owned, leased or otherwise used by the Target; and
(z) any other material due diligence information or investigation with respect
to the Target that is reasonably required by Agent, which, in the case of the
foregoing clauses (x) and (y), shall be prepared by Acceptable Professionals and
in form and substance reasonably satisfying Agent that no Material Adverse
Effect would be caused by, or would exist after giving effect to, the proposed
Acquisition;
          (9) with respect to any Acquisition that is an add-on acquisition by a
Portfolio Company, the Target in such Acquisition shall comprise a business of
the type engaged in by such acquiring Portfolio Company;
          (10) Agent and Lenders shall have received a financial due diligence
report with respect to the Target from an Approved Professional, inclusive of a
quality of earnings assessment and a calculation of the Pro Forma EBITDA for the
Target;
          (11) the Target must have had a positive Pro Forma EBITDA on a
cumulative basis for the immediately preceding four fiscal quarters;
          (12) Agent and Lenders shall receive evidence that the Target has in
place, with financially sound and reputable insurers, public liability, property
damage and business interruption insurance with respect to its business and
properties against loss or damage of the kinds customarily carried or maintained
by Persons of established reputation engaged in similar businesses and in
commercial reasonable amounts;
          (13) the acquisition documents governing such Acquisition shall permit
the collateral assignment by Borrower of its rights under such acquisition
documents to Agent as security for the Obligations and for Agent’s reliance on
any legal opinions rendered in connection with such Acquisition, and Borrower
shall have executed and delivered to Agent a collateral assignment of its rights
under such acquisition documents to Agent that is reasonably satisfactory to
Agent in form and content;
          (14) there shall be no Debt incurred or assumed in connection with
such Acquisition other than Revolving Loans funded to Borrower under this
Agreement, Qualified Intercompany Debt incurred by the applicable Target and
Indebtedness permitted under Section 7.1(b);
          (15) to the extent that any investments of Qualified Intercompany Debt
are made in the Target in connection with such Acquisition, (i) such Debt shall
be evidenced by Qualified Intercompany Debt Documents pursuant to which, among
other things, a perfected, first-priority Lien has been granted to Borrower in
substantially all of the assets of and equity interests in such Target
(regardless of where such Target is organized) in accordance with the definition
of the term Qualified Intercompany Debt Documents; and (ii) Agent shall have
received projections and other financial data reasonably acceptable to Agent
which demonstrates that, after giving effect to such Debt investments, (x) such
Target is Solvent and (y) the Portfolio Company Leverage Ratio for such Target
would not be greater than 5.00;
          (16) all material consents necessary for such Acquisition (including
such consents as the Agent deems reasonably necessary) have been acquired and
such Acquisition is consummated in accordance with the applicable acquisition
documents and applicable law; and

III-2



--------------------------------------------------------------------------------



 



          (17) promptly after obtaining knowledge thereof, Borrower shall
provide notice of any material change to any of the documents or information
previously provided pursuant to clauses (1) through (16) above.

III-3



--------------------------------------------------------------------------------



 



Annex IV
Conditions Precedent to Permitted Ineligible Acquisitions
          (1) Agent and Lenders shall receive not less than fifteen Business
Days’ prior written notice of such Acquisition, which notice shall include a
reasonably detailed description of the proposed terms of such Acquisition, and
shall receive not less than 5 Business Days’ prior to the consummation of such
Acquisition substantially final versions of the primary acquisition documents
(including the purchase agreement and any Intercompany Debt Documents) to be
executed in connection with such Acquisition;
          (2) such Acquisition shall not be hostile and shall have been approved
by the board of directors (or other similar body) and/or the stockholders or
other equityholders of the Target;
          (3) no Default or Event of Default is in existence or would occur
after giving effect to such Acquisition;
          (4) (i) Agent shall have received an updated Availability Certificate
prepared on a pro forma basis after giving effect to the consummation of the
Acquisition and the incurrence of any Loans, other Debt or Contingent
Obligations in connection therewith, and (ii) Borrowing Availability immediately
after consummation of the Acquisition and the incurrence of any Loans, other
Debt or Contingent Obligations in connection therewith, shall be an amount equal
to or greater than the product of (x) Consolidated EBITDA for the twelve month
period ending on the last day of the most recently ended month for which
financial statements have been delivered to Agent in accordance with the
provisions of this Agreement (calculated on a pro forma basis after giving
effect to the Pro Forma EBITDA of the Target) times (y) 0.25;
          (5) after giving effect to such Acquisition and the incurrence of any
Loans, other Debt or Contingent Obligations in connection therewith, Borrower
shall be in compliance on a pro forma basis with the covenants set forth in
Section 7.14 recomputed for the most recent Computation Period of Borrower for
which information is available regarding the business being acquired;
          (6) the business of the Target would not subject Agent or any Lender
to regulatory or third party approvals in connection with the exercise of its
rights and remedies under this Agreement or any other Loan Documents other than
approvals applicable to the exercise of such rights and remedies with respect to
Borrower prior to such Acquisition;
          (7) Agent and Lenders shall have received (w) a general description of
(i) the Target’s business, (ii) the Target’s competitive position within the
Target’s industry, (iii) material agreements binding upon the Target or any of
its personal or real property and, if requested by Agent, copies of such
material agreements and (iv) pending material litigation involving the Target;
(x) background checks with respect to the management of the Target,
(y) environmental reports and related information regarding any property owned,
leased or otherwise used by the Target; and (z) any other material due diligence
information or investigation with respect to the Target that is reasonably
required by Agent, which, in the case of the foregoing clauses (x) and (y),
shall be prepared by Acceptable Professionals;
          (8) Agent and Lenders shall have received a financial due diligence
report with respect to the Target from an Approved Professional, inclusive of a
quality of earnings assessment and a calculation of the Pro Forma EBITDA for the
Target;

IV-1



--------------------------------------------------------------------------------



 



          (9) the acquisition documents governing such Acquisition, and the loan
documents governing any Debt investments made by Borrower in the applicable
Target, shall permit the collateral assignment by Borrower of its rights under
such acquisition documents to Agent as security for the Obligations, and for
Agent’s reliance on any legal opinions rendered in connection with such
Acquisition, and Borrower shall have executed and delivered to Agent a
collateral assignment of its rights under such documents to Agent that is
reasonably satisfactory to Agent in form and content;
          (10) all material consents necessary for such Acquisition (including
such consents as the Agent deems reasonably necessary) have been acquired and
such Acquisition is consummated in accordance with the applicable acquisition
documents and applicable law; and
          (11) promptly after obtaining knowledge thereof, Borrower shall
provide notice of any material change to any of the documents or information
previously provided pursuant to clauses (1) through (10) above.

IV-2



--------------------------------------------------------------------------------



 



Exhibit A
Form of Assignment Agreement
          This Assignment Agreement (this “Assignment Agreement”) is entered
into as of ________ by and between the Assignor named on the signature page
hereto (“Assignor”) and the Assignee named on the signature page hereto
(“Assignee”). Reference is made to the Credit Agreement dated as of November 21,
2006 (as amended or otherwise modified from time to time, the “Credit
Agreement”) among Compass Diversified Holdings LLC, a Delaware limited liability
company (“Borrower”), the financial institutions party thereto from time to
time, as Lenders, and Madison Capital Funding LLC, as Agent. Capitalized terms
used herein and not otherwise defined shall have the meanings assigned to them
in the Credit Agreement.
Assignor and Assignee agree as follows:
1. Assignor hereby sells and assigns to Assignee, and Assignee hereby purchases
and assumes from Assignor the interests set forth on the schedule attached
hereto, in and to Assignor’s rights and obligations under the Credit Agreement
and the other Loan Documents as of the Effective Date (as defined below). Such
purchase and sale is made without recourse, representation or warranty except as
expressly set forth herein.
2. Assignor (i) represents that as of the Effective Date, that it is the legal
and beneficial owner of the interests assigned hereunder free and clear of any
adverse claim, (ii) makes no other representation or warranty and assumes no
responsibility with respect to any statement, warranties or representations made
in or in connection with the Credit Agreement or the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Credit
Agreement, any Loan Documents or any other instrument or document furnished
pursuant thereto; and (iii) makes no representation or warranty and assumes no
responsibility with respect to the financial condition of Borrower or any other
Person or the performance or observance by Borrower or any other Person of its
Obligations under the Credit Agreement or the Loan Documents or any other
instrument or document furnished pursuant thereto.
3. Assignee (i) represents and warrants that it is legally authorized to enter
into this Assignment Agreement; (ii) confirms that it has received a copy of the
Credit Agreement, together with copies of the most recent financial statements
delivered pursuant thereto and such other documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
this Assignment Agreement; (iii) agrees that it will, independently and without
reliance upon Agent, Assignor or any other Lender and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit decisions in taking or not taking action under the Credit Agreement;
(iv) appoints and authorizes Agent to take such action as agent on its behalf
and to exercise such powers under the Credit Agreement as are delegated to Agent
by the terms thereof, together with such powers as are reasonably incidental
thereto; (v) agrees that it will perform in accordance with their terms all
obligations which by the terms of the Credit Agreement are required to be
performed by it as a Lender; (vi) represents that on the date of this Assignment
Agreement it is not presently aware of any facts that would cause it to make a
claim under the Credit Agreement; and (vii) if organized under the laws of a
jurisdiction outside the United States, attaches the forms prescribed by the
Internal Revenue Service of the United States, which have been duly executed,
certifying as to Assignee’s exemption from United States withholding taxes with
respect to all payments to be made to Assignee under the Agreement or such other
documents as are necessary to indicate that all such payments are subject to
such tax at a rate reduced by an applicable tax treaty.

A-1



--------------------------------------------------------------------------------



 



4. The effective date for this Assignment Agreement shall be as set forth on the
schedule attached hereto (the “Effective Date”). Following the execution of this
Assignment Agreement, it will be delivered to Agent for acceptance and recording
by Agent pursuant to the Credit Agreement.
5. Upon such acceptance and recording, from and after the Effective Date,
(i) Assignee shall be a party to the Credit Agreement and, to the extent
provided in this Assignment Agreement, have the rights and obligations of a
Lender thereunder and (ii) Assignor shall, to the extent provided in this
Assignment Agreement, relinquish its rights (other than indemnification rights)
and be released from its obligations under the Credit Agreement.
6. Upon such acceptance and recording, from and after the Effective Date, Agent
shall make all payments in respect of the interest assigned hereby (including
payments of principal, interest, fees and other amounts) to Assignee. Assignor
and Assignee shall make all appropriate adjustments in payments for periods
prior to the Effective Date with respect to the making of this assignment
directly between themselves.
7. THIS ASSIGNMENT AND ACCEPTANCE SHALL BE GOVERNED BY AND CONSTRUED AND
ENFORCED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF ILLINOIS, WITHOUT
REGARD TO CONFLICTS OF LAWS PRINCIPLES.
8. This Assignment may be executed in any number of counterparts and by the
different parties hereto on separate counterparts and each such counterpart
shall be deemed to be an original, but all such counterparts shall together
constitute but one and the same Assignment. Receipt by telecopy of any executed
signature page to this Assignment shall constitute effective delivery of such
signature page.

A-2



--------------------------------------------------------------------------------



 



     The parties hereto have caused this Agreement to be executed and delivered
as of the date first written above.

              ASSIGNOR:
 
           
 
 
       
 
  By:    
 
     
 
 
  Title:    
 
     
 
 
            ASSIGNEE:
 
           
 
 
       
 
  By:    
 
     
 
 
  Title:    
 
     
 
    [Consented to:
 
            [Madison Capital Funding LLC,
as Agent
 
       
 
  By:    
 
     
 
 
  Title:    ]
 
     
 
 
            [[Compass Group Diversified Holdings LLC]
 
       
 
  By:    
 
     
 
 
  Title:    ]
 
     
 

A-3



--------------------------------------------------------------------------------



 



Schedule to Assignment Agreement

         
Assignor:
       
 
 
 
   
Assignee:
       
 
 
 
   
Effective Date:
       
 
 
 
   

Credit Agreement dated as of November 21, 2006 among Compass Group Diversified
Holdings LLC, as Borrower, the financial institutions party thereto from time to
time, as Lenders, and Madison Capital Funding LLC, as Agent
Interests Assigned:

                      Revolving Loan Commitment     Term Loan Commitment  
Commitment/Loan              
Assignor Amounts
  $       $      
Amounts Assigned
  $       $      
Assignee Amounts (post-assignment)
  $       $      

Assignee Information:



      Address for Notices:
 
   
 
 
   
 
 
   
Attention:
   
 
 
 
Telephone:
   
 
 
 
Telecopy:
   
 
 
 

      Address for Payments:
 
   
Bank:
   
 
 
 
ABA #:
   
 
 
 
Account #:
   
 
 
 
Reference:
   
 
 
 



A-4



--------------------------------------------------------------------------------



 



Exhibit B
Form of Compliance Certificate
          Please refer to the Credit Agreement dated as of November 21, 2006 (as
amended or otherwise modified from time to time, the “Credit Agreement”) among
the undersigned (“Borrower”), the financial institutions party thereto and
Madison Capital Funding LLC, as Agent. This certificate (this “Certificate”),
together with supporting calculations attached hereto, is delivered to Agent and
Lenders pursuant to the terms of the Credit Agreement. Terms used but not
otherwise defined herein are used herein as defined in the Credit Agreement.
          [Enclosed herewith is a copy of the [annual audited/quarterly/monthly]
report of Borrower as at                      (the “Computation Date”), which
report fairly presents in all material respects the financial condition and
results of operations [(subject to the absence of footnotes and to normal
year-end adjustments)] of Borrower as of the Computation Date and has been
prepared in accordance with GAAP consistently applied.]
          Borrower hereby certifies and warrants that the computations set forth
on the schedule attached hereto correspond to the ratios and/or financial
restrictions contained in the Credit Agreement and such computations are true
and correct as at the [Computation Date] [date hereof, after giving pro forma
effect to the Acquisition (and related Loans) pursuant to which this certificate
is delivered].
          Borrower further certifies that no Event of Default or Default has
occurred and is continuing.
          Borrower has caused this Certificate to be executed and delivered by
its officer thereunto duly authorized on                     .

              COMPASS GROUP DIVERSIFIED HOLDINGS LLC
 
       
 
  By:    
 
       
 
  Title:    
 
       

B-1



--------------------------------------------------------------------------------



 



Schedule to Compliance Certificate
Dated as of                     

              A.   Section 7.14.1 — Minimum Fixed Charge Coverage Ratio        
 
        1.   
Consolidated EBITDA (per calculation
below)
  $                            
 
        2.   
Income taxes and tax distributions paid
  $                            
 
        3.   
Capital Expenditures
  $                            
 
        4.   
Management Fees paid in cash
  $                            
 
        5.   
Borrower Expenses
  $                            
 
        6.   
Sum of (2), (3), (4) and (5)
  $                            
 
        7.   
Remainder of (1) minus (6)
  $                            
 
        8.   
Interest Expense accrued for such period and paid or payable in cash (excluding
interest on Qualified Intercompany Debt and interest paid in kind)
  $                            
 
        9.   
Required payments of principal of Debt (excluding Revolving Loans and excluding
required payments of principal in respect of Qualified Intercompany Debt))
  $                            
 
        10.   
Sum of (8) and (9)
  $                            
 
        11.   
Ratio of (7) to (10)
        to 1        
 
        12.   
Minimum Required
  1.50 to 1        
 
    B.   Section 7.14.2 — Minimum Interest Coverage Ratio        
 
        1.   
Consolidated EBITDA (per calculation
below)
  $                            
 
        2.   
Management Fees paid in cash
  $                            
 
        3.   
Borrower Expenses
  $                            
 
        4.   
Sum of (2) and (3)
  $                            
 
        5.   
Remainder of (1) minus (4)
  $                    

B-2



--------------------------------------------------------------------------------



 



                  6.   
Interest Expense accrued for such period and paid or payable in cash (excluding
interest on Qualified Intercompany Debt and interest paid in kind)
  $                            
 
        7.   
Ratio of (5) to (6)
        to 1        
 
        8.   
Minimum required
  2.75 to 1        
 
    C.   Section 7.14.4 — Maximum Total Debt to Consolidated EBITDA Ratio      
 
 
        1.   
Total Debt (excluding principal balance of Qualified Intercompany Debt)
  $                            
 
        2.   
Consolidated EBITDA (per calculation
below)
  $                            
 
        3.   
Ratio of (1) to (2)
        to 1        
 
        4.   
Maximum allowed
  3.50 to 1

B-3



--------------------------------------------------------------------------------



 



Existing Portfolio Company EBITDA for each Existing Portfolio Company

                    1.     Consolidated Net Income for such Existing
Portfolio Company   $                                
 
      2.     Plus:  
Interest Expense
  $                                
income tax expense
  $                                
depreciation
  $                                
amortization
  $                                
Management Fees satisfied by or otherwise allocable to such Existing Portfolio
Company
  $                                
 
               
Non-cash charges reflecting in-process research and development
  $                                
Expense due to forgiveness of non-cash loans to management
  $                                
Other non-cash expenses (or less gains or income) for which no cash outlay (or
receipt) is foreseeable
  $                                
 
    For periods prior to the acquisition of such Portfolio Company:            
 
 
  Pro Forma EBITDA for such Portfolio Company   $                    

New Portfolio Company EBITDA for each New Portfolio Company

                  For periods after the acquisition of such New Portfolio
Company:                
 
      1.     Consolidated Net Income for such New Portfolio Company  
$                                
 
      2.     Plus:  
Interest Expense
  $                                
income tax expense
  $                                
depreciation
  $                                
amortization
  $                                
Management Fees satisfied by or otherwise allocable to such New Portfolio
Company
  $                                
Non-cash charges reflecting in-process research and development
  $                                
Expense due to forgiveness of non-cash loans to management
  $                    

B-4



--------------------------------------------------------------------------------



 



                             
Other non-cash expenses (or less gains or income) for which no cash outlay (or
receipt) is foreseeable
  $                                
 
    For periods prior to the acquisition of such Portfolio Company:            
   
 
    Pro Forma EBITDA for such Portfolio Company   $                    

B-5



--------------------------------------------------------------------------------



 



Calculation of Consolidated EBITDA

          1.   
The combined total of the Existing Portfolio Company EBITDA for each Existing
Portfolio Company
  $                        
 
    2.   
The combined total of the New Portfolio Company EBITDA for each New Portfolio
Company
  $                        
 
    3.   
Sum of (1) and (2)
  $                        
 
    4.   
Minority Income
  $                        
 
    5.   
Consolidated EBITDA (remainder of (3) minus (4))
  $                    

B-6



--------------------------------------------------------------------------------



 



Exhibit C
Form of Availability Certificate
          Please refer to the Credit Agreement dated as of November 21, 2006 (as
amended or otherwise modified from time to time, the “Credit Agreement”) among
the undersigned (“Borrower”), the financial institutions party thereto from time
to time, as Lenders, and Madison Capital Funding LLC, as Agent. This certificate
(this “Certificate”), together with supporting calculations attached hereto, is
delivered to Agent and Lenders pursuant to the terms of the Credit Agreement.
Capitalized terms used but not otherwise defined herein shall have the same
meanings herein as in the Credit Agreement.
          Borrower hereby certifies and warrants that at the close of business
on                      (the “Calculation Date”), Borrowing Availability was
$                    , computed as set forth on the schedule attached hereto.
          Borrower has caused this Certificate to be executed and delivered by
its officer thereunto duly authorized on                     .

              COMPASS GROUP DIVERSIFIED HOLDINGS LLC
 
       
 
  By:    
 
       
 
  Title:    
 
       

C-1



--------------------------------------------------------------------------------



 



Schedule to Availability Certificate
Dated as of                     
Availability for each Existing Portfolio Company

          1.   
Existing Portfolio Company EBITDA
  $                        
 
    2.   
Item 1 multiplied by 2.50
  $                        
 
    3.   
Principal balance of Qualified Intercompany Debt
  $                        
 
    4.   
Ratio of principal balance of Qualified Intercompany Debt over Existing
Portfolio Company EBITDA
                          
 
    5.   
3.0 minus Item 4
                          
 
    6.   
Compass-Owned EBITDA with respect to such Existing Portfolio Company
  $                        
 
    7.   
Product of Item 5 and Item 6
  $                        
 
    8.   
Sum of Item 3 plus Item 7
  $                        
 
    9.   
Least of (a) Item 2, (b) Item 8 and (c) 0, if such Existing Portfolio Company is
a Disqualified Portfolio Company
  $                        
 
    10.   
Availability for such Existing Portfolio Company
  $                    

Availability for each New Portfolio Company

          1.   
New Portfolio Company EBITDA
  $                        
 
    2.   
Item 1 multiplied by 1.50
  $                        
 
    3.   
Principal balance of Qualified Intercompany Debt
  $                        
 
    4.   
Ratio of principal balance of Qualified Intercompany Debt over New Portfolio
Company EBITDA
  $                        
 
    5.   
1.5 minus Item 4
  $                        
 
    6.   
Compass — Owned EBITDA with respect to such New Portfolio Company
  $                        
 
    7.   
Product of Item 5 and 6
  $                        
 
    8.   
Sum of Item 3 plus Item 7
  $                        
 
    9.   
Least of (a) Item 2, (b) Item 8 and (c) 0, if such New Portfolio Company is a
Disqualified Portfolio Company
  $                        
 
    10.   
Availability for such New Portfolio Company
  $                    

C-2



--------------------------------------------------------------------------------



 



Borrowing Availability

          1.   
Combined total of the Availability for each Existing Portfolio Company
  $                        
 
    2.   
Combined total of the Availability for each New Portfolio Company
  $                        
 
    3.   
Item 1 plus Item 2
  $                        
 
    4.   
Aggregate principal balance of Qualified Intercompany Debt
  $                        
 
    5.   
Lesser of Item 3 and Item 4
  $                        
 
    6.   
Excluded amounts where the aggregate amount of the Combined Eligible
Availability attributable to any one Portfolio Company, or any group of
Portfolio Companies operating in the same business industry, exceeds 35%, to the
extent of any such excess amounts
  $                        
 
    7.   
Combined Eligible Availability [Item 5 minus Item 6]
  $                        
 
    8.   
Total Debt (excluding Revolving Outstandings and the Term Loan)
  $                        
 
    9.   
Combined Eligible Availability minus Total Debt (excluding Revolving
Outstandings and the Term Loan) [Item 7 minus Item 8]
  $                        
 
    10.   
Borrowing Availability [Lesser of Item 9 and Revolving Loan Commitments]
  $                        
 
    11.   
Revolving Outstandings
  $                        
 
    12.   
Net Availability [Excess of Item 10 over Item 11]
  $                        
 
    13.   
Required Prepayment [Excess of Item 11 over Item 10]
  $                    

C-3



--------------------------------------------------------------------------------



 



Exhibit D
Form of Note

             
 
           
$
          Chicago, Illinois
 
           

          The undersigned (“Borrower”), for value received, promises to pay to
the order of ___(“Lender”) at the principal office of Madison Capital Funding
LLC (the “Agent”) in Chicago, Illinois the aggregate unpaid amount of all Loans
made to Borrower by Lender pursuant to the Credit Agreement referred to below,
such principal amount to be payable on the dates set forth in the Credit
Agreement.
          Borrower further promises to pay interest on the unpaid principal
amount of each Loan from the date of such Loan until such Loan is paid in full,
payable at the rate(s) and at the time(s) set forth in the Credit Agreement.
Payments of both principal and interest are to be made in lawful money of the
United States of America.
          This Note evidences indebtedness incurred under, and is subject to the
terms and provisions of, the Credit Agreement, dated as of November 21, 2006 (as
amended or otherwise modified from time to time, the “Credit Agreement”; terms
not otherwise defined herein are used herein as defined in the Credit
Agreement), among Borrower, the financial institutions (including Lender) party
thereto from time to time and Agent, to which Credit Agreement reference is
hereby made for a statement of the terms and provisions under which this Note
may or must be paid prior to its due date or its due date accelerated.
          This Note is made under and governed by the laws of the State of
Illinois applicable to contracts made and to be performed entirely within such
State.

              COMPASS GROUP DIVERSIFIED HOLDINGS LLC
 
       
 
       
 
  By:    
 
       
 
  Title:    
 
       

D-1



--------------------------------------------------------------------------------



 



Exhibit E
Form of Notice of Borrowing
          Please refer to the Credit Agreement dated as of November 21, 2006 (as
amended or otherwise modified from time to time, the “Credit Agreement”) among
the undersigned (“Borrower”), the financial institutions party thereto from time
to time, as Lenders, and Madison Capital Funding LLC, as Agent. Capitalized
terms used herein and not otherwise defined shall have the meanings ascribed
thereto in the Credit Agreement. This notice is given pursuant to Section 2.2.2
of the Credit Agreement. Borrower hereby requests a borrowing under the Credit
Agreement as follows:
          The aggregate amount of the proposed borrowing is $___. The requested
borrowing date for the proposed borrowing (which is a Business Day) is ___, ___.
The Revolving Loans comprising the proposed Borrowing are [Base Rate] [LIBOR]
Loans. The duration of the Interest Period for each LIBOR Loan made as part of
the proposed Borrowing, if applicable, is ___months (which shall be 1, 2, 3 or 6
[or, with each Lender’s consent, 9 or 12 months)].
          Borrower has caused this Notice to be executed and delivered by its
officer thereunto duly authorized on ___.

              COMPASS GROUP DIVERSIFIED HOLDINGS LLC
 
       
 
       
 
  By:    
 
       
 
  Title:    
 
       

E-1



--------------------------------------------------------------------------------



 



Exhibit F
Form of Notice of Conversion/Continuation
          Please refer to the Credit Agreement, dated as of November 21, 2006 as
amended or otherwise modified from time to time, the “Credit Agreement”), among
the undersigned (“Borrower”), the financial institutions party thereto from time
to time, as Lenders, and Madison Capital Funding LLC, as Agent. This notice is
given pursuant to Section 2.2.3 of the Credit Agreement. Capitalized terms used
herein but not otherwise defined shall have the meanings ascribed thereto in the
Credit Agreement. Borrower hereby requests a [conversion][continuation] of Loans
as follows:
          The date of the proposed [conversion] [continuation] is ___, ___(which
shall be a Business Day). The aggregate amount of the Loans proposed to be
[converted] [continued] is $___. [Specify which part is to be converted and
which part is to be continued, if appropriate.] The Loans to be [continued]
[converted] are [Base Rate Loans] [LIBOR Loans] and the Loans resulting from the
proposed [conversion] [continuation] will be [Base Rate Loans] [LIBOR Loans].
The duration of the requested Interest Period for each LIBOR Loan made as part
of the proposed [conversion] [continuation] is ___months (which shall be 1, 2, 3
or 6 [or, with each Lender’s consent, 9 or 12 months)].
          Borrower has caused this Notice to be executed and delivered by its
officer thereunto duly authorized on ___.

              COMPASS GROUP DIVERSIFIED HOLDINGS LLC
 
       
 
       
 
  By:    
 
       
 
  Title:    
 
       

F-1



--------------------------------------------------------------------------------



 



Exhibit G
Form of Excess Cash Flow Certificate
Date: ___, 200_
          Please refer to the Credit Agreement dated as of November 21, 2006 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”) among the undersigned (together with its respective
successors and assigns, the “Borrower”), the financial institutions party
thereto, as Lenders, and Madison Capital Funding LLC, as Agent. This certificate
(this “Certificate”), together with supporting calculations attached hereto, is
delivered to Agent and Lenders pursuant to the terms of the Credit Agreement.
Terms used but not otherwise defined herein are used herein as defined in the
Credit Agreement.
          The officer executing this Certificate is duly authorized to execute
and deliver this Certificate on behalf of Borrower. By executing this
Certificate such officer hereby certifies to Agent and Lenders that:
          (a) set forth on Schedule 1 attached hereto is a correct calculation
of Excess Cash Flow for the year ended December 31, 20___and a correct
calculation of the required prepayment of
$___;
          (b) Schedule 1 attached hereto is based on the audited financial
statements which have been delivered to Agent in accordance with Section 6.1.1
of the Credit Agreement.
          IN WITNESS WHEREOF, Borrower has caused this Certificate to be
executed by its chief financial officer this ___day of ___, 200_.

              COMPASS GROUP DIVERSIFIED HOLDINGS LLC
 
       
 
       
 
  By:    
 
       
 
  Title:    
 
       

Schedule 1
to
Excess Cash Flow Certificate
     Excess Cash Flow is defined as follows:

         
EBITDA (from applicable attachment to Exhibit B)
  $    
Plus: Decrease in Adjusted Working Capital
  $    
Less: Scheduled principal payments made with respect to Term Loan
  $    
Voluntary principal payments made with respect to Term Loan
  $    

F-2



--------------------------------------------------------------------------------



 



         
Cash payments (not financed by Debt) made with respect to Capital
  $    
Expenditures permitted by Credit Agreement
       
Federal, state, local and foreign income taxes paid in cash
  $    
Increase in Adjusted Working Capital
  $    
Interest Expense paid in cash
  $    
Management Fees paid in cash to the extent permitted under Section 7.4
  $    
 
       
Excess Cash Flow
  $    
Total Debt to EBITDA Ratio (from item C(3) of Exhibit B)
    : 1  
Prepayment percent
    %  
Prepayment amount
  $    

     Decrease (increase) in Adjusted Working Capital, for the purposes of the
calculation of Excess Cash Flow, means the following:

                      Beg. of Period     End of Period  
 
               
Consolidated current assets:
  $       $    
 
               
Less: cash
               
 
               
cash equivalents
               
 
               
Adjusted current assets
  $       $    
 
               
Consolidated current liabilities:
  $       $    
 
               
Less: short-term Debt (including current portion of long-term Debt)
               
 
               
Adjusted current liabilities
  $       $    
 
               
Adjusted Working Capital (adjusted consolidated current assets minus adjusted
consolidated current liabilities)
  $       $    
 
               
Decrease (Increase) in Adjusted Working Capital (beginning of period minus end
of period Adjusted Working Capital)
          $    

F-3